 



EXHIBIT 10.1
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
DHI MORTGAGE COMPANY, LTD.
the Company,
U.S. BANK NATIONAL ASSOCIATION
as Agent and a Lender,
JPMORGAN CHASE BANK, N.A.
as Syndication Agent and a Lender,
And
the other Lenders referred to herein
 
April 7, 2006
J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (NOT YET REVISED)

                              Page   ARTICLE I GENERAL TERMS     2  
 
               
 
  Section 1.01   Certain Definitions     2  
 
  Section 1.02   Other Definitional Provisions     16  
 
  Section 1.03   Exhibits and Schedules     17  
 
  Section 1.04   Calculations and Determinations     17  
 
                ARTICLE II TERMS OF CREDITS     17  
 
               
 
  Section 2.01   Commitments and Discretionary Swingline Commitment     17  
 
  Section 2.02   Promissory Notes     18  
 
  Section 2.03   Obtaining Loans; Refinancing of Swingline Loans     18  
 
  Section 2.04   Interest; Balances Deficiency Fees; Continuations and
Conversions     21  
 
  Section 2.05   Fees     23  
 
  Section 2.06   Mandatory Repayments     23  
 
  Section 2.07   Payments to Lenders     23  
 
  Section 2.08   Increased Capital Requirements     24  
 
  Section 2.09   Provisions Relating to LIBOR Rate Advances and Balance Funded
Rate Advances     25  
 
  Section 2.10   Taxes     26  
 
                ARTICLE III CONDITIONS PRECEDENT     28  
 
               
 
  Section 3.01   Initial Borrowing     28  
 
  Section 3.02   All Borrowings     29  
 
  Section 3.03   New Co-Borrowers     30  
 
  Section 3.04   Force Majeure     31  
 
                ARTICLE IV BORROWER REPRESENTATIONS AND WARRANTIES     31  
 
               
 
  Section 4.01   Organization and Good Standing     31  
 
  Section 4.02   Authorization and Power     32  
 
  Section 4.03   No Conflicts or Consents     32  
 
  Section 4.04   Enforceable Obligations     32  
 
  Section 4.05   No Liens     32  
 
  Section 4.06   Financial Condition of the Company     32  
 
  Section 4.07   Full Disclosure     32  
 
  Section 4.08   No Default     33  
 
  Section 4.09   No Litigation     33  
 
  Section 4.10   Taxes     33  
 
  Section 4.11   Principal Office, etc.     33  
 
  Section 4.12   Compliance with ERISA     33  
 
  Section 4.13   Subsidiaries     33  

-i-



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 4.14   Indebtedness     34  
 
  Section 4.15   Permits     34  
 
  Section 4.16   Status Under Certain Federal Statutes     34  
 
  Section 4.17   No Approvals Required     34  
 
  Section 4.18   Individual Mortgage Loans     34  
 
  Section 4.19   Ginnie Mae, FHA, VA, Fannie Mae and Freddie Mac Eligibility of
the Borrowers     35  
 
  Section 4.20   Co-Borrowers     36  
 
                ARTICLE V AFFIRMATIVE COVENANTS     36  
 
               
 
  Section 5.01   Financial Statement and Reports     36  
 
  Section 5.02   Taxes and Other Liens     37  
 
  Section 5.03   Maintenance     37  
 
  Section 5.04   Further Assurances     37  
 
  Section 5.05   Reimbursement of Expenses     38  
 
  Section 5.06   Insurance     38  
 
  Section 5.07   Accounts and Records     39  
 
  Section 5.08   Right of Inspection     39  
 
  Section 5.09   Notice of Certain Events     39  
 
  Section 5.10   Performance of Certain Obligations and Information Regarding
Investors     39  
 
  Section 5.11   Use of Proceeds; Margin Stock     40  
 
  Section 5.12   Notice of Default     40  
 
  Section 5.13   Compliance with Loan Documents     40  
 
  Section 5.14   Operations and Properties     40  
 
  Section 5.15   Maintenance of Qualifications     40  
 
  Section 5.16   Closing Procedures     40  
 
                ARTICLE VI NEGATIVE COVENANTS     41  
 
               
 
  Section 6.01   No Merger     41  
 
  Section 6.02   Limitation on GAAP Indebtedness and Contingent Indebtedness    
41  
 
  Section 6.03   Business     41  
 
  Section 6.04   Liquidations, Dispositions of Substantial Assets     42  
 
  Section 6.05   Loans, Advances, and Investments     42  
 
  Section 6.06   Use of Proceeds     43  
 
  Section 6.07   Actions with Respect to Mortgage Collateral     43  
 
  Section 6.08   Transactions with Affiliates     43  
 
  Section 6.09   Liens     43  
 
  Section 6.10   ERISA Plans     44  
 
  Section 6.11   Change of Principal Office; Fiscal Year     44  
 
  Section 6.12   Distributions     44  
 
  Section 6.13   Tangible Net Worth     44  
 
  Section 6.14   Tangible Net Worth Ratio     44  
 
  Section 6.15   Net Income     44  
 
  Section 6.16   Custodian     44  
 
  Section 6.17   Payments to Parent     44  

-ii-



--------------------------------------------------------------------------------



 



                              Page   ARTICLE VII EVENTS OF DEFAULT     44  
 
               
 
  Section 7.01   Nature of Event     44  
 
  Section 7.02   Default Remedies     46  
 
                ARTICLE VIII INDEMNIFICATION     47  
 
               
 
  Section 8.01   Indemnification     47  
 
  Section 8.02   Limitation of Liability     48  
 
                ARTICLE IX AGENT     48  
 
               
 
  Section 9.01   Appointment and Authorization     48  
 
  Section 9.02   Note Holders     48  
 
  Section 9.03   Consultation With Counsel     48  
 
  Section 9.04   Documents     48  
 
  Section 9.05   Agent and Affiliates     49  
 
  Section 9.06   Action by Agent     49  
 
  Section 9.07   Credit Analysis     49  
 
  Section 9.08   Notices of Event of Default, etc.     49  
 
  Section 9.09   Indemnification     49  
 
  Section 9.10   Payments     50  
 
  Section 9.11   Sharing of Set-Offs and Other Payments     50  
 
  Section 9.12   Successor Agent     51  
 
  Section 9.13   Notice of New Investors     51  
 
                ARTICLE X MISCELLANEOUS     52  
 
               
 
  Section 10.01   Notices     52  
 
  Section 10.02   Amendments, etc.     53  
 
  Section 10.03   Invalidity     53  
 
  Section 10.04   Survival of Agreements     53  
 
  Section 10.05   Renewal, Extension or Rearrangement     54  
 
  Section 10.06   Waivers     54  
 
  Section 10.07   Cumulative Rights     54  
 
  Section 10.08   Construction     54  
 
  Section 10.09   Limitation on Interest     54  
 
  Section 10.10   Bank Accounts; Offset     55  
 
  Section 10.11   Assignments, Participations, Commitment Amount Increases and
New Lenders     55  
 
  Section 10.12   Exiting Lenders     57  
 
  Section 10.13   Exhibits     57  
 
  Section 10.14   Titles of Articles, Sections and Subsections     58  
 
  Section 10.15   Counterparts     58  
 
  Section 10.16   ENTIRE AGREEMENT     58  
 
  Section 10.17   Termination; Limited Survival     58  
 
  Section 10.18   Confidentiality of Information     58  

-iii-



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 10.19   JURY WAIVER     59  
 
  Section 10.20   Relationship Among Borrowers     59  
 
  Section 10.21   USA Patriot Act Notice     62  

-iv-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of April 7, 2006, between DHI Mortgage Company, Ltd., a Texas
limited partnership (formerly known as CH Mortgage Company I, Ltd) (the
“Company”), U.S. Bank National Association, as agent (“Agent” and sometimes,
“U.S. Bank”), JPMorgan Chase Bank, N.A., as syndication agent (“Syndication
Agent”), and the Lenders referred to below (collectively with the Agent and the
Syndication Agent, the “Lenders”).
RECITALS
     WHEREAS, the Company and the Agent and the Lenders party thereto previously
entered into that certain Credit Agreement dated as of August 13, 1999, as
amended by a First Amendment to Credit Agreement dated as of August 14, 2000, a
Second Amendment to Credit Agreement dated as of August 10, 2001, a Third
Amendment to Credit Agreement dated as of February 22, 2002, a Fourth Amendment
to Credit Agreement dated as of August 12, 2002, a Fifth Amendment to Credit
Agreement dated as of September 25, 2002, a Sixth Amendment to Credit Agreement
dated as of October 18, 2002, a Seventh Amendment to Credit Agreement dated as
of February 28, 2003, an Eighth Amendment to Credit Agreement dated as of
August 12, 2003 and a Ninth Amendment to Credit Agreement dated as of
February 12, 2004 (as amended, the “Original Credit Agreement”) pursuant to
which the Lenders party thereto provided to the Company a secured mortgage
warehousing line of credit upon the terms and subject to the conditions and
limitations set forth therein; and
     WHEREAS, the Company and the Agent and the Lenders party thereto previously
entered into that certain Amended and Restated Credit Agreement dated as of
April 9, 2004, as amended by a First Amendment to Amended and Restated Credit
Agreement dated as of September 22, 2004, a Second Amendment to Amended and
Restated Credit Agreement dated as of April 8, 2005, a Third Amendment to
Amended and Restated Credit Agreement dated as of June 23, 2005, a Fourth
Amendment to Amended and Restated Credit Agreement dated as of September 26,
2005, a Fifth Amendment to Amended and Restated Credit Agreement dated as of
September 28, 2005, a Sixth Amendment to Amended and Restated Credit Agreement
dated as of October 28, 2005, a Seventh Amendment to Amended and Restated Credit
Agreement dated as of November 30, 2005, an Eighth Amendment to Amended and
Restated Credit Agreement dated as of January 30, 2006 and a Ninth Amendment to
Amended and Restated Credit Agreement dated as of March 24, 2006 (as amended,
the “Prior Credit Agreement”, collectively the Original Credit Agreement and the
Prior Credit Agreement are the “Prior Credit Agreements”) pursuant to which the
Lenders party thereto provided to the Company a secured mortgage warehousing
line of credit upon the terms and subject to the conditions and limitations set
forth therein
     WHEREAS, the Company, the Agent, the Syndication Agent and the Lenders
referred to below have reached agreement on the terms, conditions and
limitations of this Second Amended

 



--------------------------------------------------------------------------------



 



and Restated Credit Agreement to be entered into in amendment, restatement and
replacement of the Prior Credit Agreements;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
GENERAL TERMS
     Section 1.01 Certain Definitions. As used in this Agreement, the following
terms have the following meanings.
     “Advance” means (a) a Prime Rate Advance, (b) a Balance Funded Rate Advance
or (c) a LIBOR Rate Advance.
     “Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.
     “Aged Loans” means Mortgage Loans outstanding for more than (i) 90 days if
such Mortgage Loans are Nonconforming Mortgage Loans, and (ii) 120 days for all
other types of Mortgage Loans, and, in all cases, less than 360 days.
     “Aged Loan Sublimit” means ten percent (10%) of the Aggregate Commitment
Amounts.
     “Agent” has the meaning assigned to such term in the preamble hereof.
     “Aggregate Commitment Amounts” means the total of the Commitment Amounts of
the Lenders, which is $540,000,000 ($670,000,000 to May 1, 2006), subject to
increase in accordance with Section 10.11(d), but not to exceed $750,000,000.
     “Agreement” means this Agreement, as the same may from time to time be
amended, modified or supplemented.
     “Alt A Mortgage Loans” means Nonconforming Mortgage Loans with a minimum
FICO score of 620 and a maximum loan amount of $650,000.
     “Alt A Loan Sublimit” means fifty percent (50%) of the Aggregate Commitment
Amounts.
     “Applicable Margin” means, with respect to:
          (a) Prime Rate Advances, 0%, and
          (b) LIBOR Rate Advance, 0.750%.
     “Approval Amount” means with respect to U.S. Bank, initially, $165,000,000
reducing to $125,000,000 on May 1, 2006.

-2-



--------------------------------------------------------------------------------



 



     “Balance Calculation Period” means each calendar month.
     “Balance Funded Amount” means with respect to any Lender for any Balance
Calculation Period, the average of the Qualifying Balances of such Lender for
such Balance Calculation Period. As used in this paragraph, “Qualifying
Balances” shall mean, with respect to any Lender, for any day the lesser of
(a) the amount of such Lender’s Loans on such day, and (b) the sum of the
collected balances in all identified non-interest bearing accounts of the
Borrowers maintained with such Lender less (i) amounts necessary to satisfy
reserve and deposit insurance requirements and (ii) amounts required to
compensate such Lender for services rendered in accordance with such Lender’s
system of charges for services to similar accounts.
     “Balance Funded Rate” means a rate of 0.750% per annum.
     “Balance Funded Rate Advance” means an outstanding Loan that bears interest
as provided in Section 2.04(a)(i).
     “Balances Deficiency” as defined in Section 2.04(a)(i).
     “Balances Deficiency Fee” as defined in Section 2.04(a)(i).
     “Balances Surplus” as defined in Section 2.04(a)(i).
     “Borrowers” means the Company and the Co-Borrowers.
     “Borrowing Base” means at any date the Collateral Value of all Eligible
Mortgage Loans which have been delivered to and held by Agent or otherwise
identified as Mortgage Collateral.
     “Borrowing Base Certificate” means a certificate in the form attached
hereto as Exhibit C.
     “Borrowing Date” means the Business Day specified by the Company in a
borrowing request as the date on which it requests the Lender to make Loans.
     “Business Day” means a day, other than a Saturday or Sunday, on which
commercial banks are open for business with the public in Minneapolis, Minnesota
and on which the federal wire system is open.
     “Capitalized Servicing Rights” means as of any Person, all rights to
service Mortgage Loans which would be capitalized under GAAP (regardless of
whether such rights result from asset securitizations, whole loan sales or
originations of Mortgage Loans).
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or Insured by the United States Government or any agency or
instrumentality thereof which mature within 90 days from the date of
acquisition, (b) time deposits, which mature within 90 days from date of
acquisition, with, and certificates of deposit, which mature within 90 days from
the date of acquisition, of, Agent or any Lender or any other domestic
commercial bank having capital and surplus in excess of $200,000,000, which has,
or the holding company of which has, a commercial paper rating of at least A-1
or the equivalent thereof by Standard & Poor’s Ratings

-3-



--------------------------------------------------------------------------------



 



Group (a division of McGraw Hill, Inc.) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., or (c) overnight investments in money market
mutual funds registered under the 1940 Act.
     “Change of Control” means the occurrence of the Parent not owning, directly
or indirectly, (1) a majority of the issued and outstanding ownership interests
of the Company or (2) a controlling interest in any other Borrower or any
material change in the Executive Management of the Company, unless the Majority
Lenders have approved a replacement for any such change in Executive Management
within ninety (90) days after such change.
     “Closing Date” means the later of the date of this Agreement and the date
on which all conditions of Section 3.1 are fulfilled or waived by the Majority
Lenders in writing.
     “Co-Borrowers” means each Person who becomes a party to this Agreement as a
Co-Borrower pursuant to a Joinder Agreement and Section 3.03.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations from time to time promulgated with respect
thereto.
     “Collateral” has the meaning given to it in the Security Agreement.
     “Collateral Value” means:
     (a) except as otherwise provided in (b) below, the following percentage
with respect to each category of Eligible Mortgage Loan that is included in the
Borrowing Base: (i) ninety-eight percent (98%) for all categories of Eligible
Mortgage Loans not otherwise listed in (ii) and (iii) of this subsection (a) of
this definition; (ii) ninety-seven percent (97%) for each Eligible Mortgage Loan
that is a Super Jumbo Mortgage Loan or an Uncovered Mortgage Loan; and
(iii) ninety-five percent (95%) for each Eligible Mortgage Loan that is included
in the Borrowing Base and that is an Aged Loan; in each case such percentage
shall be applied to the least of: (A) the outstanding principal balance of the
Mortgage Note for such Eligible Mortgage Loan; (B) the amount at which an
Investor has committed to purchase the Eligible Mortgage Loan pursuant to a
Take-out Commitment or the weighted average commitment price under the
applicable Take-Out Commitment (excluding from the commitment price any stated
servicing release premium); or (C) the weighted average purchase price for such
Eligible Mortgage Loan pursuant to any Hedging Agreement as determined pursuant
to the weekly Hedge Report provided by the Company to the Agent regarding
Mortgage Loans to be purchased pursuant to a Hedging Agreement; provided that,
the Agent or the Syndication Agent may exercise their right, at any time, to
mark to market any one or more Mortgage Loans and the Collateral Value of such
Mortgage Loans shall be the lesser of (x) the Collateral Value determined above,
or (y) 97% of the Market Value as determined by the Agent or the Syndication
Agent when marking such Mortgage Loans to market, or
     (b) (i) ninety-five percent (95%) of the amount otherwise determined in
(a) above, for any category of Mortgage Loan that is shipped by the Agent to a
permanent investor for purchase or to a custodian for the formation of a pool if
the full purchase price therefore has not been received by the Agent within
45 days of the date of shipment and for up to 90 days from the date

-4-



--------------------------------------------------------------------------------



 



of shipment, (ii) ninety percent (90%) of the amount otherwise determined in
(a) above for all categories of Mortgage Loans so shipped by the Agent and for
which full payment has not been received within 90 days from the date of
shipment and for up to 120 days from the date of shipment and (iii) zero percent
(0%) of the amount otherwise determined in (a) above for all categories of
Mortgage Loans so shipped by the Agent and for which full payment has not been
received within 120 days of shipment.
     “Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to the Borrowers pursuant to Section 2.01 hereof in an aggregate amount
not to exceed such Lender’s Commitment Amount.
     “Commitment Amount” means, as to any Lender, the amount set opposite such
Lender’s name as its Commitment Amount on Schedule 5.
     “Company” means DHI Mortgage Company, Ltd., a Texas limited partnership,
formerly known as CH Mortgage Company I, Ltd.
     “Company’s Consolidated Tangible Net Worth” means, as of any date, the
remainder of (a) all assets of the Company and the Restricted Subsidiaries on a
Consolidated basis minus (b) the sum of (i) all GAAP Indebtedness and all
Contingent Indebtedness of the Company and the Restricted Subsidiaries, (ii) all
assets of the Company and the Restricted Subsidiaries which would be classified
as intangible assets under GAAP, including, but not limited to, Capitalized
Servicing Rights, goodwill (whether representing the excess cost over book value
of assets acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, deferred charges and intercompany receivables, (iii) investments in
and advances to Unrestricted Subsidiaries, and (iv) investments in and advances
(other than loans permitted pursuant to Section 6.05(f)) to JV’s.
     “Confirmation” means a Confirmation of Borrowing/Paydown/ Conversion in the
form of Exhibit B.
     “Conforming Mortgage Loan” means a first priority Mortgage Loan that has
been FHA-insured or VA-guaranteed or that has been underwritten in accordance
with Fannie Mae guidelines and/or meets all applicable requirements for sale to
Fannie Mae or Freddie Mac or for guaranty by Ginnie Mae.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries excluding all
Unrestricted Subsidiaries. References herein to a Person’s Consolidated
financial statements refer to the consolidated financial statements of such
Person and its properly consolidated subsidiaries excluding all Unrestricted
Subsidiaries.
     “Contingent Indebtedness” of any Person at a particular date means the sum
(without duplication) at such date of (a) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (b) all obligations of such Person under
any contract, agreement or understanding of such Person pursuant to which such
Person guarantees, or in effect guarantees, any indebtedness or other
obligations of any other Person in any matter, whether directly or indirectly,
contingently or absolutely, in whole or in part, (c) all liabilities secured by
any Lien on any property owned by such Person, whether or not such Person has
assumed or otherwise become liable for the

-5-



--------------------------------------------------------------------------------



 



payment thereof and (d) any liability of such Person or any Affiliate thereof in
respect of unfunded vested benefits under in ERISA Plan, excluding any GAAP
Indebtedness.
     “CP Facility Documents” means (a) Amended and Restated Loan Agreement dated
as of July 25, 2003 among CH Funding LLC, Atlantic Assets Securitization Corp.,
Falcon Asset Securitization Corporation, JPMorgan Chase Bank, N.A., Lloyds TSB
Bank PLC, Credit Lyonnais New York Branch and Company (b) Master Repurchase
Agreement dated as of July 9, 2002 between the Company and CH Funding, LLC,
(c) Addendum to Master Purchase Agreement dated as of July 9, 2002 between the
Company and CH Funding, LLC, (d) Collateral Agency Agreement dated as of July 9,
2002 between CH Funding, LLC, Credit Lyonnais New York Branch, as Administrative
Agent and U.S. Bank National Association as Collateral Agent (e) all amendments
to date and still in effect including the Omnibus Amendment dated as of
August 26, 2002 (“First Omnibus Amendment”), the Second Omnibus Amendment dated
as of November 25, 2002, Fourth Omnibus Amendment dated July 25, 2003, Fifth
Omnibus Amendment dated as of December 22, 2003, Sixth Omnibus Amendment dated
as of July 7, 2004, Seventh Omnibus Amendment dated as of June 29, 2005, Eighth
Omnibus Amendment dated as of September 26, 2005, Ninth Omnibus Amendment dated
as of September 29, 2005, Tenth Omnibus Amendment dated as of February 28, 2006
and Eleventh Omnibus Amendment dated on or prior to the date hereof, and (f) any
documents or instruments amending or restating any of the foregoing documents in
a manner approved in advance in writing by the Agent (which consent shall not be
unreasonably withheld or delayed).
     “Debtor Laws” means all applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization or
similar laws from time to time in effect affecting the rights of creditors
generally and general principles of equity.
     “Default” means any of the events specified in Section 7.01 hereof, whether
or not any requirement for notice or lapse or time or any other condition has
been satisfied.
     “Distribution” means (a) any cash dividend or any other cash distribution
made by a Person on, or in respect of, any stock, partnership interest, or other
equity interest in such Person and (b) any and all funds, cash or other payments
made in respect of the purchase, redemption, acquisition or retirement of any
beneficial interest, stock, partnership interest, or other equity interest in
such Person.
     “Drawdown Termination Date” means the earlier of April 6, 2007, or the day
on which the Notes first become due and payable in full.
     “Eligible Mortgage Loan” means a Mortgage Loan as described in Schedule 1
attached hereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with the regulations from time to time
promulgated with respect thereto.
     “ERISA Affiliation” means all members of the group of corporations and
trades or businesses (whether or not incorporated) which, together with the
Company, are treated as a single employer under Section 414 of the Code.

-6-



--------------------------------------------------------------------------------



 



     “ERISA Plan” means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Code maintained or contributed to by the Company or any ERISA
Affiliate with respect to which the Company has a fixed or contingent liability.
     “Event of Default” means any of the events specified in Section 7.01
hereof, provided that any requirement in connection with such event for the
giving of notice or the lapse of time, or the happening of any further
condition, event or act has been satisfied.
     “Executive Management” means the President and the Chief Financial Officer
of the Company.
     “Exit Date” the Closing Date or any date thereafter on which a Lender
terminates its status as a Lender hereunder.
     “Exiting Lenders” means a Lender that is terminating its status as a Lender
hereunder.
     “Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor thereto.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of Minneapolis on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Agent on such day on such transactions as determined by Agent.
     “FHA” means the Federal Housing Administration and any successor thereto.
     “Fiscal Quarter” means each period of three calendar months ending
December 31, March 31, June 30 and September 30 of each year.
     “Fiscal Year” means each period of twelve calendar months ending
September 30 of each year.
     “Forty/Thirty Year Mortgage Loans” means Mortgage Loans that are the
subject of a Hedging Agreement or a Takeout Commitment and that would be
Conforming Mortgage Loans except that the loan amortizes over forty (40) years
but matures in thirty (30) years, where such Mortgage Loan does not exceed
$1,000,000 and the mortgagor thereunder has a FICO score of no less than 620.
     “Forty/Thirty Year Sublimit” means 20% of the Aggregate Commitment Amounts.
     “Four Quarter Period” means as of the end of any Fiscal Quarter, the period
of four consecutive Fiscal Quarters then ended.

-7-



--------------------------------------------------------------------------------



 



     “Freddie Mac” means Freddie Mac, a corporation created under the laws of
the United States, and any successor thereto.
     “Funding and Settlement Account” means account number 104756234365 of the
Borrowers with Agent.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrowers, are
applied for all periods after the date hereof in a manner consistent with the
manner in which such principles and practices were applied to the financing
statements described in Section 4.06. If any change in any accounting principle
or practice is required by the Financial Accounting Standards Board (or any such
successor) in order for such principle or practice to continue as a generally
accepted accounting principle or practice, all reports and financial statements
required hereunder with respect to the Borrowers or with respect to the
Borrowers and their Consolidated subsidiaries may be prepared in accordance with
such change, but all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
each Lender and Majority Lenders agree to such change insofar as it affects the
accounting of the Borrowers.
     “GAAP Indebtedness” of any Person at a particular date mean the sum
(without duplication) at such date of (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services or
which is evidenced by a note, bond, debenture, or similar instrument, and
(b) all obligations of such Person under any lease required by GAAP to be
capitalized on the balance sheet of such Person.
     “General Partner” means the general partner of the Company which on the
date hereof is DHI Mortgage Company GP, Inc., a Delaware corporation, formerly
known as CH Mortgage Company GP, Inc.
     “Ginnie Mae” means the Government National Mortgage Association, or any
successor thereto.
     “Good Funds Wire Clearing Account” means account number 104756234340 of the
Company with Agent.
     “Governmental Authority” means any nation or government, any agency,
department, state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
     “Government Requirement” means any law, statute, code, ordinance, order,
rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other direction or requirement (including, without
limitation, any of the foregoing which relate to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls) of any arbitrator, court or other Governmental Authority, which
exercises jurisdiction over the Company and its Restricted Subsidiaries or any
of its Property.

-8-



--------------------------------------------------------------------------------



 



     “Hedge Report” means a report substantially in the form of Exhibit H hereto
submitted pursuant to Section 5.01(h) hereof with respect to any Mortgage Loans
included in Eligible Mortgage Loans that are subject to a Hedging Agreement
which shows as of the close of business on the previous Business Day, all
Hedging Agreements with respect to such Eligible Mortgage Loans and includes, in
addition to the information with respect to such Hedging Agreements set out on
Exhibit H such other information as the Agent may request.
     “Hedging Agreement” means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, interest rate cap
agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.
     “HELOC Mortgage Loan” means a Nonconforming Mortgage Loan that is a home
equity line of credit that provides for no more than two advances.
     “HELOC and Second Lien Mortgage Loan Sublimit” means twenty percent (20%)
of the Aggregate Commitment Amounts.
     “Immediately Available Funds” means funds with good value on the day and in
the city in which payment is received.
     “Investor” means any Person listed on Schedule 2 and any other Person
approved in writing by the Agent who agrees to purchase Mortgage Collateral
pursuant to a Take-Out Commitment (of which approval the Agent will promptly
notify the Lenders in writing).
     “Joinder Agreement” means an agreement in the form attached hereto as
Exhibit E.
     “Jumbo Mortgage Loan” means a Mortgage Loan which would in all respects be
a Conforming Mortgage Loan but for the fact that the original unpaid principal
amount of the underlying Mortgage Note is more than the maximum principal amount
allowable for purchase by Fannie Mae or Freddie Mac (but does not exceed
$1,000,000).
     “Jumbo Sublimit” means twenty-five percent (25%) of the Aggregate
Commitment Amounts.
     “JV” means a joint venture (whether structured as a corporation,
partnership, limited liability company, or other entity or arrangement) between
the Company and one or more builders, developers, title companies, or other
service providers in the residential real estate industry for the purpose of
making Mortgage Loans.
     “Lenders” means each signatory hereto (other than the Company and any other
Borrowers) including U.S. Bank in its capacity as a Lender hereunder rather than
as Agent, JP Morgan Chase Bank, N.A. in its capacity as a Lender hereunder
rather than as Syndication Agent, and the successors of each as holder of a Note
(or a portion thereof) that has been transferred in accordance with
Section 10.11.
     “Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in

-9-



--------------------------------------------------------------------------------



 



making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of business and is administered or
managed by a Lender or an Affiliate of such Lender and (b) with respect to any
Lender, that is a fund which invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “LIBOR Business Day” a Business Day which is also a day for trading by and
between banks in United States dollar deposits in the interbank LIBOR market and
a day on which banks are open for business in New York City.
     “LIBOR Rate” on any date of determination, the average offered rate for
deposits in United States dollars having a maturity of one month (rounded
upward, if necessary, to the nearest 1/16 of 1%) for delivery of such deposits
on such date of determination which appears on the Telerate Page 3750 or any
successor thereto as of 11:00 a.m., London time (or such other time as of which
such rate appears) on such date of determination, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, or the rate for such deposits determined by the Agent at such time
based on such other published service of general application as shall be
selected by the Agent for such purpose; provided, that in lieu of determining
the rate in the foregoing manner, the Agent may determine the rate based on
rates at which United States dollar deposits having a maturity of one month are
offered to the Agent in the interbank LIBOR market at such time for delivery in
Immediately Available Funds on such date of determination in an amount equal to
$1,000,000 (round upward, if necessary, to the nearest 1/16 of 1%).
     “LIBOR Rate Advance” an outstanding Loan that bears interest as provided in
Section 2.04(a)(iii).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (whether statutory or otherwise), or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in respect of any of the foregoing).
     “Loan” has the meaning given it in Section 2.01.
     “Loan Document” means any, and “Loan Documents” shall mean all, of this
Agreement, the Notes, the Security Instruments and any and all other agreements
or instruments now or hereafter executed and delivered by the Company, the
Borrowers or any other Person in connection with, or as security for the payment
or performance of any or all of the Obligations, as any of such may be renewed,
amended or supplemented from time to time.
     “Majority Lenders” means (i) if there are less than three Lenders, Lenders
collectively having Percentage Shares totaling in the aggregate one hundred
percent (100%); and (ii) if there are three or more Lenders, Lenders
collectively having Percentage Shares totaling in the aggregate at least
sixty-six and two-thirds percent (66 2/3%).

-10-



--------------------------------------------------------------------------------



 



     “Market Value” means at any date with respect to any Mortgage Loan, the bid
price quoted in writing to the Agent or the Syndication Agent as of the
computation date by two nationally recognized dealers selected by the Agent or
the Syndication Agent who at the time are making a market in similar Mortgage
Loans (excluding from such bid price any stated servicing release premium
included therein), multiplied, in any case, by the outstanding principal amount
thereof.
     “Material Adverse Effect” means any material adverse effect on (a) the
validity or enforceability of this Agreement, the Notes or any other Loan
Document, (b) the business, operations, total Property or financial condition of
the Company and its Restricted Subsidiaries on a Consolidated basis, (c) the
collateral under the Security Agreement, or (d) the ability of any Borrower to
fulfill its obligations under this Agreement, the Notes, or any other Loan
Document to which it is a party.
     “Maximum Rate” means, with respect to each Lender, the maximum non-usurious
rate of interest that such Lender is permitted under applicable law to contract
for, take, charge, or receive with respect to its Loans. All determinations
herein of the Maximum Rate, or of any interest rate determined by reference to
the Maximum Rate, shall be made separately for each Lender as appropriate to
assure that the Loan Documents are not construed to obligate any Person to pay
interest to any Lender at a rate in excess of the Maximum Rate applicable to
such Lender.
     “Mortgage” means a mortgage or deed of trust, on standard forms in form and
substance satisfactory to Agent, securing a Mortgage Note and granting a
perfected first or second priority lien on residential real property consisting
of land and a single-family dwelling thereon which is completed and ready for
occupancy.
     “Mortgage Assignment” means an instrument duly executed and in recordable
form assigning a Mortgage, in blank and all like intervening instruments that
have been executed with respect to such Mortgage and which is in form acceptable
to Agent and satisfies all Requirements of Law.
     “Mortgage Collateral” means all Mortgage Notes (a) which are made payable
to the order of any of the Borrowers or have been endorsed (without restriction
or limitation) payable to the order of any of the Borrowers, (b) in which Agent
has been granted and continues to hold a perfected first priority security
interest, (c) which are in form and substance acceptable to Agent in its
reasonable discretion, (d) which are secured by Mortgages, and (e) with respect
to Eligible Mortgage Loans, conform in all respects with all the requirements
for purchase of such Mortgage Notes under the Take-Out Commitments and are valid
and enforceable in accordance with their respective terms.
     “Mortgage Loan” means a one-to-four-family mortgage loan which is evidenced
by a Mortgage Note and secured by a Mortgage, together with the rights and
obligations of a holder thereof and payments thereon and proceeds therefrom.
     “Mortgage Note” means the Note or other evidence of indebtedness evidencing
the indebtedness of an Obligor under a Mortgage Loan.

-11-



--------------------------------------------------------------------------------



 



     “Mortgage-Backed Security” means (a) any security (including, without
limitation, a participation certificate) guaranteed by Ginnie Mae that
represents an interest in a pool of mortgages, deeds of trust or other
instruments creating a Lien on Property which is improved by a completed single
family residence, including but not limited to a condominium, planned unit
development or townhouse, (b) a security (including a participation certificate)
issued by Fannie Mae or Freddie Mac that represent interests in such a pool, and
(c) a privately-placed security representing undivided interests in or otherwise
supported by such a pool.
     “Negatively Amortizing Mortgage Loan or Pay Option ARMs” means Mortgage
Loans that are otherwise Conforming Mortgage Loans or Nonconforming Mortgage
Loans but which allow for deficit interest to be capitalized in an amount not
exceeding 115% of the original principal balance thereof.
     “Negatively Amortizing Mortgage Loan or Pay Option ARM Sublimit” means
fifteen percent (15%) of the Aggregate Commitment Amounts.
     “Nonconforming Mortgage Loan” means a Mortgage Loan that (a) is neither a
Conforming Mortgage Loan nor a Jumbo Mortgage Loan nor a Super Jumbo Mortgage
Loan, (b) generally meets Standard & Poor’s Ratings Group (a division of McGraw
Hill, Inc.) underwriting guidelines for Subprime Mortgage Loans, (c) has a FICO
score equal to or in excess of the requirements of the Investor under the
applicable Take-Out Commitment for such Mortgage Loan, (d) has a combined
loan-to-value ratio of not more than 100%, and (e) has a face amount of no more
than $100,000, in the case of a HELOC Mortgage Loan (except for a HELOC Mortgage
Loan in California, in which case the face amount shall be no more than
$500,000), and no more than $400,000, in the case of any other Mortgage Loan
except for Alt A Mortgage Loans (which is subject to the limitations on amount
set forth in the definition of such category of Mortgage Loans).
     “Non-Owner Occupied Mortgage Loan” means a Mortgage Loan for a single
family residence where the mortgaged premises are not occupied by a mortgagor as
either a first or second home.
     “Non-Owner Occupied Sublimit” means fifteen percent (15%) of the Aggregate
Commitment Amounts.
     “Note” means any promissory note delivered by the Company to a Lender
pursuant to Section 2.02 in the form attached hereto as Exhibit A, and all
renewals, modifications and extensions thereof. “Notes” means collectively each
Lender’s Note.
     “Obligations” means all present and future GAAP Indebtedness and Contingent
Indebtedness, obligations, and liabilities of the Borrowers, or any of them, to
Agent or any Lender, and all renewals and extensions thereof, or any part
thereof, arising pursuant to this Agreement or any other Loan Document, and all
interest accrued thereon, and reasonable attorneys’ fees and other costs
incurred in the drafting, negotiation, enforcement or collection thereof,
regardless of whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, joint, several or joint and several.

-12-



--------------------------------------------------------------------------------



 



     “Obligor” means the Person or Persons obligated to pay the indebtedness
which is the subject of a Mortgage Loan.
     “Operating Account” means the non-interest bearing demand checking account
established by the Company with Agent to be used for the Company’s operations.
     “Parent” means D.R. Horton, Inc., a Delaware Corporation, which owns
indirectly through one or more of its wholly-owned Subsidiaries, one hundred
percent (100%) of the general and limited partnership interests in the Company.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its functions.
     “Percentage Share” means, with respect to any Lender (a) when used in
Section 2.01, in any borrowing request or when no Loans are outstanding
hereunder, the percentage set forth opposite such Lender’s name on Schedule 5,
and (b) when used otherwise, the percentage obtained by dividing (i) the sum of
the unpaid principal balance of such Lender’s Loans at the time in question by
(ii) the sum of the aggregate unpaid principal balance of all Loans at such
time.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization, Governmental Authority, or any other form of
entity.
     “Prime Rate” means at the time of any determinations thereof, the rate per
annum which is most recently publicly announced by U.S. Bank as its “Prime
Rate”, which may be a rate at, above or below the rate at which U.S. Bank lends
to other Persons.
     “Prime Rate Advance” means an outstanding Loan that bears interest as
provided in Section 2.04(a)(ii).
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Regulation D” means Regulation D issued by the Board of Governors of the
Federal Reserve system as in effect from time to time.
     “Regulation T” means Regulation T issued by the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Regulation U” means Regulation U issued by the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Regulation X” means Regulation X issued by the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Regulatory Change” means any change after the date hereof in United States
federal, state or foreign laws or regulations or the adoption or making after
such date of any

-13-



--------------------------------------------------------------------------------



 



interpretations, directives or requests applying to a class of banks including
any Lender under any United States federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.
     “Reportable Event” means (a) a reportable event described in
Sections 4043(b)(5) or (6) of ERISA or the regulations promulgated thereunder,
or (b) any other reportable event described in Section 4043(b) of ERISA or the
regulations promulgated thereunder other than a reportable event not subject to
the provision for 30-day notice to the PBGC pursuant to a waiver by the PBGC
under Section 4043(a) of ERISA.
     “Required Mortgage Documents” means as to any Mortgage Loan, the items
described in Section 4.02 of the Security Agreement.
     “Requirement of Law” means (a) as to any Person means the charter and
by-laws or other organizational or governing documents of such Person, and
(b) as to any Person or any Mortgage Loan, any law, statute, code, ordinance,
order, rule, regulation judgment, decree, injunction, franchise, permit,
certificate, license, authorization or other determination, direction or
requirement (including, without limitation, any of the foregoing which relate to
environmental standards or controls, energy regulations and occupational, safety
and health standards or controls) of any arbitrator, court or other Governmental
Authority, in each case applicable to such Mortgage Loan or applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.
     “Restricted Subsidiary” means any subsidiary of the Company in existence on
the date hereof and any Subsidiary hereafter acquired or formed by the Company
which the Company does not designate as an Unrestricted Subsidiary.
     “Risk Rating” means the risk rating of a Mortgage Loan determined by the
underwriting guidelines of the Company or other applicable standards of an
Investor to which such Mortgage Loan is to be sold by a Borrower under a
Take-Out Commitment, provided that such underwriting guidelines or other
applicable standards comply with industry standards (as defined by Standard &
Poor’s Rating Group).
     “Second Lien Mortgage Loan” means a Mortgage Loan that would otherwise be a
Conforming Mortgage Loan or a Nonconforming Mortgage Loan except that it is a
second priority Mortgage Loan.
     “Security Agreement” means the Second Amended and Restated Pledge and
Security Agreement of even date herewith between the Borrowers and Agent,
substantially in the form attached hereto as Exhibit F, as the same may from
time to time be further supplemented, amended or restated.
     “Security Instrument” means (a) the Security Agreement and (b) such other
executed documents as are or may be necessary to grant to Agent a perfected
first prior and continuing security interest in and to all Mortgage collateral,
and any and all other agreements or instruments now or hereafter executed and
delivered by the Borrowers in connection with, or as security for the payment or
performance of, all or any of the Obligations, including the

-14-



--------------------------------------------------------------------------------



 



Borrowers’ obligations under the Notes and this Agreement, as such agreements
may be amended, modified or supplemented from time to time.
     “Subprime Mortgage Loans” means any loans with credit characteristics which
do not fit the traditional requirements for a Risk Rating of “A” (as defined by
Standard & Poor’s Rating Group), generally due to the overall underlying credit
quality, credit bureau score (which must be no less than 520), loan-to-value
ratio, lack of credit history, etc. but which do fit the traditional
requirements for a Risk Rating of “B” or “C” (as defined by Standard & Poor’s
Rating Group).
     “Subprime Sublimit” means fifteen percent (15%) of the Aggregate Commitment
Amounts.
     “Subsidiary” means, with respect to any Person, any corporation,
association, partnership, joint venture, or other business or corporate entity,
enterprise or organization which is directly or indirectly (through out or more
intermediaries) controlled by or owned fifty percent (50%) or more by such
Person.
     “Super Jumbo Mortgage Loan” means a Mortgage Loan that would otherwise be a
Conforming Mortgage Loan except that the original unpaid principal amount of the
underlying Mortgage Note is more than $1,000,000 but is less than $1,500,000 and
has a maximum loan to value ratio not exceeding 80%.
     “Super Jumbo Sublimit” means five percent (5%) of the Aggregate Commitment
Amounts.
     “Swingline Commitment” means the discretionary revolving credit facility
provided by U.S. Bank to the Borrowers described in Section 2.01.
     “Swingline Loan” means a loan made by U.S. Bank to the Borrowers pursuant
to Section 2.01.
     “Take-Out Commitment” means with respect to any Mortgage Loan shall mean a
bona fide current, unused and unexpired whole loan commitment or forward sale
Mortgage-Backed Security commitment issued in favor of and held by the Company
made by an Investor, under which such Investor agrees prior to the expiration
thereof, upon the satisfaction of certain terms and conditions therein, to
purchase such Mortgage Loan or related Mortgage-Backed Security at a specified
price, which commitment is not subject to any term or condition which is not
customary in commitments of like nature or which, in the reasonably anticipated
course of events, cannot be fully complied with prior to the expiration thereof.
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of a Reportable Event, (b) the withdrawal of the Company or any ERISA Affiliate
from a plan during a plan year in which it was a “substantial employer”, as
defined in Section 4001(a)(2) of ERISA, (c) the distribution to affected parties
of a notice of intent to terminate any ERISA Plan or the treatment of any ERISA
plan amendment as a termination under Section 4041 of ERISA, (d) the institution
of proceedings to terminate any ERISA Plan by the PBGC under Section 4042 of
ERISA, or (e) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan.

-15-



--------------------------------------------------------------------------------



 



     “UCC” means the Texas Uniform Commercial Code, as the same may hereafter be
amended.
     “Uncovered Mortgage Loans” means all Eligible Mortgage Loans that are not
covered by a Take-Out Commitment or a Hedging Agreement and that are any of the
following: (i) are in the process of being bundled for sale with other similar
Mortgage Loans, (ii) secured by a second Mortgage on the property covered
thereby (including HELOC Mortgage Loans), (iii) Subprime Mortgage Loans or
(iv) other Mortgage Loans that the Agent has agreed in writing are not subject
to significant interest rate volatility.
     “Uncovered Mortgage Loan Sublimit” means ten percent (10%) of the Aggregate
Commitment Amounts.
     “Unrestricted Subsidiary” means (i) any Subsidiary of the Company that at
the time of acquisition or formation of such Subsidiary by the Company shall be
designated as an Unrestricted Subsidiary by the Board of Directors of the
Company in the manner provided below and (ii) any Subsidiary of an Unrestricted
Subsidiary. The Board of Directors of the General Partner may designate any
newly acquired or formed Subsidiary to be an Unrestricted Subsidiary, provided
that no Default or Event of Default shall have occurred and be continuing at the
time of or, after giving effect to such designation. The Board of Directors may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary by
delivering written notice of such designation to Agent together with a
compliance certificate signed by the President, Accounting Director or Chief
Financial Officer of General Partner which shall certify to Agent and Lenders
that at the date of and, after giving effect to such designation, the Company
shall be in compliance with all covenants set forth in the Loan Documents and no
Default or Event of Default shall have Occurred and be continuing.
     “VA” means the U.S. Department of Veterans Affairs and any successor
thereto.
     “Wet Warehousing Loans” means Eligible Mortgage Loans which are included in
the Borrowing Base, but for which the Required Mortgage Documents have not been
delivered to Agent.
     “Wet Warehousing Sublimit” means fifty-five percent (55%) of the Aggregate
Commitment Amounts during the last four (4) Business Days in any calendar month
and the first four (4) Business Days in the next succeeding calendar month or
thirty percent (30%) of the Aggregate Commitment Amounts at any other time.
     Section 1.02 Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the above-defined meanings when used in the Notes or any other Loan
Document, certificate, report or other document made or delivered pursuant
hereto.
     (b) Each term defined in the singular form in Section 1.01 means the plural
thereof when the plural form of such term is used in this Agreement, the Notes
or any other Loan Document, certificate, report or other document made or
delivered pursuant

-16-



--------------------------------------------------------------------------------



 



hereto, and each term defined in the plural form in Section 1.01 shall mean the
singular thereof when the singular form of such term is used herein or therein.
     (c) The words “hereof,” “herein,” “hereunder” and similar terms when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section, subsection, schedule and
exhibit references herein are references to sections, subsections, schedules and
exhibits to this Agreement unless otherwise specified. The word “or” is not
exclusive, and the word “including” (in its various forms) means “including
without limitation.”
     (d) Unless the context otherwise requires or unless otherwise provided
herein the terms defined in this Agreement which refer to a particular
agreement, instrument or document also refer to and include all renewals,
extensions, modifications, amendments and restatements of such agreement,
instrument or document, provided that nothing contained in this section shall be
construed to authorize any such renewal, extension, modification, amendment or
restatement.
     (e) As used herein, in the Notes or in any other Loan Document, certificate
or report or other document made or delivered pursuant hereto, accounting terms
relating to any Person and not specifically defined in this Agreement or therein
shall have the respective meanings given to them under GAAP.
     Section 1.03 Exhibits and Schedules. All Exhibits and Schedules attached to
this Agreement are a part hereof for all purposes.
     Section 1.04 Calculations and Determinations. All calculations under the
Loan Documents of interest and of fees shall be made on the basis of actual days
elapsed and a year of 360 days. Each determination by Agent or a Lender of
amounts to be paid under Sections 2.07 and 2.08 or any other matters which are
to be determined hereunder by Agent or a Lender (such as any LIBOR Rate or
Business Day) shall, in the absence of manifest error, be conclusive and
binding. Unless otherwise expressly provided herein or unless Agent otherwise
consents all financial statements and reports furnished to Agent or any Lender
hereunder shall be prepared and all financial computations and determinations
pursuant hereto shall be made in accordance with GAAP.
ARTICLE II
TERMS OF CREDITS
     Section 2.01 Commitments and Discretionary Swingline Commitment.
     (a) Commitments. Subject to the terms and conditions contained in this
Agreement, each Lender agrees to make loans (“Loans”) to the Borrowers on a
revolving credit basis from time to time on any Business Day from the date of
this Agreement to the Drawdown Termination Date. The aggregate principal amount
of any Lender’s Loans at any time outstanding (after giving effect to the other
transactions contemplated by the borrowing request pursuant to which a Loan is
requested) shall not exceed the lesser of: (i) such Lender’s Percentage Share of
the Borrowing Base or (ii) such Lender’s

-17-



--------------------------------------------------------------------------------



 



Commitment Amount. At no time shall the aggregate amount of all Loans
outstanding at any time exceed the lesser of (A) the Borrowing Base, and (B) the
Aggregate Commitment Amounts at such time. Loans may be requested as Prime Rate
Advances, LIBOR Rate Advances, Balance Funded Rate Advances or any combination
of the foregoing.
     (b) Discretionary Swingline Commitment. Upon the terms and subject to the
conditions of this Agreement, until the Drawdown Termination Date, U.S. Bank, in
its sole discretion, may lend to the Borrowers loans (each such loan, a
“Swingline Loan”) at such times and in such amounts as the Company shall
request, up to an aggregate principal amount at any time outstanding equal to
the amount by which U.S. Bank’s Approval Amount exceeds the principal amount
outstanding under U.S. Bank’s Note; provided, that U.S. Bank will not make a
Swingline Loan if (i) after giving effect thereto, the total principal amount of
outstanding Loans and Swingline Loans would exceed the lesser of the Aggregate
Commitment Amounts at such time or the Borrowing Base, or (ii) U.S. Bank has
received written notice from the Company or any Lender that one or more of the
conditions precedent set forth in Article III for the making of a Loan have not
been satisfied.
     Section 2.02 Promissory Notes. The Loans (including the Swingline Loans in
the case of U.S. Bank) made by each Lender pursuant to this Article II shall be
evidenced by a Note payable to the order of such Lender.
     Section 2.03 Obtaining Loans; Refinancing of Swingline Loans.
     (a) Notice and Manner of Obtaining Loans. The Company shall give Agent
telephonic notice of each request for Loans not later than 1:00 p.m.
(Minneapolis, Minnesota time) on the requested Borrowing Date and of each
request for Swingline Loans not later than 3:00 p.m. (Minneapolis, Minnesota
time) on the requested Borrowing Date. Each request for Loans or Swingline Loans
shall specify the aggregate amount of Loans or Swingline Loans requested,
whether each such Loan or Swingline Loan is being made to permit a Co-Borrower
to originate or acquire one or more Mortgage Loans (and, if so, specifying the
Co-Borrower), and whether such Loans to be made by each Lender are to be funded
as Prime Rate Advances, LIBOR Rate Advances or Balance Funded Rate Advances;
provided, that any portion of a Loan not so designated shall be funded as a
LIBOR Rate Advance. On the first Business Day after the Closing Date, the
Company shall be deemed to have requested Loans in an amount equal to the
outstanding principal balance of all Loans under the Prior Credit Agreement, and
such Loans shall be used to refinance such Loans under the Prior Credit
Agreement. Agent shall notify each Lender via facsimile and telephone by not
later than 2:00 P.M. (Minneapolis, Minnesota time) on the date it receives such
request of each request for Loans received from the Company, of such Lenders’
Percentage Share of the Loans requested and whether such Lender’s Loans are to
funded as Prime Rate Advances, LIBOR Rate Advances or Balance Funded Rate
Advances. The Company shall, not later than the following Business Day, confirm
any such request by delivering to Agent a Confirmation. Each request for Loans
shall be irrevocable and binding on the Company and any applicable Co-Borrower.
If all conditions precedent to such Loan have been met,

-18-



--------------------------------------------------------------------------------



 



each Lender shall deposit into the Funding and Settlement Account in immediately
available dollars by not later than 4:00 P.M. (Minneapolis, Minnesota time) on
the Borrowing Date the amount of such Lender’s Loan and upon receipt of such
funds, Agent shall promptly make such funds available to the Company and any
applicable Co-Borrower by depositing such funds in the Good Funds Wire Clearing
Account or the Operating Account, as requested by the Company. On the Borrowing
Date of requested Swingline Loans, U.S. Bank may deposit into the Funding and
Settlement Account in Immediately Available Funds by not later than 4:00 p.m.
(Minneapolis, Minnesota time) on the requested Borrowing Date the amount of the
requested Swingline Loans. Unless Agent shall have received notice from a Lender
prior to 3:00 P.M. (Minneapolis, Minnesota time) on any Borrowing Date that such
Lender will not make available to Agent such Lender’s Loan, Agent may in its
discretion assume that such Lender has made such Loan available to Agent in
accordance with this section and Agent may if it chooses, in reliance upon such
assumption make such Loan available to the Company and any applicable
Co-Borrower. If and to the extent such Lender shall not so make its Loan
available to Agent, such Lender shall, on demand, pay to Agent the amount of
such Loan together with interest thereon, for each day from the date such amount
is made available to the Company and any applicable Co-Borrower until the date
such amount is paid or repaid to Agent at the Federal Funds Rate. If such Lender
does not pay such amount promptly upon Agent’s demand therefor, Agent shall
notify the Company and the Company and each applicable Co-Borrower shall
immediately repay such amount to Agent together with accrued interest thereon at
the applicable rate or rates provided in Section 2.04. Agent shall use its best
efforts to demand any such amount from both such Lender and the Company,
provided, that any failure by Agent to make any such demand on both such Lender
and the Company shall not in any manner affect such Lender’s, the Company’s or
any applicable Co-Borrower’s obligation to pay or repay such amount, with
interest, as set forth herein. The failure of any Lender to make any Loan to be
made by it hereunder shall not relieve any other Lender of its obligation
hereunder, if any, to make its Loan, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.
Each request for Loans or Swingline Loans shall be deemed to be a representation
by the Company that (i) no Event of Default or Default has occurred or will
exist upon the making of the requested Loans or Swingline Loans and (ii) the
representations and warranties contained in Section 4 hereof and in Section 5 of
the Security Agreement are true and correct with the same force and effect as if
made on and as of the date of such request.
     (b) Refinancing of Swingline Loans.
     (i) Permitted Refinancings of Swingline Loans. U.S. Bank, at any time in
its sole and absolute discretion, may, upon notice given to each other Lender by
not later than 2:00 P.M. (Minneapolis, Minnesota time) on any Business Day,
request that each Lender (including U.S. Bank) make a Loan in an amount equal to
its Percentage Share of a portion of the aggregate unpaid principal amount of
any outstanding Swingline Loans for the purpose of refinancing such Swingline
Loans. Such Loans shall be made as LIBOR Advances, unless the Company specifies
otherwise.

-19-



--------------------------------------------------------------------------------



 



     (ii) Mandatory Refinancings of Swingline Loans. Not later than 2:00 P.M.
(Minneapolis time) at least on a weekly basis, U.S. Bank will notify each other
Lender of the aggregate amount of Swingline Loans which are then outstanding and
the amount of Loans required to be made by each Lender (including U.S. Bank) to
refinance such outstanding Swingline Loans (which shall be in the amount of each
Lender’s Percentage Share of such outstanding Swingline Loans). Such Loans shall
be made as LIBOR Advances, unless the Company specifies otherwise.
     (iii) Lenders’ Obligation to Fund Refinancings of Swingline Loans. Upon the
giving of notice by U.S. Bank under Section 2.03(b)(i) or 2.03(b)(ii), each
Lender (including U.S. Bank) shall make a Loan in an amount equal to its
Percentage Share of the aggregate principal amount of Swingline Loans to be
refinanced, and provide proceeds of such Loans, in Immediately Available Funds,
by not later than 3:00 P.M. (Minneapolis time) on the date such notice was
received; provided, however, that a Lender shall not be obligated to make any
such Loan unless (A) U.S. Bank believed in good faith that all conditions to
making the subject Swingline Loan were satisfied at the time such Swingline Loan
was made, or (B) if the conditions to such Swingline Loan were not satisfied,
such Lender had actual knowledge, by receipt of the statements furnished to it
pursuant to Section 4.01 or otherwise, that any such condition had not been
satisfied and failed to notify U.S. Bank in a writing received by U.S. Bank
prior to the time it made such Swingline Loan that U.S. Bank was not authorized
to make a Swingline Loan until such condition had been satisfied, or U.S. Bank
was obligated to give notice of the occurrence of an Event of Default or a
Default to Lenders pursuant to Section 8.08 and failed to do so, or (C) any
conditions to the making of such Swingline Loan that were not satisfied had been
waived in writing by Majority Lenders prior to or at the time such Swingline
Loan was made. The proceeds of Loans made pursuant to the preceding sentence
shall be paid to U.S. Bank (and not to any Borrower) and applied to the payment
of principal of the outstanding Swingline Loans, and the Company authorizes
Agent to charge the Funding and Settlement Account or any other account (other
than escrow or custodial accounts) maintained by the Company with Agent (up to
the amount available therein) in order to immediately pay U.S. Bank the
principal amount of such Swingline Loans to the extent Loans made by the Lenders
are not sufficient to repay in full the principal of the outstanding Swingline
Loans requested or required to be refinanced. Upon the making of a Loan by a
Lender pursuant to this Section 2.03(b)(iii), the amount so funded shall become
due under such Lender’s Note and the outstanding principal amount of the
Swingline Loans shall be correspondingly reduced. If any portion of any Loan
made by Lenders pursuant to this Section 2.03(b)(iii) should be recovered by or
on behalf of any Borrower from U.S. Bank in bankruptcy or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 9.11. Each Lender’s obligation to make Loans referred to
in this Section 2.03(b) shall, subject to the proviso to the first sentence of
this Section 2.03(b)(iii), be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (1) any setoff,
counterclaim,

-20-



--------------------------------------------------------------------------------



 



recoupment, defense or other right which such Lender may have against U.S. Bank,
any Borrower or anyone else for any reason whatsoever; (2) the occurrence or
continuance of a Default or an Event of Default; (3) any adverse change in the
condition (financial or otherwise) of the Company or any Co-Borrower; (4) any
breach of this Agreement by any Borrower, the Agent or any Lender; or (5) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing; provided, that in no event shall a Lender be obligated to make
a Loan if, after giving effect thereto, the outstanding principal balance of
such Lender’s Note would exceed its Commitment Amount.
     Section 2.04 Interest; Balances Deficiency Fees; Continuations and
Conversions.
     (a) Interest Rates; Balances Deficiency Fees. The Borrowers will pay the
Agent monthly in arrears, within two Business Days after the Company’s receipt
of Agent’s statement therefor, interest on the unpaid principal balance of each
Advance of each Lender from time to time outstanding as follows:
     (i) with respect to Balance Funded Rate Advances, at the Balance Funded
Rate; provided, that if for any Balance Calculation Period the Balance Funded
Amount maintained by the Company with any Lender is less than an amount equal to
the average daily aggregate unpaid principal balance of the Balance Funded Rate
Advances owed to such Lender during such Balance Calculation Period (such
deficiency being herein referred to as the “Balances Deficiency”), the Borrowers
will pay such Lender a fee (the “Balances Deficiency Fee”) for said Balance
Calculation Period on the Balances Deficiency at a per annum rate equal to the
average daily LIBOR Rate plus Applicable Margin in effect during said Balance
Calculation Period; and provided further, that if the Balance Funded Amount
maintained by the Company with any Lender for any Balance Calculation Period
exceeds the weighted average daily aggregate unpaid principal balance of the
Balance Funded Rate Advances owed to such Lender during such Balance Calculation
Period (such excess being defined herein as the “Balances Surplus”), then such
Balances Surplus, or, if the Company and such Lender shall so agree, the charges
reduction benefit for such Balances Surplus (as determined by such Lender), may
be carried forward and applied to succeeding Balance Calculation Periods (but
not to any Balance Calculation Period occurring in any subsequent calendar
year);
     (ii) with respect to Prime Rate Advances, the Prime Rate plus the
Applicable Margin, as adjusted automatically on and as of the effective date of
any change in the Prime Rate;
     (iii) with respect to LIBOR Rate Advance the LIBOR Rate plus the Applicable
Margin, as adjusted automatically on and as of the effective date of any change
in the LIBOR Rate; and
     (iv) with respect to any Obligations not paid when due (A) consisting of
Balance Funded Rate Advances, a rate per annum equal to the Balance Funded

-21-



--------------------------------------------------------------------------------



 



Rate plus 4.0% per annum,(B) consisting of LIBOR Rate Advances, a rate per annum
equal to the LIBOR Rate plus 4.0% per annum, (C) consisting of Prime Rate
Advances, a rate per annum equal to the Prime Rate plus 4.0% per annum, and
(D) consisting of other Obligations, a rate per annum equal to the Prime Rate
plus the Applicable Margin plus 4.0% for the period from the date such
Obligations were due until the same are paid.
     (b) Payment of Interest and Fees. Agent shall use its best efforts to
provide the Company with a statement for interest on the Notes, the Commitment
Fees with respect to the Commitments and the collateral handling fees with
respect to Mortgage Loans pledged under the Security Agreement, in each case
accrued through the last day of each calendar month, on or before the third
Business Day (and in any case, no later than the tenth Business Day), of the
next succeeding calendar month, but shall have no liability to any Borrower for
its failure to do so. Interest on the Notes, Commitment Fees and collateral
handling fees accrued through the last day of each calendar month shall be due
and payable on the second Business Day after the date the Company receives such
statement from Agent; provided, that interest payable at the rates provided for
in Section 2.04 (a)(iv) shall be payable on demand. Any Balances Deficiency Fee
payable hereunder shall be due and payable quarterly after each Balance
Calculation Period within two Business Days after receipt by the Company from
any Lender of a statement therefor (a copy of which shall be provided to Agent)
containing the calculations made to determine such Balances Deficiency Fee,
which statement shall be conclusive absent manifest error unless approved by
such Lender.
     (c) Designation and Conversions of Outstanding Advances. Subject to the
terms and conditions of this Agreement, the Company shall designate, on any
Borrowing Date, all or portions of the Loans to be made on such Borrowing Date
as one or more LIBOR Rate Advances, Balance Funded Rate Advances or Prime Rate
Advances. Any portion of an outstanding Loan not designated as a Prime Rate
Advance or a Balance Funded Rate Advance shall be funded as a LIBOR Rate
Advance. Thereafter, subject to the terms and conditions of this Agreement, the
Company shall have the option to convert all or any portion of any outstanding
Advance consisting of Loans into Advances of another type (i.e., LIBOR Rate
Advances, Balance Funded Rate Advances or Prime Rate Advances); provided,
however, that (i) no Advance may be requested as or converted into a Balance
Funded Rate or, without the written consent of the Lenders to which it is owed
(a copy of which shall be provided to Agent) a Balance Funded Rate Advance if an
Event of Default or Default has occurred and is continuing on the proposed date
of conversion, and (ii) no Advance owed to any Lender may be requested as or
converted into a Balance Funded Rate Advance without the prior consent of such
Lender, which shall be confirmed to Agent in writing by such Lender, if the
Balance Funded Amount maintained by the Company at such Lender is less than the
aggregate amount of Balance Funded Rate Advances owed to such Lender, after
giving effect to such conversion. The Company shall provide Agent with
telephonic notice of each proposed conversion not later than 1:00 P.M.
(Minneapolis, Minnesota time) on the date of any conversion, which notice shall
set forth the proposed date therefor. Each such notice shall specify (A) the
amount to be converted, and (B) the date for the conversion. Any notice given by
the Company under this Section 2.04(c) shall be irrevocable. The Company shall
promptly

-22-



--------------------------------------------------------------------------------



 



confirm any such proposed conversion by delivering to Agent a duly completed and
executed Confirmation. Agent shall notify each Lender affected by such proposed
conversion by not later than 2:00 P.M. (Minneapolis, Minnesota time) on the date
it receives such notice of the Advances of such Lender being converted and the
types of Advances into which such Advances are being converted.
     Section 2.05 Fees.
     (a) The Company shall pay to the Agent, on behalf of each Lender, a
commitment fee (“Commitment Fee”) in an amount determined by applying 0.150% per
annum to the average daily unused portion of each Lender’s Commitment Amount
from the Closing Date through the Drawdown Termination Date. The Commitment Fee
shall be payable monthly in arrears at the time described in Section 2.04(b),
commencing in May, 2006, and shall be computed on the basis of a 360-day year
and applied to the actual number of days elapsed in such month; provided, that
in May, 2006, the Company shall pay the prorated portion of the Commitment Fee
due from the date the Credit Agreement is executed by all parties thereto (the
“Closing Date”) to April 30, 2006. If the Credit Agreement terminates on any
date other than the last of the then current month, the Company shall pay the
prorated portion of the Commitment Fee due from the beginning of the then
current month to and including the date on which the Credit Agreement
terminates.
     (b) The Company shall pay to the Agent for its own account, an Agent fee
and collateral handling fees agreed to in that certain letter agreement dated of
even date herewith between the Company and Agent.
     Section 2.06 Mandatory Repayments. The unpaid principal amount of each
Note, together with all interest accrued thereon, shall be due and payable on
the Drawdown Termination Date. In addition, if at any time the aggregate
outstanding principal amount of all Loans exceeds the Borrowing Base, the
Company and the applicable Co-Borrowers shall repay the amount of such excess
within twenty-four hours after having knowledge thereof or receiving notice
thereof from Agent or shall provide appropriate additional collateral reasonably
acceptable to the Agent equal to the amount of such excess.
     Section 2.07 Payments to Lenders. All payments of Interest on the Notes,
all payments of principal, including any principal payment made with proceeds of
Mortgage Collateral, and fees hereunder shall be made directly to Agent for
prompt distribution to the applicable Lenders to whom such payment is owed in
federal or other Immediately Available Funds before 1:00 p.m. (Minneapolis,
Minnesota time) on the respective dates when due via wire transfer to the
Funding and Settlement Account. Any payment received by Agent after such time
will be deemed to have been made on the next following Business Day. Should any
such payment become due and payable on a day other than a Business Day, the
maturity of such payment shall be extended to the next succeeding Business Day,
and, in the case of a payment of principal or past due interest, interest shall
accrue and be payable thereon for the period of such extension as provided in
the Loan Document under which such payment is due. Each payment under a Loan
Document shall be payable at the place provided therein and, if no specific
place of payment is provided, shall be payable at the place of payment of the
Notes. When Agent collects or receives

-23-



--------------------------------------------------------------------------------



 



money on account of the Obligations, Agent shall distribute the money so
collected or received, and Agent and Lenders shall apply all such money so
distributed, as follows:
     (a) first, for the payment of all Obligations which are then due, and if
such money is insufficient to pay all such Obligations, (i) first to any
reimbursements due Agent under Section 5.05, (ii) second to the payment of any
Swingline Loans then outstanding, (iii) third to the payment of the Loans then
due, and (iv) then to the partial payment of all other Obligations then due in
proportion to the amounts thereof, or as Lenders shall otherwise agree;
     (b) then for the prepayment of amounts owing under the Loan Documents if so
specified by the Company;
     (c) then for the prepayment of principal on the Notes, together with
accrued and unpaid interest on the principal so prepaid; and
     (d) last, for the payment or prepayment of any other Obligations.
     All payments applied to principal or interest on any Note shall be applied
first to any Interest then due and payable, then to principal then due and
payable, and last to any prepayment of principal and interest. All distributions
of amounts described in any of subsections (b), (c) or (d) above shall be made
by Agent pro rata to Agent and each Lender then owed Obligations described in
such subsection in proportion to all amounts owed all Lenders which are
described in such subsection.
     Section 2.08 Increased Capital Requirements. In the event that, as a result
of any Regulatory Change, compliance by any Lender with any applicable law or
governmental rule, requirement, regulation, guideline or order (whether or not
having the force of law) regarding capital adequacy has the effect of reducing
the rate of return on such Lender’s capital as a consequence of such Lender’s
Commitment or amounts outstanding under such Lender’s Note to a level below that
which such Lender would have achieved but for such compliance (taking into
consideration such Lender’s policies with respect to capital adequacy), then
from time to time the Borrowers shall pay to such Lender, within thirty days
after written demand by such Lender, such additional amount or amounts as will
compensate such Lender for such reduction; provided, that the Borrowers shall
not be obligated to pay any such additional amount (i) unless such Lender shall
first have notified the Borrowers in writing that it intends to seek such
compensation pursuant to this Section, or (ii) to the extent such additional
amount is attributable to the period ending 91 days prior to the date of the
first such notice with respect to such Regulatory Change (the “Excluded
Period”), except to the extent any amount is attributable to the Excluded Period
as a result of the retroactive application of the applicable Regulatory Change.
A certificate, which shall be conclusive except for manifest error, as to the
amount of any such reduction (including calculations in reasonable detail
showing how such Lender computed such reduction and a statement that such Lender
has not allocated to its Commitment or amounts outstanding under its Note a
proportionately greater amount of such reduction than is attributable to each of
its other commitments to lend or to each of its other outstanding credit
extensions that are affected similarly by such compliance by such Lender,
whether or not such

-24-



--------------------------------------------------------------------------------



 



Lender allocates any portion of such reduction to such other commitments or
credit extensions) shall be furnished promptly by such Lender to the Borrowers.
     Section 2.09 Provisions Relating to LIBOR Rate Advances and Balance Funded
Rate Advances.
     (a) Interest Rate Not Ascertainable, Etc. If, on the date for determining
the LIBOR Rate in respect of any LIBOR Rate Advance, any Lender determines
(which determination shall be conclusive and binding, absent error) that the
LIBOR Rate will not adequately and fairly reflect the cost to such Lender of
funding such LIBOR Rate Advance, then such Lender shall notify Agent, and Agent
shall notify the Company, of such determination, whereupon the obligation of
such Lender to make, or to convert any Advances to, LIBOR Rate Advances shall be
suspended until such Lender notifies Agent, and Agent notifies the Company, that
the circumstances giving rise to such suspension no longer exist. Outstanding
LIBOR Rate Advances owed to such Lender shall thereupon automatically be
converted to bear interest at a rate equal to the Federal Funds Rate plus 0.50%,
and in such event, the Company will thereafter be entitled to designate
subsequent Advances to bear interest at the Federal Funds Rate plus 0.50%.
     (b) Increased Cost. If, after the date hereof, any Regulatory Change or
compliance with any request or directive (whether or not having the force of
law) of any governmental authority, central bank or comparable agency:
     (i) shall subject any Lender to any tax, duty or other charge with respect
to LIBOR Rate Advances or Balance Funded Rate Advances, its Note, or its
obligation to make LIBOR Rate Advances or Balance Funded Rate Advances, or shall
change the basis of taxation of payment to such Lender of the principal of or
interest on LIBOR Rate Advances or Balance Funded Rate Advances or any other
amounts due under this Agreement in respect of LIBOR Rate Advances or Balance
Funded Rate Advances or its obligation to make LIBOR Rate Advances or Balance
Funded Rate Advances (except for changes in the rate of tax on the overall net
income of such Lender imposed by the laws of the United States or any
jurisdiction in which such Lender’s principal office is located); or
     (ii) shall impose, modify or deem applicable any reserve, special deposit,
capital requirement or similar requirement (including, without limitation, any
such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding any such requirement to the extent included in calculating
the LIBOR Rate) against assets of, deposits with or for the account of, or
credit extended by, any Lender or shall impose on any Lender or on the interbank
LIBOR market any other condition affecting LIBOR Rate Advances or Balance Funded
Rate Advances, such Lender’s Note, or its obligation to make LIBOR Rate Advances
or Balance Funded Rate Advances;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any LIBOR Rate Advance or Balance Funded Rate Advance, or
to reduce the amount of any sum received or receivable by such Lender under this
Agreement or

-25-



--------------------------------------------------------------------------------



 



under its Note, then, within 30 days after written demand by such Lender, the
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction; provided, that the
Borrowers shall not be obligated to pay any such additional amount (i) unless
such Lender shall first have notified the Company in writing that it intends to
seek such compensation pursuant to this Section, or (ii) to the extent such
additional amount is attributable to the period ending 91 days prior to the date
of the first such notice with respect to such Regulatory Change (the “Excluded
Period”), except to the extent any amount is attributable to the Excluded Period
as a result of the retroactive application of the applicable Regulatory Change.
A certificate of any Lender claiming compensation under this Section 2.09(b),
setting forth the additional amount or amounts to be paid to it hereunder and
stating in reasonable detail the basis for the charge and the method of
computation (including a statement that such Lender has not allocated to its
Commitment or amounts outstanding under its Note a proportionately greater
amount of such compensation than is attributable to each of its other
commitments to lend or to each of its other outstanding credit extensions that
are affected by such compliance by such Lender, whether or not such Lender
allocates any portion or such compensation to such other commitments or credit
extensions), shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable with
respect to any period shall not constitute a waiver of such Lender’s rights to
demand compensation for any increased costs or reduction in amounts received or
receivable in any subsequent period.
     (c) Illegality. If, after the date of this Agreement, the adoption of, or
any change in, any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Lender to make, maintain or
fund LIBOR Rate Advances or Balance Funded Rate Advances, such Lender shall
notify the Company and Agent, whereupon the obligation of such Lender to make or
convert Advances into LIBOR Rate Advances or Balance Funded Rate Advances, shall
be suspended until such Lender notifies the Company and Agent that the
circumstances giving rise to such suspension no longer exist. If any Lender
determines that it may not lawfully continue to maintain any LIBOR Rate Advances
or Balance Funded Rate Advances, all of the affected Advances shall be
automatically converted as of the date of such Lender’s notice to bear interest
at a rate equal to the Federal Funds Rate plus 0.50% and, in such event, the
Company will thereafter be entitled to designate subsequent Advances to bear
interest at the Federal Funds Rate plus 0.50%.
Section 2.10 Taxes.
     (a) Any and all payments by the Borrowers hereunder or under the Notes
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges of withholdings, and all
liabilities with respect

-26-



--------------------------------------------------------------------------------



 



thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income and franchise taxes imposed on it in lieu of net income
taxes (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”).
     (b) The Borrowers agree to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).
     (c) The Borrowers shall indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes imposed on or paid by such Lender or the Agent
and any penalties, interest and expenses with respect thereto. Payments on this
indemnification shall be made within 30 days from the date such Lender or the
Agent makes written demand therefor.
     (d) Within 30 days after the date of any payment of Taxes, the Borrowers
shall furnish to the Agent, at its address referred to in Section 10.01 hereof a
certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrowers through an
account or branch outside the United States or by or on behalf of the Borrowers
by a payor that is not a United States person, if the Borrowers determine that
no Taxes are payable in respect thereof, the Borrowers shall furnish or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
     (e) Each Lender, as of the date it becomes a party hereto, represents to
the Borrowers and the Agent that it is either (i) a corporation organized under
the laws of the United States or any State thereof or (ii) is entitled to
complete exemption from United States withholding tax imposed on or with respect
to any payments, including fees, to be made pursuant to this Agreement (x) under
an applicable provision of a tax convention to which the United States is a
party or (y) because it is acting through a branch, agency or office in the
United States and any payment to be received by it hereunder is effectively
connected with a trade or business in the United States. Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Company and the Agent, on request on or before the day
on which such Lender becomes a Lender, a duly completed and signed copy of
either Form W-8BEN or Form W-8ECI of the United States Internal Revenue Service.
Form W-8BEN shall include the Lender’s United States taxpayer identification
number if required under the current regulations to claim exemption from
withholding pursuant to a tax convention. Thereafter and from time to time, each
such Lender shall submit to the Company and the Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
Forms as shall be adopted from time to time by the relevant

-27-



--------------------------------------------------------------------------------



 



United States taxing authorities) as may be (i) reasonably requested by the
Company or the Agent and (ii) required and permitted under then-current United
States law or regulations to avoid United States withholding taxes on payments
in respect of all payments to be received by such Lender hereunder. Upon the
request of the Lender or the Agent, each Lender that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Company and the Agent a certificate on Internal Revenue Service Form W-9 or such
substitute form as is reasonably satisfactory to the Company and the Agent to
the effect that it is such a United States person.
     (f) If any Borrower shall be required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of any jurisdiction (“Withholding
Taxes”) from any payments to a Lender pursuant to any Loan Document in respect
of the Obligations payable to such Lender then or thereafter outstanding, such
Borrower shall make such withholdings or deductions and pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable law.
ARTICLE III
CONDITIONS PRECEDENT
     The obligation of each Lender to make Loans hereunder is subject to
fulfillment of the conditions precedent stated in this Article III.
     Section 3.01 Initial Borrowing. The obligation of each Lender to fund any
Loan hereunder shall be subject to, in addition to the conditions precedent
specified in Section 3.02, delivery to Agent of the following (each of the
following documents being duly executed and delivered and in form and substance
satisfactory to Agent, and, with the exception of the Notes, each in a
sufficient number of originals that Agent, its counsel and each Lender may have
an executed original of each document);
     (a) an executed counterpart of this Agreement and of all instruments,
certificates and opinions referred to in this Article III not theretofore
delivered (except the borrowing request which is to be delivered at the time
provided in Subsection 3.02(a) hereof);
     (b) the Notes;
     (c) the Security Agreement dated of even date herewith,
     (d) a certificate of the Secretary or Assistant Secretary of General
Partner setting forth (i) resolutions of its board of directors authorizing the
execution, delivery, and performance of the Loan Documents to which it is a
party and identifying the officers authorized to sign such instruments,
(ii) specimen signatures of the officers so authorized, (iii) articles of
incorporation of General Partner certified by the appropriate Secretary of State
as of a recent date acceptable to the Agent in its sole discretion, (iv) bylaws
of General Partner, certified as being accurate and complete and (v) limited
partnership agreement of the Company, certified as being accurate and complete;

-28-



--------------------------------------------------------------------------------



 



     (e) a certificate of the existence and good standing for each of the
Company and General Partner in their respective states of incorporation or
organization dated as of a recent date acceptable to the Agent in its sole
discretion;
     (f) an opinion of counsel for the Borrowers in form and substance
acceptable to Agent;
     (g) a Borrowing Base Certificate dated as of the date of the first
Borrowing, certified by the President, Accounting Director or Chief Financial
Officer of General Partner; and
     (h) such other documents as Agent may reasonably request at any time at or
prior to the date of the initial Borrowing hereunder.
     Section 3.02 All Borrowings. The obligation of each Lender to fund any Loan
pursuant to this Agreement is subject to the following further conditions
precedent:
     (a) the Company shall make a request for such Loan in accordance with
Section 2.03 (and thereafter deliver to Agent a Confirmation with respect
thereto, as required by Section 2.03) accompanied by the Required Mortgage
Documents, if applicable;
     (b) all Property in which the Borrowers have granted a Lien to Agent shall
have been physically delivered to the possession of Agent or a bailee acceptable
to Agent to the extent that such possession is required under this Agreement or
appropriate for the purpose of perfecting the Lien of Agent in such Collateral;
     (c) the representations and warranties of the Company and each Restricted
Subsidiary contained in this Agreement or any Security Instrument (other than
those representations and warranties which are by their terms limited to the
date of the agreement in which they are initially made) shall be true and
correct in all material respects on and as of the date of such Loan;
     (d) no Default or Event of Default shall have occurred and be continuing
and no change or event which constitutes a Material Adverse Effect shall have
occurred as of the date of such Loan;
     (e) the Funding and Settlement Account and the Operating Account shall be
established and in existence;
     (f) the making of such Loan shall not be prohibited by any Governmental
Requirement;
     (g) the delivery to Agent of such other documents and opinions of counsel,
including such documents as may be necessary or desirable to perfect or maintain
the priority of any Lien granted or intended to be granted hereunder or
otherwise and including favorable written opinions of counsel with respect
thereto, as Agent may reasonably request; and

-29-



--------------------------------------------------------------------------------



 



     (h) the aggregate amount of all Loans and Swingline Loans outstanding,
after giving effect to such Loan, does not exceed the lesser of (i) the
Borrowing Base and (ii) the Aggregate Commitment Amount.
     The making of any request for any Loan or Swingline Loan by the Company
shall be deemed to constitute a representation and warranty by the Company on
the date thereof and on the date on which such Loan or Swingline Loan is made as
to the facts specified in Subsections (c) and (d) of this Section 3.02.
     Section 3.03 New Co-Borrowers. The Company may, at any time, add (i) any
Person from which the Company regularly purchases Mortgage Loans in the ordinary
course of its business, or (ii) any Affiliate that will warehouse Mortgage Loans
hereunder, as a Co-Borrower hereunder with the prior written consent of the
Lenders by entering into a Joinder Agreement with the Agent and such Person;
provided, that, without limiting the Lender’s right to consent to such matters,
the effectiveness of any such Joinder Agreement, and of the addition of any such
Person as a Co-Borrower hereunder, shall be subject to the following conditions
precedent:
     (a) The Agent shall have received the following, all of which must be in
form and content satisfactory to the Agent, in its sole discretion:
     (1) The Joinder Agreement.
     (2) Certified copies of the new Co-Borrower’s articles of incorporation and
bylaws or other organizational documents, and certificates of good standing
dated no less recently than thirty (30) days prior to the date of the Joinder
Agreement.
     (3) A copy of resolutions of the board of directors or other governing
authority of the new Co-Borrower, certified as of the date of the Joinder
Agreement by its corporate secretary (or the equivalent), authorizing the
execution, delivery and performance of the Joinder Agreement (and thereby the
assumption of the Obligations under the Loan Documents) and all other
instruments or documents to be delivered by the new Co-Borrower pursuant to this
Agreement and the Joinder Agreement.
     (4) A certificate of the corporate secretary (or the equivalent) of the new
Co-Borrower, as to the incumbency and authenticity of the signatures of the
officers of the new Co-Borrower executing the Joinder Agreement, and all other
instruments or documents to be delivered by such new Co-Borrower pursuant to the
Joinder Agreement and this Agreement (the Agent being entitled to rely thereon
until a new such certificate has been furnished to the Agent).
     (5) A tax, lien and judgment search of the appropriate public records for
the new Co-Borrower in the States where its chief executive office is located,
including a search of Uniform Commercial Code financing statements, which search
shall not have disclosed the existence of any prior Lien on the Collateral other
than in favor of the Agent, for the benefit of the Secured Parties, or as
permitted hereunder.

-30-



--------------------------------------------------------------------------------



 



     (6) Executed financing statements in recordable form naming the new
Co-Borrower as debtor, covering the Collateral and ready for filing in all
jurisdictions required by the Agent.
     (7) Copies of the new Co-Borrower’s errors and omissions insurance policy
or mortgage impairment insurance policy and blanket bond coverage policy, all in
form and content satisfactory to the Agent, showing compliance of the new
Co-Borrower as of the date of the Joinder Agreement with the related provisions
of Section 5.06.
     (8) An opinion of counsel for each Co-Borrower in form and substance
reasonably satisfactory to the Agent.
     (b) The representations and warranties contained in Article 4 hereof
applicable to the Co-Borrower shall be accurate and complete in all material
respects as if made on and as of the date of, and after giving effect to, the
Joinder Agreement.
     (c) The Borrowers shall have performed all agreements to be performed by
them hereunder, and after giving effect to the addition of the new Co-Borrower
hereunder, there shall exist no Default or Event of Default hereunder.
Each of the Co-Borrowers (including, without limitation, any Co-Borrower that
becomes a party hereto pursuant to a Joinder Agreement) hereby authorizes the
Company, on behalf of the Borrowers, to execute and deliver Joinder Agreements
and Notes on behalf of all of the Borrowers.
     Section 3.04 Force Majeure. Notwithstanding Borrowers’ satisfaction of the
conditions set forth in this Agreement, the Agent and the Lenders have no
obligations to fund a Loan if the Lenders or the Agent are unable to deliver
such funds as a result of any fire or other casualty, failure of power, strike,
lockout or other labor trouble, banking moratorium, embargo, sabotage,
confiscation, condemnation, riot, civil disturbance, insurrection, act of
terrorism, war or other activity of armed forces, act of God or other similar
reason beyond the control of the Lenders and the Agent. The Lenders and the
Agent will fund the requested Loan as soon as reasonably possible following the
occurrence of such an event.
ARTICLE IV
BORROWER REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants as follows:
     Section 4.01 Organization and Good Standing. Each Borrower (a) is duly
formed and existing in good standing under the laws of the jurisdiction of its
formation, (b) is duly qualified as a foreign organization and in good standing
in all jurisdictions in which its failure to be so qualified could have a
Material Adverse Effect, (c) has the organizational power and authority to own
its properties and assets and to transact the business in which it is engaged
and is or will be qualified in the jurisdictions wherein it proposes to transact
business in the future and (d) is in

-31-



--------------------------------------------------------------------------------



 



compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, have a Material Adverse Effect.
     Section 4.02 Authorization and Power. Each Borrower has the requisite
organizational power and authority to execute, deliver and perform the Loan
Documents to which it is a party; each Borrower is duly authorized to and has
taken all action necessary to authorize it to, execute, deliver and perform the
Loan Documents to which it is a party and is and will continue to be duly
authorized to perform such Loan Documents.
     Section 4.03 No Conflicts or Consents. Neither the execution and delivery
by any Borrower of the Loan Documents to which it is a party, nor the
consummation of any of the transactions herein or therein contemplated, nor
compliance with the terms and provisions hereof or with the terms and provisions
thereof, will (a) materially contravene or conflict with any Requirement of Law
to which any Borrower is subject, or any indenture, mortgage, deed of trust, or
other agreement or instrument to which any Borrower is a party or by which any
Borrower may be bound, or to which the Property of any Borrower may be subject,
or (b) result in the creation or imposition of any Lien, other than the Lien of
the Security Agreement, on the Property of any Borrower. All actions, approvals,
consents, waivers, exemptions, variances, franchises, orders, permits,
authorizations, rights and licenses required to be taken, given or obtained, as
the case may be, from any Governmental Authority that are necessary in
connection with the transactions contemplated by the Loan Documents have been
obtained.
     Section 4.04 Enforceable Obligations. This Agreement, the Notes and the
other Loan Documents are the legal, valid and binding obligations of the
Borrowers, enforceable in accordance with their respective terms, except as
limited by Debtor Laws.
     Section 4.05 No Liens. The applicable Borrowers have good and indefeasible
title to the Mortgage Collateral free and clear of all Liens and other adverse
claims of any nature, other than Liens in the Mortgage Collateral in favor of
Agent.
     Section 4.06 Financial Condition of the Company. The Company has delivered
to Agent and each Lender copies of its unaudited Consolidated balance sheet as
of January 31, 2006; such financial statements fairly present the financial
condition of the Company as of such date and have been prepared in accordance
with GAAP; as of the date thereof, there were no material obligations,
liabilities or GAAP Indebtedness or Contingent Indebtedness (including material
contingent and indirect liabilities and obligations or unusual forward or
long-term commitments) of the Company which are not reflected in such financial
statements and no change which constitutes a Material Adverse Effect has
occurred in the financial condition or business of the Company since January 31,
2006. The Company has also delivered to Agent and each Lender management reports
for the month ended January 31, 2006; such reports fairly and accurately present
the Company’s commitment position, pipeline position, servicing and production
as of the end of such months and for the fiscal year to date for the periods
ending on such dates.
     Section 4.07 Full Disclosure. Each material fact or condition relating to
the Loan Documents or the financial condition, business, or property of any
Borrower that is a Material Adverse Effect has been disclosed in writing to
Agent. All information previously furnished by

-32-



--------------------------------------------------------------------------------



 



the Company and its Restricted Subsidiaries or any Borrower to Agent in
connection with the Loan Documents was and all information furnished in the
future by the Company and its Restricted Subsidiaries or any Borrower to Agent
or Lenders will be true and accurate in all material respects or based on
reasonable estimates on the date the information is stated or certified. To the
best knowledge of the Company, neither the financial statements referred to in
Section 4.06 hereof, nor any borrowing request, officer’s certificate or
statement delivered by the Company and its Restricted Subsidiaries or any
Borrower to Agent and each Lender in connection with this Agreement, contains
any untrue statement of material fact.
     Section 4.08 No Default. Neither the Company nor any Restricted Subsidiary
is in default under any loan agreement, mortgage, security agreement or other
material agreement or obligation to which it is a party or by which any of its
Property is bound the consequence of which could result in a Material Adverse
Effect.
     Section 4.09 No Litigation. There are no material actions, suits or legal,
equitable, arbitration or administrative proceedings pending, or to the
knowledge of the Company, threatened, against the Company or any Restricted
Subsidiary the adverse determination of which could constitute a Material
Adverse Effect.
     Section 4.10 Taxes. All tax returns required to be filed by the Company and
each Restricted Subsidiary in any jurisdiction have been filed or extended and
all taxes, assessments, fees and other governmental charges upon the Company and
each Restricted Subsidiary or upon any of its properties, income or franchises
have been paid prior to the time that such taxes could give rise to a Lien
thereon, unless protested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been established on the
books of the Company or such Restricted Subsidiary. Neither the Company nor any
Restricted Subsidiary has any knowledge of any proposed tax assessment against
the Company or any Restricted Subsidiary.
     Section 4.11 Principal Office, etc. The principal office, chief executive
office and principal place of business of the Company and each Restricted
Subsidiary is at the address set forth in Section 10.01. The principal office,
chief executive office and principal place of business of each Co-Borrower is at
the address set forth in the applicable Joinder Agreement.
     Section 4.12 Compliance with ERISA. None of the Company, any Restricted
Subsidiary or any ERISA Affiliate of the Company or any Restricted Subsidiary
currently maintains, contributes to, is required to contribute to or has any
liability, whether absolute or contingent, with respect to an ERISA Plan. With
respect to all other employee benefit plans maintained or contributed to by the
Company and each Restricted Subsidiary, the Company and each Restricted
Subsidiary is in material compliance with ERISA.
     Section 4.13 Subsidiaries. Neither the Company nor any Restricted
Subsidiary presently has any Subsidiary or owns any stock in any other
corporation or association except those listed in Schedule 3. As of the date
hereof, the Company and each Restricted Subsidiary owns, directly or indirectly,
the equity interest in each of its Subsidiaries which is indicated in
Schedule 3.

-33-



--------------------------------------------------------------------------------



 



     Section 4.14 Indebtedness. The Company has no indebtedness outstanding
other than the GAAP Indebtedness and Contingent Indebtedness permitted by
Section 6.02.
     Section 4.15 Permits. The Company and each Restricted Subsidiary has all
permits and licenses necessary for the operation of its business.
     Section 4.16 Status Under Certain Federal Statutes. Neither the Company nor
any Restricted Subsidiary is (a) a “holding company” or a “subsidiary company”
of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended, (b) a “public utility”,
as such term is defined in the Federal Power Act, as amended, (c) an “investment
company”, or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1949, as amended or (d) a “rail
carrier”, or a “person controlled by or affiliated with a rail carrier”, within
the meaning of Title 49, U.S.C., and neither the Company nor any Restricted
Subsidiary is a “carrier” to which 49 U.S.C. §11301(b)(1) is applicable.
     Section 4.17 No Approvals Required. Other than consents and approvals
previously obtained and actions previously taken, neither the execution and
delivery of the Loan Documents, nor the consummation of any of the transactions
contemplated hereby or thereby requires the consent or approval of, the giving
of notice to, or the registration, recording or filing by any the Borrowers or
any Restricted Subsidiary of any document with, or the taking of any other
action in respect of, any Governmental Authority which has jurisdiction over any
the Borrowers or any Restricted Subsidiary or any of its Property, except for
(a) the filing of the Mortgages, Uniform Commercial Code financing statements
and other similar filings to perfect the interest of Agent in the Collateral,
and (b) such other consents, approvals, notices, registrations, filings or
action as may be required in the ordinary course of business of any the
Borrowers and Restricted Subsidiaries in connection with the performance of the
obligations of the Borrowers hereunder.
     Section 4.18 Individual Mortgage Loans. The Company and the applicable
Co-Borrowers hereby represent with respect to each Mortgage Note and Mortgage
Loan that is part of the Collateral:
     (a) The Company and the applicable Co-Borrowers have good and marketable
title to each Mortgage Note and Mortgage, was the sole owner thereof and had
full right to pledge the Mortgage Loan to Agent free and clear of any other Lien
except any such Lien which has been disclosed to Agent in writing and which is
permitted hereunder;
     (b) To the best knowledge of the Company and the applicable Co-Borrowers,
other than the permitted thirty (30) day delinquency period for payments
permitted by the definition of Eligible Mortgage Loan, there is no default,
breach, violation or event of acceleration existing under any Mortgage or the
related Mortgage Note and there is no event which, with the passage of time or
with notice and/or the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration and no such default,
breach, violation or event of acceleration has been waived;

-34-



--------------------------------------------------------------------------------



 



     (c) To the best of the knowledge of the Company and the applicable
Co-Borrowers, the physical condition of the Property subject to the Mortgage has
not deteriorated since the date of origination of the related secured Mortgage
Loan (normal wear and tear excepted) and there is no proceeding pending for the
total or partial condemnation of any Mortgaged Property;
     (d) Each Mortgage contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Property subject to the Mortgage of the benefits
of the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise, by
judicial foreclosure;
     (e) Each Mortgage Loan is a first or second lien one-to-four-family loan
which is not a construction loan, has been underwritten by the originator,
investor or mortgage insurer thereof in accordance with such originator’s,
investor’s or mortgage insurer’s then current underwriting guidelines, and is a
Conforming Loan, a Nonconforming Loan, an FHA loan, a VA loan or Jumbo Mortgage
Loan;
     (f) Each Mortgage Note is payable in monthly installments of principal and
interest, or interest only, as applicable, with interest payable in arrears, and
no Mortgage Note provides for any extension of the original term;
     (g) No Mortgage Loan is a loan in respect of the purchase of a manufactured
home or mobile home or the land on which a manufactured home or mobile home will
be placed; no Mortgage securing a Mortgage Loan secures commercial property,
cooperative housing or a construction or rehabilitation loan;
     (h) The origination practices used by the originator of the Mortgage Loans
and the collection practices used by the Company and the applicable Co-Borrowers
with respect to each Mortgage Loan have been in all material respects legal,
proper, prudent and customary in the loan origination and servicing business;
     (i) To the best knowledge of the Company and the applicable Co Borrowers,
each Mortgage Loan was originated in compliance with all applicable laws and no
fraud or misrepresentation was committed by any Person in connection therewith;
and
     (j) Each Mortgage Loan matures within thirty (30) years after the date of
origination thereof.
       Section 4.19 Ginnie Mae, FHA, VA, Fannie Mae and Freddie Mac Eligibility
of the Borrowers. Each of the Borrowers is (a) an FHA-approved, non-supervised
mortgagee in good standing and an eligible lender under the VA loan guaranty
program, meeting all requirements of law and governmental regulation so as to be
eligible to originate, purchase, hold and service FHA-insured Mortgage Loans,
VA-guaranteed Mortgage Loans and conventional Mortgage Loans and to issue
Mortgage-Backed Securities guaranteed by Ginnie Mae; (b) an approved
seller/servicer of Mortgage Loans to Fannie Mae and to Freddie Mac in the
Freddie Mac regions in which it operates, meeting all applicable Fannie Mae and
Freddie Mac regulations so as to be able to service Mortgage Loans for Fannie
Mae and Freddie Mac; and (c) a Fannie Mae, Freddie

-35-



--------------------------------------------------------------------------------



 



Mac and Ginnie Mae-approved servicer of Mortgage-Backed Securities, meeting all
applicable regulations of Fannie Mae, Freddie Mac and Ginnie Mae so as to be
able to service the Mortgage Loans that secure Mortgage-Backed Securities.
     Section 4.20 Co-Borrowers. Each Co-Borrower originates and sells to the
Company Mortgage Loans. The Company will receive benefit from each Loan or
Swingline Loan made hereunder to enable a Co-Borrower to originate a Mortgage
Loan, whether or not such Mortgage Loan is thereafter sold to the Company,
because of the continuing business relationship between the Company and such
Co-Borrower.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Company and each Restricted Subsidiary shall at all times comply with
the covenants contained in this Article V, from the date hereof and for so long
as any part of the Obligations or any Commitment is outstanding unless Majority
Lenders have agreed otherwise.
     Section 5.01 Financial Statement and Reports. The Company shall furnish to
Agent and each Lender the following, all in form and detail reasonably
satisfactory to Agent:
     (a) Promptly after becoming available, and in any event within ninety
(90) days after the close of each Fiscal Year of the Company, the audited
balance sheet of the Company as of the end of such year, and the audited related
statements of income, partners’ equity and cash flows of Company for such year,
setting forth in each case in comparative form the corresponding figures for the
preceding Fiscal Year, accompanied by the related report of independent
certified public accountant of national standing prepared on a GAAP basis;
     (b) Promptly after becoming available, and in any event within thirty
(30) days after the end of each month, including the twelfth month in the Fiscal
Year of the Company, a balance sheet of the Company as of the end of such month
and the related statements of income, partners’ equity and cash flows of the
Company for such month and the period from the first day of the then current
fiscal year of the Company through the end of such month, certified by the Chief
Financial Officer, Accounting Director or President of General Partner to have
been calculated on a GAAP basis;
     (c) Promptly upon receipt thereof, a copy of each other report submitted to
the Company by independent accountants in connection with any annual, interim or
special audit of the books of the Company;
     (d) Promptly and in any event within thirty (30) days after the end of each
calendar month in each Fiscal Year of the Company, and within fifteen (15) days
after the completion of each year-end audit by the Company’s independent public
accountants, a completed Officer’s Certificate in the form of Exhibit D hereto,
executed by the President, Chief Financial Officer or Accounting Director of
General Partner.

-36-



--------------------------------------------------------------------------------



 



     (e) Promptly and in any event within thirty (30) days after the end of each
calendar quarter, a report detailing any underperforming mortgages whether
funded hereunder or not and any indemnifications made by the Company together
with a report of any other credit facilities of the Company including the total
facility amount and the amount outstanding thereunder;
     (f) Promptly and in any event within thirty (30) days after the end of each
month, a Borrowing Base Certificate substantially in the form of Exhibit C
hereto;
     (g) Promptly and in any event within thirty (30) days after the end of each
month, a management report regarding (i) the Company’s pipeline and commitment
position, including investor type, amount and rate of committed Mortgage Loans
and expiration date and (ii) the Company’s production statistics, including type
of product and/or origination source (retail or correspondent) and geographic
concentration in each case in form and detail as reasonably required by Agent,
prepared as of the end of such month and for the Fiscal Year to date;
     (h) No less frequently than weekly, a Hedge Report to the Agent prepared as
of the last Business Day of the preceding week; and
     (i) Such other information concerning the business, properties or financial
condition of the Company and its Restricted Subsidiaries as Agent or any Lender
may reasonably request.
     Section 5.02 Taxes and Other Liens. Each Borrower and each Restricted
Subsidiary shall pay and discharge promptly all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or upon any of
its Property as all claims of any kind (including claims for labor, materials,
supplies and rent) which, if unpaid, might become a Lien upon any or all of its
Property; provided, however, each Borrower and each Restricted Subsidiary shall
not be required to pay any such tax, assessment, charge, levy or claim if the
amount, applicability or validity thereof shall currently be contested in good
faith by appropriate proceedings diligently conducted by or on behalf of the
Company, applicable Borrower or such Restricted Subsidiary and if the Company,
applicable Borrower or such Restricted Subsidiary shall have set up reserves
therefor adequate under GAAP.
     Section 5.03 Maintenance. Each of the Borrowers and Restricted Subsidiaries
shall (a) maintain its corporate or partnership existence, rights and
franchises; (b) observe and comply in all material respects with all
Governmental Requirements, and (c) maintain its Properties (and any Properties
leased by or consigned to it or held under title retention or conditional sales
contracts) in good and workable condition at all times and make all repairs,
replacements, additions, betterments and improvements to its Properties as are
needful and proper so that the business carried on in connection therewith may
be conducted properly and efficiently at all times.
     Section 5.04 Further Assurances. The Borrowers shall, within three
(3) Business Days after the request of Agent, cure any defects in the execution
and delivery of the Notes, this Agreement or any other Loan Document and the
Borrowers shall, at its expense, promptly

-37-



--------------------------------------------------------------------------------



 



execute and deliver to Agent upon request all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements of the Borrowers and each Restricted Subsidiary in this Agreement
and in the other Loan Documents or to further evidence and more fully describe
the collateral intended as security for the Notes, or to correct any omissions
in this Agreement or the other Loan Documents, or more fully to state the
security for the obligations set out herein or in any of the other Loan
Documents, or to make any recordings, to file any notices, or obtain any
consents.
     Section 5.05 Reimbursement of Expenses. The Borrowers shall pay, subject to
the limitation in Section 10.20 hereof (in the case of each Co-Borrower) (a) all
reasonable legal fees (including, without limitation, allocated costs for
in-house legal service incurred during the continuation of an Event of Default)
incurred by Agent, the Syndication Agent and the Arranger in connection with the
preparation, negotiation or execution of this Agreement, the Notes and the other
Loan Documents and any amendments, consents or waivers executed in connection
therewith, (b) all fees, charges or taxes for the recording or filing of the
Security Instruments, (c) all out-of-pocket expenses of Agent, the Syndication
Agent and the Arranger in connection with the legal administration of this
Agreement, the Notes and the other Loan Documents, including courier expenses
incurred in connection with the Mortgage Collateral, and (d) all amounts
expended, advanced or incurred by Agent, the Syndication Agent and the Arranger
to satisfy any obligation of any Borrower under this Agreement or any of the
other Loan Documents or to collect the Notes, or to enforce the rights of Agent,
the Syndication Agent, the Arranger or any Lender under this Agreement or any of
the other Loan Documents or to collect the Note, or to enforce the rights of
Agent, the Syndication Agent, the Arranger or any Lender under this Agreement or
any of the other Loan Documents, which amounts shall include all underwriting
expenses, collateral liquidation costs, court costs, attorneys’ fees (including,
without limitation, for trial, appeal or other proceedings and allocated costs
of in-house legal service), fees of auditors and accountants, and investigation
expenses reasonably incurred by Agent, the Syndication Agent, the Arranger or
any Lender in connection with any such matters, together with interest at the
post-maturity rate specified in the Note on each item specified in clause
(a) through (d) from thirty (30) days after the date of written demand or
request for reimbursement until the date of reimbursement. The Borrowers
acknowledge that the fees and expenses of the Agent’s, the Syndication Agent’s
and the Arranger’s outside counsel that are subject to payment or reimbursement
by the Borrowers pursuant to this Agreement or other Loan Documents shall be
determined on the basis of such counsels’ generally applicable rates, which may
be higher than the rates such counsel charges the Agent, the Syndication Agent
and the Arranger in other unrelated matters.
     Section 5.06 Insurance. Each Borrower shall maintain with financially sound
and reputable insurers, insurance with respect to its properties and business
against such liabilities, casualties, risks and contingencies and in such types
and amounts as is customary in the case of Persons engaged in the same or
similar businesses and similarly situated, including, without limitation, a
fidelity bond or bonds with financially sound and reputable insurers with such
coverage and in such amounts as is customary in the case of Persons engaged in
the same or similar business and similarly situated. The improvements on the
land covered by each Mortgage shall be kept continuously insured at all times by
responsible insurance companies against fire and extended coverage hazard under
policies, binders, letters, or certificates of insurance, with a standard
mortgagee clause in favor of the applicable Borrower and its assigns.

-38-



--------------------------------------------------------------------------------



 



Each such policy must be in an amount equal to the lesser of the maximum
insurable value of the improvements or the original principal amount of the
Mortgage Note, without reduction by reason of any co-insurance, reduced rate
contribution, or similar clause of the policies or binders. Upon request of
Agent, each Borrower shall furnish or cause to be furnished to Agent from time
to time a summary of the insurance coverage of such Borrower in form and
satisfactory to Agent and if requested shall furnish Agent copies of the
applicable policies.
     Section 5.07 Accounts and Records. The Company and each Restricted
Subsidiary shall keep true and accurate books of record and shall account for
all dealings or transactions in relation to its business and activities, in
accordance with GAAP, consistently applied. The Company and each Restricted
Subsidiary shall maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate all records pertaining to
the performance of the Company’s or such Restricted Subsidiary’s obligations
under any servicing agreements in the event of the destruction of the originals
of such records) and keep and maintain all documents, books, records, computer
tapes and other information reasonably necessary or advisable for the
performance by the Company and each Restricted Subsidiary of its obligations
under any servicing agreements.
     Section 5.08 Right of Inspection. The Borrowers shall permit authorized
representatives of Agent or any Lender to examine their servicing records and
books of records and account and make copies or extracts thereof and to visit
and inspect any of the Properties of the Borrowers, all upon reasonable notice
during normal business hours, provided that if no Event of Default has occurred
and is continuing, such visits and inspections at the Borrowers’ premises shall
be limited to periods of no more than two (2) consecutive days on two occasions
(total of four days) during each twelve-month period. Such visits and
inspections shall be at Agent’s or such Lender’s expense unless an Event of
Default has occurred and is continuing, in which case it shall be at the
Borrowers’ expense. The Borrowers shall permit authorized representatives of
Agent or any Lender to discuss the business, operations, assets and financial
condition of the Borrowers and the Restricted Subsidiaries with its officers at
any time.
     Section 5.09 Notice of Certain Events. The Company shall promptly notify
Agent and each Lender upon (a) the receipt of any notice from, or the taking of
any other action by, the holder of any promissory note, debenture or other
evidence of GAAP Indebtedness and Contingent Indebtedness of the Company or any
Restricted Subsidiary with respect to a claimed default, together with a
detailed statement by a responsible officer of the Company specifying the notice
given or other action taken by such holder and the nature of the claimed default
and what action the Company is taking or proposes to take with respect thereto;
(b) the commencement of, or any determination in, any legal, judicial or
regulatory proceedings between the Company or any Restricted Subsidiary and any
Governmental Authority or any other Person which, if adversely determined, could
have a Material Adverse Effect; (c) any material adverse change in the business,
operations, prospects or financial condition of the Company or any Restricted
Subsidiary, including, without limitation, the insolvency of the Company or any
Restricted Subsidiary, (d) any event or condition which could have a Material
Adverse Effect or (e) the occurrence of any Termination Event.
     Section 5.10 Performance of Certain Obligations and Information Regarding
Investors. The Company and the applicable Co-Borrowers shall perform and observe
in all material

-39-



--------------------------------------------------------------------------------



 



respects each of the provisions of each Take-Out Commitment and any servicing
agreement on its part to be performed or observed and will cause all things to
be done which are necessary to have each item of Mortgage Collateral covered by
a Take-Out Commitment comply with the requirements of such Take-Out Commitment.
The Company and the applicable Co-Borrowers will deliver to Agent financial
information concerning any Person Lenders are reviewing to determine whether to
approve such Person as an Investor.
     Section 5.11 Use of Proceeds; Margin Stock. The proceeds of all Borrowings
shall be used by the Borrowers solely for the origination or acquisition of
Mortgage Loans in the ordinary course of the Borrowers’ business. None of such
proceeds shall be used for the purpose of purchasing or carrying any “margin
stock” as defined in Regulation U, or for the purpose of reducing or retiring
any GAAP Indebtedness and Contingent Indebtedness which was originally incurred
to purchase or carry margin stock or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of such
Regulation U.
     Section 5.12 Notice of Default. The Company shall furnish to Agent and each
Lender immediately upon becoming aware of the existence of any Default or Event
of Default, a written notice specifying the nature and period of existence
thereof and the action which the Company is taking or proposes to take with
respect thereto.
     Section 5.13 Compliance with Loan Documents. The Company shall cause each
Restricted Subsidiary to promptly comply with any and all covenants and
provisions of the Loan Documents to be complied with by such Person.
     Section 5.14 Operations and Properties. The Company and each Restricted
Subsidiary shall comply with all rules, regulations and guidelines applicable to
it. The Borrowers shall act prudently and in accordance with customary industry
standards in managing and operating their Property.
     Section 5.15 Maintenance of Qualifications. Each the Borrowers will
maintain its status as an FHA-approved mortgagee, as an approved lender under
the VA guarantee program, as an approved seller/servicer of Mortgage Loans to
Fannie Mae and to Freddie Mac in the Freddie Mac regions in which it operates
and as an FHA-approved direct endorsement mortgagee, and its eligibility to
issue Mortgage-Backed Securities or to service the Mortgage Loan pools formed
with respect to Mortgage-Backed Securities.
     Section 5.16 Closing Procedures. The Borrower will provide closing
instructions to each Closing Agent (as defined in the Security Agreement) which
(a) require, in connection with the Mortgage Loans tablefunded by the Borrower,
that (i) the Mortgage Note evidencing each such Mortgage Loan shall be endorsed
to the Borrower, (ii) the assignment of the applicable Mortgage to the Borrower
shall be recorded simultaneously with but separate from the related Mortgage and
(iii) the Mortgage Note evidencing each such Mortgage Loan and other related
loan documents shall be delivered to the Borrower promptly upon the closing of
such Mortgage Loan, and (b) in the case of Mortgage Loans funded by a wire
transfer of funds in accordance with Section 4.01(b)(i) of the Amended and
Restated Pledge and Security Agreement, contain a statement substantially in the
form set forth in Exhibit G. The Borrower shall review for

-40-



--------------------------------------------------------------------------------



 



accuracy and completeness each Mortgage Note, Mortgage, assignment and other
document evidencing or securing each Mortgage Loan originated or purchased by
the Borrower.
ARTICLE VI
NEGATIVE COVENANTS
     The Company and each Restricted Subsidiary shall at all times comply with
the covenants contained in this Article VI, from the date hereof and for so long
as any part of the Obligations or any Commitment is outstanding unless Majority
Lenders have agreed otherwise:
     Section 6.01 No Merger. Each of the Borrowers shall not merge or
consolidate with or into any Person, if immediately prior to any such merger or
consolidation a Default or Event of Default exists or would occur as a result
thereof, or if as a result of any such merger or consolidation a Change of
Control would occur.
     Section 6.02 Limitation on GAAP Indebtedness and Contingent Indebtedness.
At no time shall the Company or any Restricted Subsidiary incur, create,
contract, assume, have outstanding, guarantee or otherwise be or become,
directly or indirectly, liable in respect of any GAAP Indebtedness or Contingent
Indebtedness except:
     (a) the Obligations;
     (b) trade debt (including, without limitation, trade debt for services
provided by an Affiliate), equipment leases, loans for the purchase of equipment
used in the ordinary course of the Borrower’s business and indebtedness for
taxes and assessments not yet due and payable owed in the ordinary course of
business;
     (c) unsecured GAAP Indebtedness or unsecured Contingent Indebtedness owing
to Parent or any Affiliate of Parent, including unsecured Contingent
Indebtedness of the Company to CH Funding, LLC under the CP Facility Documents;
     (d) Contingent Indebtedness to Persons in support of the Parent or an
Affiliate of Parent (including GAAP Indebtedness and Contingent Obligations of
CH Funding, LLC under the CP Facility Documents); and
     (e) With the prior written consent of the Majority Lenders (which consent
shall not be unreasonably withheld or delayed), GAAP Indebtedness under another
mortgage warehousing facility or off-balance sheet indebtedness under another
financing arrangement, other than those described in subsections (c) and (d) of
this Section 6.02, provided that the Lenders are given a right of first refusal
regarding only similarly structured syndicated mortgage warehousing facilities.
     Section 6.03 Business. The Company shall not, directly or indirectly, other
than through an Unrestricted Subsidiary, engage in any business which differs
materially from that currently engaged in by the Company or any other business
customarily engaged in by other Persons in the mortgage banking business.

-41-



--------------------------------------------------------------------------------



 



     Section 6.04 Liquidations, Dispositions of Substantial Assets. Except as
expressly provided below in this section, neither the Company nor any Restricted
Subsidiary shall dissolve or liquidate or sell, transfer, lease or otherwise
dispose of any material portion of its property or assets or business. The
Company and the Restricted Subsidiaries may sell Mortgage Loans and the right to
service Mortgage Loans in the ordinary course of their business (including sales
or transfers of Mortgage Loans by the Company to CH Funding under the CP
Facility Documents), any Restricted Subsidiary may sell its property, assets or
business to the Company or another Restricted Subsidiary, and any Restricted
Subsidiary may liquidate or dissolve if at the time thereof and immediately
thereafter, the Company and the Restricted Subsidiaries are in compliance with
all covenants set forth in the Loan Documents and no Default or Event of Default
shall have occurred and be continuing.
     Section 6.05 Loans, Advances, and Investments. Neither the Company nor any
Restricted Subsidiary shall make any loan (other than Mortgage Loans), advance,
or capital contribution to, or investment in (including any investment in any
Restricted Subsidiary, joint venture or partnership), or purchase or otherwise
acquire any of the capital stock, securities, ownership interests, or evidences
of indebtedness of, any Person (collectively, “Investment”), or otherwise
acquire any interest in, or control of, another Person, except for the
following:
     (a) Cash Equivalents;
     (b) Any acquisition of securities or evidences of indebtedness of others
when acquired by the Borrowers in settlement of accounts receivable or other
debts arising in the ordinary course of its business, so long as the aggregate
amount of any such securities or evidences of indebtedness is not material to
the business or condition (financial or otherwise) of a the Borrowers;
     (c) Mortgage Notes acquired in the ordinary course of the Borrowers’
business;
     (d) Investment in any existing Affiliate or any Subsidiary (including
Investments by the Company in CH Funding, LLC, a Delaware limited liability
company) or JV; provided that at the time any such investment is made and
immediately thereafter, the Company and the Restricted Subsidiaries are in
compliance with all covenants set forth in the Loan Documents and no Default or
Event of Default shall have occurred and be continuing;
     (e) Loans to officers or employees in an aggregate amount not to exceed
$300,000;
     (f) Loans made to JV’s in an amount not to exceed $10,000,000 at any one
time outstanding, secured by Mortgage Loans originated with the proceeds of such
loans and covered by a bona fide current, unused and unexpired whole loan
commitment issued in favor of and held by such JV made by an Investor or the
Company; and
     (g) Investments in mortgage origination companies so long as (i) such
Investment is a direct equity investment and so long as such Investment does not
cause a breach of any other covenant (affirmative or negative) hereunder.

-42-



--------------------------------------------------------------------------------



 



     Section 6.06 Use of Proceeds. The Borrowers shall not permit the proceeds
of the Loans to be used for any purpose other than those permitted by
Section 5.11 hereof. The Borrowers shall not, directly or indirectly, use any of
the proceeds of the Loans for the purpose, whether immediate, incidental or
ultimate, of buying any “margin stock” or of maintaining, reducing or retiring
any GAAP Indebtedness and Contingent Indebtedness originally incurred to
purchase a stock that is currently any “margin stock”, or for any other purpose
which might constitute this transaction a “purpose credit”, in each case within
the meaning of Regulation U or otherwise take or permit to be taken any action
which would involve a violation of Regulation U, Regulation T or Regulation X or
any other regulation of the Board of Governors of the Federal Reserve System.
     Section 6.07 Actions with Respect to Mortgage Collateral. The Borrowers
shall not:
     (a) Compromise, extend, release, or adjust payments on any Mortgage
Collateral, accept a conveyance of mortgaged property in full or partial
satisfaction of any Mortgage Collateral, or release any Mortgage securing or
underlying any Mortgage Collateral;
     (b) Agree to the amendment or termination of any Take-Out Commitment in
which Agent has a security interest or to substitution of a Take-out Commitment
for a Take-Out Commitment in which Agent has a security interest hereunder, if
such amendment, termination or substitution may reasonably be expected (as
determined by Majority Lenders in their sole discretion) to have a Material
Adverse Effect; or
     (c) Transfer, sell, assign, or deliver any Mortgage Collateral pledged to
Agent to any Person other than Agent, except pursuant to a Take-Out Commitment
and except by the Company to CH Funding, LLC under the CP Facility Documents.
     Section 6.08 Transactions with Affiliates. The Company shall not enter into
any transactions including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate other
than a Restricted Subsidiary unless such transactions are otherwise permitted
under this Agreement (including, without limitation, the transactions permitted
under Section 6.02) and are in the ordinary course of the Company’s business.
     Section 6.09 Liens The Company shall not grant, create, incur, assume,
permit or suffer to exist any Lien, upon any of its Mortgage Notes or servicing
rights or any property related thereto, including but not limited to the
mortgages securing such Mortgage Notes and the proceeds of the Mortgage Notes
and Servicing Rights (whether or not part of the Mortgage Collateral), other
than (a) Liens in an aggregate amount not to exceed $2,000,000, (b) Liens which
secure payment of the Obligations, (c) such non-consensual Liens as may be
deemed to arise as a matter of law pursuant to any Take-Out Commitment,
(d) Liens described on Schedule 4, and (e) Liens granted under mortgage
warehousing facilities or off-balance sheet financing arrangements approved
under Section 6.02 (d) or (e).

-43-



--------------------------------------------------------------------------------



 



     Section 6.10 ERISA Plans. Neither the Company nor any Restricted Subsidiary
shall adopt or agree to maintain or contribute to ERISA Plan. The Company shall
promptly notify Agent and each Lender in writing in the event an ERISA Affiliate
adopts an ERISA Plan.
     Section 6.11 Change of Principal Office; Fiscal Year. The Company shall not
move its principal office, executive office or principal place of business from
the address set forth in Section 10.01 or change its Fiscal Year, without prior
written notice to Agent and each Lender.
     Section 6.12 Distributions. The Company shall make no Distributions if
either before or after giving effect thereto an Event of Default exists or shall
be caused thereby.
     Section 6.13 Tangible Net Worth. As of the end of each calendar month, the
Company’s Consolidated Tangible Net Worth shall not be less than $100,000,000.
     Section 6.14 Tangible Net Worth Ratio. The ratio of (i) the sum of GAAP
Indebtedness and Contingent Indebtedness to (ii) the Company’s Consolidated
Tangible Net Worth shall not be more than 12.0 to 1.0 as of the end of each
calendar month.
     Section 6.15 Net Income. As of the end of each Fiscal Quarter, the
Company’s Consolidated income, calculated in accordance with GAAP, for the two
consecutive Fiscal Quarters then ended shall not be less than $1.00.
     Section 6.16 Custodian. The Company will not appoint any collateral agent
or custodian for its Mortgage Loans other than U.S. Bank.
     Section 6.17 Payments to Parent. Upon the occurrence and continuation of an
Event of Default, the Company shall not make any payment on any indebtedness
owed by it to Parent or any Affiliate of Parent.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.01 Nature of Event. An Event of Default shall exist if any one or
more of the following occurs:
     (a) The Company and the applicable Co-Borrowers fail to make any payment of
principal of or interest on any Note or any fee or other amount required to be
paid to Agent or any Lender pursuant to this Agreement or any other Loan
Document within two (2) calendar days after notice of such failure is given by
Agent to the Company and the applicable Co-Borrowers;
     (b) Default is made in any of the covenants contained in Section 6.13, 6.14
or 6.15 and such default continues unremedied for five (5) calendar days;
     (c) Default is made in the due observance or performance by the Company and
the applicable Co-Borrowers or any Restricted Subsidiaries of any other covenant
or

-44-



--------------------------------------------------------------------------------



 



agreement set forth in Article VI (excluding Sections 6.13, 6.14 and 6.15) or
Section 5.01 and such default continues unremedied for thirty (30) calendar
days;
     (d) Default is made in the due observance or performance by the Company and
the applicable Co-Borrowers or any Restricted Subsidiaries of any covenant or
agreement set forth in any Loan Document (other than as referred to in
subsections (a) (b) or (c) above) and such default continues unremedied for
thirty (30) calendar days after notice of such default is given by Agent to the
Company and the applicable Co-Borrowers;
     (e) Any statement, warranty or representation by or on behalf of the
Company and the applicable Co-Borrowers contained in any Loan Document or in any
borrowing request, proves to have been incorrect or misleading, in any case in
any material respect as of the date made or deemed made;
     (f) Any Borrower or any Restricted Subsidiary:
     (i) suffers the entry against it of a judgment, decree or order for relief
by a court of competent jurisdiction in an involuntary proceeding commenced
under any applicable bankruptcy, insolvency or other similar law of any
jurisdiction now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended, or has any such proceeding commenced against it
which remains undismissed for a period of sixty (60) days; or
     (ii) commences a voluntary case under any applicable bankruptcy, insolvency
or similar law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
any order for relief in an involuntary case under any such law; or makes a
general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes partnership action, corporate action or other action to authorize any of
the foregoing; or
     (iii) suffers the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator, or similar official of
all or a substantial part of its assets or of any part of the Mortgage
Collateral in a proceeding brought against or initiated by it, and such
appointment or taking possession is neither made ineffective nor discharged
within sixty (60) days after the making thereof, or such appointment or taking
possession is it any time consented to, requested by, or acquiesced to by it; or
     (iv) suffers the entry against it of a final judgment for the payment of
money in excess of $500,000 (not covered by insurance satisfactory to Agent in
its discretion), unless (A) the same is discharged within thirty (30) days after
the date thereof or no less than five (5) days prior to any proposed sale
thereunder, or (B) an appeal or appropriate proceeding for review thereof is
taken within such period and a stay of execution pending such appeal is
obtained; or

-45-



--------------------------------------------------------------------------------



 



     (v) suffers a writ or warrant of attachment or any similar process to be
issued by any court against all or any substantial part of its assets or any
part of the Mortgage Collateral;
provided, however, if any event set forth in this Section 7.01(f) occurs with
respect to any Restricted Subsidiary, the occurrence of such event shall not
constitute an Event of Default unless it could have a Material Adverse Effect.
     (g) The Company or any Restricted Subsidiary fails to make when due
(whether by acceleration or otherwise) or within any applicable grace period
(after giving effect to any applicable notice requirement), any payment on any
GAAP Indebtedness and Contingent Indebtedness (other than the Obligations) and
such failure allows the holder thereof to accelerate such GAAP Indebtedness or
Contingent Obligation; or any event or condition occurs under any provision
contained in any agreement under which such obligation is governed, evidenced or
secured (or any other material breach or default under such obligation or
agreement occurs) if a Material Adverse Effect is caused thereby;
     (h) Any Loan Document shall for any reason cease to be in full force and
effect, or be declared null and void or unenforceable in whole or in part as the
result of any action initiated by any Person other than Agent or any Lender; or
the validity or enforceability of any such document shall be challenged or
denied by any Person other than Agent or any Lender;
     (i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code in excess of $25,000 exists with respect to any ERISA Plan,
whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefits guaranteed under Title IV of ERISA
exceeds the then current value of such ERISA Plan’s assets available for the
payment of such benefits by more than $10,000 (or in the case of a Termination
Event involving the withdrawal of a substantial employer, the withdrawing
employer’s proportionate share of such excess exceeds such amount) or (iii) the
Company or any of its Restricted Subsidiaries or any ERISA Affiliate withdraws
from a multiemployer plan resulting in liability under Title IV of ERISA of an
amount in excess of $10,000; or
     (j) A Change of Control occurs.
     Section 7.02 Default Remedies. Except as provided in the following
sentence, upon the occurrence of an Event of Default, Agent may (and upon
written instructions from Majority Lenders, Agent shall) declare the Commitments
to be terminated and/or declare the entire principal and all interest accrued on
the Notes to be, and the Notes, together with all Obligations, shall thereupon
become, forthwith due and payable, without any presentment, demand, protest,
notice of protest and nonpayment, notice of acceleration or of intent to
accelerate or other notice of any kind, all of which hereby are expressly
waived. Notwithstanding the foregoing, (a) if an Event of Default specified in
Subsections 7.01(f)(i), (ii) or (iii) above occurs with respect to the Company,
the Commitments shall automatically and immediately terminate and the Notes and

-46-



--------------------------------------------------------------------------------



 



all other Obligations shall become automatically and immediately due and
payable, both as to principal and interest, without any action by Agent or any
Lender and without presentment, demand, protest, notice of protest and
nonpayment, notice of acceleration or of intent to accelerate, or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in any Notes to the contrary notwithstanding, and (b) if an Event of
Default specified in Sections 7.01(b), (c), (d), (e), (f) or (g) occurs with
respect to a Co-Borrower, the Agent and the Lenders shall not have the right to
declare the Commitments to be terminated, declare the entire principal and all
interest accrued on the Notes to be forthwith due and payable, or exercise any
of their other rights hereunder or under the Loan Documents (except that the
Lenders shall have no further obligation to make Loans to enable such
Co-Borrower to originate Mortgage Loans, and the Agent and the Lenders may
exercise their remedies with respect to the Mortgage Loans pledged by such
Co-Borrower to the Agent pursuant to the Pledge and Security Agreement) for 10
Business Days after the occurrence of such Event of Default, or thereafter if
all Loans made to enable such Co-Borrower to originate or acquire Mortgage Loans
hereunder have been repaid in full.
ARTICLE VIII
INDEMNIFICATION
     Section 8.01 Indemnification. Each of the Borrowers agrees to indemnify
Agent, the Syndication Agent, the Arranger and each Lender and each director,
officer, agent, attorney, employee, representative and Affiliate of Agent,
Syndication Agent, Arranger and each Lender (each an “Indemnified Party”), upon
demand, from and against any and all liabilities, obligations, claims, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(including reasonable fees of attorneys, accountants, experts and advisors) of
any kind or nature whatsoever (in this Section 8.01 collectively called
“liabilities and costs”) which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against any Indemnified Party growing out
of, resulting from or in any other way associated with any of the Mortgage
Collateral, the Loan Documents and the transactions and events (including the
enforcement or defense thereof) at any time associated therewith or contemplated
therein, in each case, including all liabilities and costs arising from the use
of proceeds of any Loan, any violation of any Requirement of Law by the Borrower
or any of its Affiliates with respect to Mortgage Loan, or any failure of any
Mortgage Loan to satisfy the representations and warranties set forth in
Section 4.18.
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED IN WHOLE OR PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY SUCH INDEMNIFIED PARTY,
provided only that such Indemnified Party shall be not entitled under this
section to receive Indemnification for that portion, if any, of any liabilities
and costs which is proximately caused by its own individual gross negligence or
willful misconduct. The foregoing provisions of this Section 8.01 shall not
apply to liabilities and costs incurred by any Lender (unless such Lender is

-47-



--------------------------------------------------------------------------------



 



Agent or Syndication Agent) which may be imposed on or asserted against such
Lender by any other Lender.
     Section 8.02 Limitation of Liability. No Borrower shall assert any claim
against any Indemnified Party any claim or theory based upon consequential,
special or punitive damages, except to the extent that such claim is to recover
any consequential, special or punitive damages that a Borrower is required to
pay to a third party due to any liabilities and costs which are proximately
caused by the individual gross negligence or willful misconduct of such
Indemnified Party.
ARTICLE IX
AGENT
     Section 9.01 Appointment and Authorization. Each Lender appoints and
authorizes Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Neither Agent nor any of its directors, officers
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with this Agreement or the other Loan Documents,
WHETHER OR NOT AMOUNTING TO SIMPLE NEGLIGENCE, except for its or their own gross
negligence or willful misconduct; provided, however, that Agent shall be
protected in acting or refraining from acting upon the instruction of the
requisite Lenders under Section 9.06; and provided, further, that Agent shall
not be required to take any action that exposes it to personal liability or is
contrary to any Loan Document, other agreement or applicable law. Agent shall
act as an independent contractor in performing its obligations as Agent
hereunder and under the other Loan Documents and nothing herein contained shall
be deemed to create a fiduciary relationship among or between Agent, the
Borrowers or Lenders.
     Section 9.02 Note Holders. Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with it
signed by such payee.
     Section 9.03 Consultation With Counsel. Agent may consult with legal
counsel selected by it and shall not be liable for any action taken or suffered
in good faith by it in accordance with the advice of such counsel.
     Section 9.04 Documents. Agent shall not be under a duty to examine into or
pass upon the validity, effectiveness, genuineness or value of the Notes, the
other Loan Documents or any other instrument or document furnished pursuant
thereto or thereunder. Agent makes no representation or warranty to any Lender,
nor shall Agent be responsible for any representations, warranties or statements
made in connection with this Agreement or any other Loan Document. Agent shall
be entitled to assume that this Agreement and the other Loan Documents are
valid, effective and genuine and what they purport to be. Agent (i) shall
execute and deliver the Security Agreement, whereupon each provision thereof
which is contemplated to be binding upon Lenders shall be binding upon Lenders
and each of them; and (ii) shall not waive, amend or otherwise modify any
provision of the Pledge and Security Agreement without the written consent of
Lenders required pursuant to Section 10.02.

-48-



--------------------------------------------------------------------------------



 



     Section 9.05 Agent and Affiliates. With respect to its Commitments and the
Loans made by it in its capacity as a Lender, the entity that is Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent, and the entity that is Agent and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrowers or
any Subsidiary as if it were not Agent.
     Section 9.06 Action by Agent. Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, or with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement
and the other Loan Documents. Agent shall incur no liability under or in respect
of this Agreement or any of the other Loan Documents by acting upon any notice,
consent, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment, or which may seem to it to be necessary or desirable
in the premises. Agent may employ agents and attorneys-in-fact in carrying out
its responsibilities under the Loan Documents, and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact as long as
Agent was not grossly negligent in selecting or directing such agents or
attorneys-in-fact, EVEN IF SUCH SELECTION AMOUNTED TO SIMPLE NEGLIGENCE. Agent
shall not be responsible for delays in performance resulting from acts beyond
its control. Such acts shall include, without limitation, acts of God, strikes,
lockouts, riots, acts of war or terrorism, epidemics, nationalization,
expropriation, currency restrictions, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes or other disasters.
     Section 9.07 Credit Analysis. Each Lender has made, and shall continue to
make, its own independent investigation or evaluation of the operations,
business, property and condition, financial and otherwise, of the Borrowers in
connection with its Commitments and Loans and has made its own appraisal of the
creditworthiness of the Borrowers. Except as explicitly provided herein, Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect to such
operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the first Event of Default or
at any time thereafter.
     Section 9.08 Notices of Event of Default, etc. In the event that any Lender
shall have acquired actual knowledge of any Event of Default or Default, other
than as a result of its receipt of financial statements delivered to it pursuant
to Section 5.01, such Lender shall promptly give notice thereof to Agent. Agent
shall, promptly upon receipt of any such notice provide a copy thereof to the
other Lenders. Upon receipt from any Lender of a request that Agent give notice
to the Borrowers of the occurrence of an Event of Default or Default under
Article 7, Agent shall promptly forward such request to the other Lenders and
will take such action and assert such rights under this Agreement and the other
Loan Documents as Majority Lenders shall direct in writing.
     Section 9.09 Indemnification. Each Lender agrees to indemnify Agent (to the
extent not reimbursed by the Borrowers), ratably according to its Percentage
Share, from and against

-49-



--------------------------------------------------------------------------------



 



any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in any
way relating to or arising out of this Agreement or the other Loan Documents or
any action taken or omitted by Agent under this Agreement or the other Loan
Documents, WHETHER OR NOT AGENT’S SIMPLE NEGLIGENCE CAUSES THE SAME IN WHOLE OR
IN PART; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its Percentage Share (determined under
clause (l) of the definition thereof) of any out-of-pocket expenses (including
counsel fees) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and the other Loan
Documents, to the extent that Agent is not reimbursed for such expenses by the
Borrowers, WHETHER OR NOT SUCH OUT-OF-POCKET EXPENSES RESULTED, IN WHOLE OR IN
PART, FROM AGENT’S SIMPLE NEGLIGENCE; provided, that no Lender shall be liable
for any portion of any such expenses resulting from Agent’s gross negligence or
willful misconduct.
     Section 9.10 Payments. All payments of principal of the Notes and all other
funds received by Agent in respect of any payments made by the Borrowers
pursuant to this Agreement, the Notes or the other Loan Documents, other than
payments under Sections 2.08 and 2.09, and subject to the effect of
Section 9.11, shall be distributed forthwith by Agent (in like currency and
funds) to Lenders on the date received or deemed received pursuant to
Section 2.07, in accordance with Section 2.04(b) in the case of payments of
interest and Balances Deficiency Fees, and ratably according to each Lender’s
Percentage Share in the case of any other payment received by Agent. If Agent
does not make any such distribution (or provide Federal Reserve Bank reference
numbers for the wire transfer of the amount thereof) on the date any such
payment is received or deemed received pursuant to Section 2.07, Agent will pay
interest to each Lender entitled to receive a portion of such distribution on
the amount distributable to it at the Federal Funds Rate from such date until
the date such distribution is made, such interest to be payable with such
distribution. Notwithstanding any of the foregoing or any other provision of
this Agreement, upon and after the occurrence of an Event of Default or Default,
(a) all proceeds received by Agent from the sale or other disposition of the
Collateral shall be applied in accordance with Section 17 of the Security
Agreement.
     Section 9.11 Sharing of Set-Offs and Other Payments. The Agent agrees, and
each Lender agrees, that if it shall, whether through the exercise of rights
under Security Instruments or rights of banker’s lien, set-off, or counterclaim
against the Borrowers or otherwise, obtain payment of a portion of the aggregate
Obligations owed to it which, taking into account all distributions made by
Agent under Section 2.07, causes Agent or such Lender to have received more than
it would have received had such payment been received by Agent and distributed
pursuant to Section 2.07, then (a) it shall be deemed to have simultaneously
purchased and shall be obligated to purchase interests in the Obligations as
necessary to cause Agent and all Lenders to share all payments as provided for
in Section 2.07, and (b) such other adjustments shall be made from time to time
as shall be equitable to ensure that Agent and all Lenders share all payments of
Obligations as provided in Section 2.07; provided, however, that nothing herein

-50-



--------------------------------------------------------------------------------



 



contained shall in any way affect the right of Agent or any Lender to obtain
payment (whether by exercise of rights of banker’s lien, set-off or counterclaim
or otherwise) of indebtedness other than the Obligations. The Borrowers
expressly consents to the foregoing arrangements and agrees that any holder of
any such interest or other participation in the Obligations, whether or not
acquired pursuant to the foregoing arrangements, may to the fullest extent
permitted by law exercise any and all rights of banker’s lien, set-off, or
counterclaim as fully as if such holder were a holder of the Obligations in the
amount of such interest or other participation. If all or any part of any funds
transferred pursuant to this section is thereafter recovered from a Lender under
this section which received the same, the purchase provided for in this section
shall be deemed to have been rescinded to the extent of such recovery, together
with interest, if any, if interest is required pursuant to court order to be
paid on account of the possession of such funds prior to such recovery.
     Section 9.12 Successor Agent. Agent may resign at any time by giving ten
days written notice thereof to Lenders and the Borrowers. The Majority Lenders
may remove Agent for acts constituting gross negligence or willful misconduct by
giving notice thereto to Agent, Lenders and the Borrowers. Upon any such
resignation or removal, the Borrowers shall have the right to appoint a
successor Agent, which successor Agent shall be reasonably acceptable to
Majority Lenders; provided, however if an Event of Default has occurred and is
continuing or if no successor Agent shall have been so appointed by the
Borrowers and so accepted by Majority Lenders within 15 days after the retiring
Agent’s giving of notice of its resignation of Agent or after the Majority
Lenders’ giving of notice of the removal of such Agent, then the Majority
Lenders shall have the right to appoint a successor Agent, which successor Agent
shall be reasonably acceptable to the Borrowers (unless an Event of Default has
occurred and is continuing). If no successor Agent shall have be so appointed by
the Majority Lenders and so accepted by the Borrowers within 30 days after the
retiring Agent’s giving of notice of its resignation of Agent or after the
Majority Lenders’ giving of notice of the removal of such Agent, then the
retiring Agent or the Agent being removed, as the case may be, may, on behalf of
Lenders, appoint an Agent or custodian which shall be a Lender or a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $100,000,000 and
which shall be reasonably acceptable to the Borrowers (unless an Event of
Default has occurred and is continuing). Any such resignation or removal shall
be effective upon the appointment of a successor Agent. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent or the Agent
being removed, as the case may be, shall be discharged from its duties and
obligations, under this Agreement and the other Loan Documents. After any
Agent’s resignation or removal hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as Agent under this Agreement and any other Loan Document.
     Section 9.13 Notice of New Investors. Agent shall use reasonable efforts to
provide prompt notice to each Lender (which notice may be telephonic) of its
approval of any new Investor after the date hereof; provided, however, that
Agent shall have no liability to any Lender or other Person for its failure to
provide the notice described in this Section 9.13.

-51-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.01 Notices. Any notice or request required or permitted to be
given under or in connection with this Agreement, the Notes or the other Loan
Documents (except as may otherwise be expressly required therein) shall be in
writing and shall be mailed by first class or express mail, postage prepaid, or
sent by telex, telegram, telecopy or other similar form of rapid transmission,
confirmed by mailing (by first class or express mail, postage prepaid) written
confirmation at substantially the same time as such rapid transmission, or
personally delivered to an officer of the receiving party. All such
communications shall be mailed, sent or delivered to the parties hereto at their
respective addresses as follows:

         
 
  Any Borrower:   DHI Mortgage Company, Ltd.
 
      12357 Riata Trace Parkway, Suite C150
 
      Austin, Texas 78727
 
      Attn: Randall C. Present
 
      FAX: (512) 345-7348
 
      TEL: (512) 345-4663
 
       
 
  With copies to:   Samuel R. Fuller
 
      Ted I. Harbour
 
      Bill W. Wheat
 
      301 Commerce Street
 
      Dallas, Texas 76102
 
      FAX: (817) 390-1704
 
      TEL: (817) 390-8200
 
       
 
  Agent:   U.S. Bank National Association
 
      U.S. Bancorp Center
 
      BC-MN-HO3B
 
      800 Nicollet Mall
 
      Minneapolis, Minnesota 55402
 
      Attn: Edwin Jenkins
 
      FAX: (612) 303-2253
 
      TEL: (612) 303-3582
 
       
 
  Syndication Agent:   JP Morgan Chase Bank, N.A.
 
      707 Travis, 6th Floor North
 
      Houston, TX 77002
 
      Attn: Cynthia E. Crites
 
      FAX: (713) 216-1567
 
      TEL: (713) 216-4425

or at such other addresses or to such individual’s or department’s attention as
the Company or the Agent may have furnished the other party in writing. Any
communication so addressed and

-52-



--------------------------------------------------------------------------------



 



mailed shall be deemed to be given when so mailed, except that requests for
loans, Confirmations and other communications related thereto shall not be
effective until actually received by Agent or the Company, as the case may be;
and any notice so sent by rapid transmission shall be deemed to be given when
receipt of such transmission is acknowledged, and any communication so delivered
in person shall be deemed to be given when receipted for by, or actually
received by, an authorized officer of the Company or Agent, as the case may be.
Each Co-Borrower hereby authorizes the Agent and the Lenders to send all notices
under this Agreement and the Loan Documents to the Company, on behalf of such
Co-Borrower, and the Company undertakes to provide such notices to the
applicable Co-Borrower(s).
     Section 10.02 Amendments, etc. No amendment or waiver of any provision of
this Agreement, the Security Instruments, the Notes, or any other Loan Document,
nor consent to any departure by any Borrower or any Restricted Subsidiary from
the terms thereof, shall in any event be effective unless the same shall be in
writing and signed by (i) if such party is a Borrower, by the Company, (ii) if
such party is Agent, by Agent and (iii) if such party is a Lender, by such
Lender or by Agent on behalf of Lenders with the written consent of Majority
Lenders (or without further consent than that already provided herein in the
circumstances provided in Section 10.16). In the case of an amendment other than
the first and second amendment and other than annual renewals or temporary
extensions related to annual renewals, the Agent, on behalf of each Lender
executing such amendment (but excluding any Lender that does not agree to
increase its Commitment Amount under Section 10.11 (d) for any amendment
containing such an increase in Commitment Amounts), shall receive within 5
Business Days after billing therefore, an amendment fee from the Company in the
amount of one thousand five hundred dollars ($1,500) for each Lender executing
such amendment. Notwithstanding the foregoing or anything to the contrary
herein, Agent shall not, (a) without the prior consent of the Majority Lenders
(i) waive any of the conditions specified in Article III (provided that Agent
may in its discretion withdraw any request it has made under Section 3.02(g)),
or (ii) amend the definition herein of “Majority Lenders” or otherwise change
the aggregate amount of Percentage Shares which is required for Agent, Lenders
or any of them to take any particular action under the Loan Documents, and shall
not (b) without the prior consent of each individual Lender, execute and deliver
on behalf of such Lender any waiver or amendment which would: (i) increase the
Percentage Share of the Commitment of such Lender or subject such Lender to any
additional obligations, (ii) reduce any fees hereunder, or the principal of, or
interest on, such Lender’s Note, (iii) release any Borrower from its obligation
to pay such Lender’s Note, (iv) amend the definitions of “Collateral Value,”
“Drawdown Termination Date,” and “Mortgage Collateral,” (v) release any
Collateral except in accordance with and pursuant to the Loan Documents, or
(vi) change the date on which any payments of principal, interest or fees are
due hereunder.
     Section 10.03 Invalidity. In the event that any one or more of the
provisions contained in the Notes, this Agreement or any other Loan Document
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of such document.
     Section 10.04 Survival of Agreements. All covenants and agreements herein
and in any other Loan Document not fully performed before the date hereof or the
date thereof, and all

-53-



--------------------------------------------------------------------------------



 



representations and warranties herein or therein, shall survive until payment in
full of the Obligations and termination of the Commitments.
     Section 10.05 Renewal, Extension or Rearrangement. All provisions of this
Agreement and of the other Loan Documents shall apply with equal force and
effect to each and all promissory notes hereafter executed which, in whole or in
part, represent a renewal, extension for any period, increase or rearrangement
of any part of the Obligations originally represented by the Notes or of any
part of such other Obligations.
     Section 10.06 Waivers. No course of dealing on the part of Agent or any
Lender, or any of its employees, consultants or agents, nor any failure or delay
by Agent or such Lender with respect to exercising any right, power or privilege
of Agent or any Lender under the Notes, this Agreement or any other Loan
Document shall operate as a waiver thereof, except as otherwise provided in
Section 10.02 hereof.
     Section 10.07 Cumulative Rights. The rights and remedies of Agent and each
Lender under the Notes, this Agreement, and any other Loan Document shall be
cumulative, and the exercise or partial exercise of any such right or remedy
shall not preclude the exercise of any other right or remedy.
     Section 10.08 Construction. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS AND OTHER BANKS.
     Section 10.09 Limitation on Interest. Agent, Lenders, the Company, each
Restricted Subsidiary and any other parties to the Loan Documents intend to
contract in strict compliance with applicable usury law from time to time in
effect. In furtherance thereof such Persons stipulate and agree that none of the
terms and provisions contained in the Loan Documents shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
applicable law from time to time in effect. None of the Borrowers, any
Restricted Subsidiary, any present or future guarantors, endorsers, or other
Persons hereafter becoming liable for payment of any Obligation shall ever be
liable for unearned interest thereon or shall ever be required to pay interest
thereon in excess of the maximum amount that may be lawfully charged under
applicable law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. Agent and Lenders expressly disavow any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of any Obligation is accelerated, if (a) the maturity of
any Obligation is accelerated for any reason, (b) any Obligation is prepaid and
as a result any amounts held to constitute interest are determined to be in
excess of the legal maximum, or (c) Agent or any Lender or any other holder of
any or all of the Obligations shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest on
any or all of the Obligations to an amount in excess of that permitted to be
charged by applicable law then in effect, then all such sums determined to
constitute interest

-54-



--------------------------------------------------------------------------------



 



in excess of such legal limit shall, without penalty, be promptly applied to
reduce the then outstanding principal of the related Obligations or, at Agent’s
or such Lender’s or such holder’s option, promptly returned to the Company and
each Restricted Subsidiary or the other payor thereof upon such determination.
In determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable law, Agent,
Lenders and the Company and Restricted Subsidiaries (and any other payors
thereof) shall to the greatest extent permitted under applicable law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the legal rate of interest from time to time in effect under
applicable law in order to lawfully charge the maximum amount of interest
permitted under applicable law. In the event applicable law provides for an
interest ceiling under Section 303 of the Texas Finance Code, that ceiling shall
be the weekly rate ceiling.
     Section 10.10 Bank Accounts; Offset. To secure the repayment of the
Obligations each Borrower hereby grants to Agent, each Lender and to each
financial institution which hereafter acquires a participation or other interest
in the Loans or Notes (in this section called a “Participant”) a security
interest, a lien, and a right of offset, each of which shall be in addition to
all other interest, liens, and rights of Agent, any Lender or Participant at
common law, under the Loan Documents, or otherwise, and each of which shall be
upon and against (a) any and all moneys, securities or other property (and the
proceeds therefrom) of the Borrower now or hereafter held or received by or in
transit to Agent, any Lender or Participant from or for the account the
Borrower, whether for safekeeping, custody pledge, transmission, collection or
otherwise, (b) any and all deposits (general or special, time or demand,
provisional or final) of the Borrower (other than escrow or trust funds
belonging to a third party) with Agent, any Lender or Participant, and (c) any
other credits and claims of the Borrower at any time existing against Agent, any
Lender or Participant, including claims under certificates of deposit. Upon the
occurrence of any Event of Default, each of Agent, Lenders and Participants is
hereby authorized to foreclose upon, offset, appropriate, and apply, at any time
and from time to time, without notice to the Borrowers, any and all items
hereinabove referred to against the Obligations then due and payable.
     Section 10.11 Assignments, Participations, Commitment Amount Increases and
New Lenders.
     (a) Assignments. Each Lender shall have the right to sell, assign or
transfer all or any part of such Lender’s Note, Loans and rights and the
associated rights and obligations under all Loan Documents to one or more
financial institutions, pension plans, investment funds, or similar purchasers;
provided, that each such sale, assignment, or transfer to any Person other than
a Lender or Lender Affiliate shall be with the consent of Agent and the
Syndication Agent, and, in all cases, the assignee, transferee or recipient
shall have, to the extent of such sale, assignment, or transfer, the same
rights, benefits and obligations as it would if it were such Lender and a holder
of such Note, including, without limitation, the right to vote on decisions
requiring consent or approval of all Lenders or Majority Lenders and the
obligation to fund its Percentage Share of any Loan

-55-



--------------------------------------------------------------------------------



 



directly to Agent; provided further, that (i) each Lender in making each such
sale, assignment, or transfer must dispose of a pro rata portion of each Loan
made by such Lender, (ii) each such sale, assignment, or transfer shall be in a
principal amount not less than $15,000,000, (iii) each Lender shall at all times
maintain Loans then outstanding in an aggregate amount at least equal to
$15,000,000, (iv) each Lender may not offer to sell its Note and Loan or
Interests therein in violation of any securities laws, and (v) no such
assignments shall become effective until (1) the assigning Lender delivers to
Agent copies of all written assignments and other documents evidencing any such
assignment or related thereto and (2) the assignee Lender becomes a party to
this Agreement. Notwithstanding the provisions of clauses (ii) and (iii) above,
a Lender may make a sale, assignment or transfer, or maintain Loans then
outstanding, in an amount which is less than that required above provided that
the Borrowers, such Lender and the Agent have agreed to modify such requirements
and have delivered to Agent prior written evidence of their agreement to make
such modification provided that agreement of the Borrowers is not required upon
the occurrence and during the continuance of an Event of Default. An assignment
fee in the amount of $3,500 for each such assignment will be payable to Agent by
assignor or assignee. Within five (5) Business Days after its receipt of notice
that Agent has received copies of any assignment and the other documents
relating thereto, the assignee shall notify the Borrowers of the outstanding
principal balance of the Notes payable to such Lender and shall execute and
deliver to Agent (for delivery to the relevant assignee) new Notes evidencing
such assignee’s assigned Loans and, if the assignor Lender has retained a
portion of its Loans, replacement Notes in the principal amount of the Loans
retained by the assignor Lender (such Notes to be in exchange for, but not in
payment of, the Notes held by such Lender).
     (b) Participants. Each Lender shall have the right to grant participations
in all or any part of such Lender’s Note, Loans and the associated rights and
obligations under all Loan Documents to one or more pension plans, investment
funds, financial institutions or similar purchasers; provided that (i) each
Lender granting a participation shall retain the right to vote hereunder, and no
participant shall be entitled to vote hereunder on decisions requiring consent
or approval of Majority Lenders (except as set forth in (iii) below), (ii) each
Lender and the Borrowers shall be entitled to deal with the Lender granting a
participation in the same manner as if no participation had been granted, and
(iii) no participant shall ever have any right by reason of its participation to
exercise any of the rights of Lenders hereunder, except that any Lender may
agree with any participant that such Lender will not, without the consent of
such participant, consent to any amendment or waiver described in Section 10.02
requiring approval of 100% of Lenders.
     (c) Distribution of Information. It is understood and agreed that any
Lender may provide to assignees and participants and prospective assignees and
participants financial information and reports and data concerning the
Borrowers’ properties and operations which was provided to such Lender pursuant
to this Agreement.
     (d) Commitment Amount Increases; New Lenders. From time to time, the
Borrowers may agree, with the prior written consent of Agent and so long as no
Default or Event of Default has occurred and is continuing or would be caused
thereby, to (i) permit a Lender to increase its Commitment Amount, or (ii) add a
bank chartered

-56-



--------------------------------------------------------------------------------



 



under the laws of the United States or any State thereof, an insurance company,
another lender or a mutual fund (a “New Lender”) as a “Lender” under this
Agreement with a Commitment, for the purpose of increasing the Aggregate
Commitment Amounts; provided that upon giving effect to any such new Commitment,
the Commitment Amount of the New Bank shall not be less than $15,000,000; and
provided, further, that the Aggregate Commitment Amounts, after giving effect to
any such increase, shall not exceed $750,000,000. The Borrowers and each Lender
increasing its Commitment Amount or New Lender shall agree on the date as of
which the increased Commitment Amount or New Lender’s Commitment Amount shall
become effective, and each New Lender shall execute and deliver an instrument in
the form prescribed by Agent to evidence its agreement to be bound by this
Agreement and the other Loan Documents. Upon the effective date of an increase
in any Lender’s Commitment Amount or inclusion of a New Lender as a Lender under
this Agreement, Agent shall deliver to the Borrowers and each Lender a revised
Schedule 5 reflecting the revised Aggregate Commitment Amounts and the Borrowers
shall execute and deliver to such Lender or such New Bank a Note increasing its
Commitment Amount.
     (e) Notwithstanding any other provision in this Agreement, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any note held by it in favor of
any federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
     Section 10.12 Exiting Lenders. On the applicable Exit Date, the aggregate
unpaid principal amount of the Loans made by each Exiting Lender under the Prior
Credit Agreement and related Note issued to such Exiting Lender thereunder or,
in the case of a Lender exiting after the Closing Date, under this Agreement and
the Note issued hereunder to such Exiting Lender, together with all interest,
fees provided for by the applicable sections of the Existing Credit Agreement or
the applicable provisions hereof, as applicable, and other amounts, if any,
payable to such Exiting Lender thereunder or hereunder as of the Exit Date (as
to any Exiting Lender, its “Payoff Amount”), shall be repaid in full from the
proceeds of Loans made by the Lenders and other funds provided by the Borrowers,
and the commitments of the Exiting Lenders under the Existing Credit Agreement
or hereunder, as the case may be, shall terminate. The Borrowers shall give the
Agent notice pursuant to Section 2.03(a) with respect to such Loans. The Agent
shall distribute to each Exiting Lender by not later than 3:00 P.M. (Minneapolis
time) on the Exit Date out of the proceeds of the Loans made for such purpose
and from the other funds provided by the Borrowers, the amount required to pay
such Exiting Lender’s Payoff Amount in full, whereupon: (a) such Exiting Lender
shall no longer be a party to the Existing Credit Agreement or this Agreement,
as the case may be (except to the extent provided in Section 10.16 thereof with
respect to the survival of certain provisions, which shall remain in effect as
to the Exiting Lenders); and (b) such Exiting Lenders shall not be deemed to be
a “Lender” for any purpose hereunder.
     Section 10.13 Exhibits. The exhibits attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the

-57-



--------------------------------------------------------------------------------



 



event of any conflict between any of the provisions of such exhibits and the
provisions of this Agreement, the provisions of this Agreement shall prevail.
     Section 10.14 Titles of Articles, Sections and Subsections. All titles or
headings to articles, have any effect or meaning with respect to the other
content of such articles, sections, subsections or other divisions, such other
content being controlling as to the agreement between the parties hereto.
     Section 10.15 Counterparts. This Agreement may be executed in counterparts,
and it shall not be necessary that the signatures of both of the Parties hereto
be contained on any one counterpart hereof; each counterpart shall be deemed an
original, but all counterparts together shall constitute one and the same
instrument.
     Section 10.16 ENTIRE AGREEMENT. THE NOTES, THIS AGREEMENT, AND THE OTHER
LOAN DOCUMENTS EXECUTED AND DELIVERED AS OF EVEN DATE HEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     Section 10.17 Termination; Limited Survival. In its sole and absolute
discretion the Borrowers may at any time that no Obligations are owing elect in
a notice delivered to Agent to terminate this Agreement. Upon receipt by Agent
of such a notice, if no Obligations are then owing, this Agreement and all other
Loan Documents shall thereupon be terminated and the parties thereto released
from all prospective obligations thereunder. Notwithstanding the foregoing or
anything herein to the contrary, any waivers or admissions made by any Person in
any Loan Documents, any Obligations, and any obligations which any Person may
have to indemnify or compensate Agent and any Lender shall survive any
termination of this Agreement or any other Loan Document. At the request and
expense of the Borrowers, Agent shall prepare and execute all necessary
instruments to reflect and effect such termination of the Loan Documents. Agent
is hereby authorized to execute all such instruments on behalf of all Lenders,
without the joinder of or further action by any Lender.
     Section 10.18 Confidentiality of Information. The Agent and Lenders shall
use reasonable efforts to assure that information about the Borrowers and their
operations, affairs and financial condition and about the borrowers under the
Mortgage Loans and their financial condition, not generally disclosed to the
public or to trade and other creditors, which is furnished to the Agent and any
Lender pursuant to the provisions hereof is used only for the purposes of this
Agreement and any other relationship between the Agent or any Lender and the
Borrowers and shall not be divulged to any Person other than the Agent and the
Lenders, their Affiliates and their respective officers, directors, employees
and agents, except: (a) to their attorneys and accountants, (b) in connection
with the enforcement of the rights of the Agent and the Lenders hereunder and
under the Notes and the Security Agreement or otherwise in connection with
applicable litigation, (c) in connection with assignments and participations and
the solicitation of prospective assignees and participants referred to in the
immediately preceding section or to a proposed or actual contractual
counterparty (or its advisors) to any swap, hedge, securitization or derivative
transaction, and (d) as may otherwise be required or requested by any regulatory

-58-



--------------------------------------------------------------------------------



 



authority having jurisdiction over the Agent or any Lender or by any applicable
law, rule, regulation or judicial process, the opinion of the Agent’s or any
Lender’s counsel concerning the making of such disclosure to be binding on the
parties hereto. Neither the Agent nor any Lender shall incur any liability to
the Borrowers by reason of any disclosure permitted by this Section 10.18.
     Section 10.19 JURY WAIVER. BORROWER, AGENT AND EACH LENDER HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG THE BORROWERS, AGENT OR ANY LENDER ARISING OUT OF
OR IN ANY WAY RELATED TO THIS DOCUMENT, ANY OTHER RELATED DOCUMENT, OR ANY
RELATIONSHIP BETWEEN AGENT OR ANY LENDER AND BORROWER. THIS PROVISION IS A
MATERIAL INDUCEMENT TO AGENT AND LENDERS TO PROVIDE THE FINANCING DESCRIBED
HEREIN OR IN THE OTHER LOAN DOCUMENTS.
     Section 10.20 Relationship Among Borrowers.
          (a) JOINT AND SEVERAL LIABILITY. THE COMPANY AGREES THAT IT IS LIABLE
FOR THE PAYMENT OF ALL OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT, AND
THAT THE LENDERS AND THE AGENT CAN ENFORCE SUCH OBLIGATIONS AGAINST THE COMPANY,
IN THE LENDERS’ OR THE AGENT’S SOLE AND UNLIMITED DISCRETION. EACH CO-BORROWER
AGREES THAT IT IS LIABLE ONLY FOR THE PAYMENT OF LOANS AND SWINGLINE LOANS MADE
TO ENABLE IT TO ORIGINATE OR ACQUIRE MORTGAGE LOANS, INTEREST ON SUCH LOANS AND
SWINGLINE LOANS, AND FEES, COSTS AND EXPENSES RELATED TO SUCH LOANS AND
SWINGLINE LOANS AND SUCH CO-BORROWER’S PERFORMANCE OR NON-PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER. THE COMPANY AGREES THAT IT IS JOINTLY AND SEVERALLY
LIABLE WITH EACH CO-BORROWER FOR SUCH CO-BORROWER’S OBLIGATIONS, AS DESCRIBED IN
THE PRECEDING SENTENCE.
          (b) Waivers of Defenses. The Obligations of the Borrowers hereunder
shall not be released, in whole or in part, by any action or thing which might,
but for this provision of this Agreement, be deemed a legal or equitable
discharge of a surety or guarantor, other than irrevocable payment and
performance in full of the Obligations (except for contingent indemnity and
other contingent Obligations not yet due and payable) at a time after any
obligation of the Lenders hereunder to make Loans shall have expired or been
terminated. The purpose and intent of this Agreement is that the Obligations
constitute the direct and primary obligations of the Company and, to the extent
provided in Section 10.20(a), each Co-Borrower, and that the covenants,
agreements and all obligations of each Borrower hereunder be absolute,
unconditional and irrevocable. Each Borrower shall be and remain liable for any
deficiency remaining after foreclosure of any mortgage, deed of trust or
security agreement securing all or any part of the Obligations for which it is
liable, whether or not the liability of any other

-59-



--------------------------------------------------------------------------------



 



Person for such deficiency is discharged pursuant to statute, judicial decision
or otherwise.
     (c) Other Transactions. The Lenders and the Agent are expressly authorized
to exchange, surrender or release with or without consideration any or all
collateral and security which may at any time be placed with it by any Borrower
or by any other Person on behalf of the Borrowers, or to forward or deliver any
or all such collateral and security directly to the Company or the applicable
Co-Borrower for collection and remittance or for credit. No invalidity,
irregularity or unenforceability of any security for the Obligations or other
recourse with respect thereto shall affect, impair or be a defense to the
Borrowers’ obligations under this Agreement. The liabilities of each Borrower
hereunder shall not be affected or impaired by any failure, delay, neglect or
omission on the part of any Lender or the Agent to realize upon any of the
Obligations of any other Borrower to the Lenders or the Agent, or upon any
collateral or security for any or all of the Obligations, nor by the taking by
any Lender or the Agent of (or the failure to take) any guaranty or guaranties
to secure the Obligations, nor by the taking by any Lender or the Agent of (or
the failure to take or the failure to perfect its security interest in or other
lien on) collateral or security of any kind. No act or omission of any Lender or
the Agent, whether or not such action or failure to act varies or increases the
risk of, or affects the rights or remedies of a Borrower, shall affect or impair
the obligations of the Borrowers hereunder.
     (d) Actions Not Required. Each Borrower, to the extent permitted by
applicable law, hereby waives any and all right to cause a marshaling of the
assets of any other Borrower or any other action by any court or other
governmental body with respect thereto or to cause any Lender or the Agent to
proceed against any security for the Obligations or any other recourse which any
Lender or the Agent may have with respect thereto and further waives any and all
requirements that any Lender or the Agent institute any action or proceeding at
law or in equity, or obtain any judgment, against any other Borrower or any
other Person, or with respect to any collateral security for the Obligations, as
a condition precedent to making demand on or bringing an action or obtaining
and/or enforcing a judgment against, such Borrower under this Agreement.
     (e) Subrogation. Notwithstanding any payment or payments made by any
Borrower hereunder or any setoff or application of funds of any Borrower by any
Lender or the Agent, such Borrower shall not be entitled to be subrogated to any
of the rights of any Lender or the Agent against any other Borrower or any other
guarantor or any collateral security or guaranty or right of offset held by any
Lender or the Agent for the payment of the Obligations, nor shall such Borrower
seek or be entitled to seek any contribution or reimbursement from any other
Borrower or any other guarantor in respect of payments made by such Borrower
hereunder, until all amounts owing to the Lenders and the Agent by the Borrowers
on account of the Obligations are irrevocably paid in full; provided, however,
that the Company may seek reimbursement from a Borrower for payments made by the
Company on behalf of such Borrower if (i) all Obligations owing to the Lenders
and the Agent by that Borrower are irrevocably paid in full and (ii) the Lenders
have no further obligation to make Loans to enable such Borrower to originate
Mortgage Loans. If any amount shall be paid to a Borrower on account of such

-60-



--------------------------------------------------------------------------------



 



subrogation rights at any time when all of the Obligations shall not have been
irrevocably paid in full, such amount shall be held by that Borrower in trust
for the Lenders and the Agent, segregated from other funds of that Borrower, and
shall, forthwith upon receipt by the Borrower, be turned over to the Agent in
the exact form received by the Borrower (duly indorsed by the Borrower to the
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Agent may determine. From and after the
irrevocable payment in full of all amounts owing to the Lenders and the Agent by
the Borrowers on account of the Obligations, each Co-Borrower shall be liable to
the Company for any amount paid by the Company to the Agent or the Lenders (and
not previously paid to the Company by such Co-Borrower) as principal of and
interest on the Loans and Swingline Loans made to enable such Co-Borrowers to
originate or acquire Mortgage Loans, fees, costs and expenses relating to such
Loans and Swingline Loans, and such Co-Borrower’s performance or non-performance
of its Obligations hereunder.
     (f) Application of Payments. Any and all payments upon the Obligations made
by any Borrower, and/or the proceeds of any or all collateral or security for
any of the Obligations provided by any Borrower, may be applied by the Lenders
on such items of the Obligations for which such Borrower is liable as the
Lenders may elect.
     (g) Recovery of Payment. If any payment received by the Lenders or the
Agent and applied to the Obligations is subsequently set aside, recovered,
rescinded or required to be returned for any reason (including, without
limitation, the bankruptcy, insolvency or reorganization of a Borrower or any
other obligor), the Obligations to which such payment was applied shall, to the
extent permitted by applicable law, be deemed to have continued in existence,
notwithstanding such application, and each Borrower liable on such Obligations
shall be jointly and severally liable for such Obligations as fully as if such
application had never been made. References in this Agreement to amounts
“irrevocably paid” or to “irrevocable payment” refer to payments that cannot be
set aside, recovered, rescinded or required to be returned for any reason.
     (h) Borrowers’ Financial Condition. The Company is familiar with the
financial condition of each Co-Borrower, each Co-Borrower is familiar with the
financial condition of the Company and each Borrower has executed and delivered
this Agreement based on that Borrower’s own judgment and not in reliance upon
any statement or representation of the Agent or any Lender. The Lenders and the
Agent shall have no obligation to provide any Borrower with any advice
whatsoever or to inform any Borrower at any time of the Lenders’ actions,
evaluations or conclusions on the financial condition or any other matter
concerning the Borrowers.
     (i) Bankruptcy of the Borrowers. Each Borrower expressly agrees that, to
the extent permitted by applicable law, the liabilities and obligations of that
Borrower under this Agreement shall not in any way be impaired or otherwise
affected by the institution by or against any other Borrower or any other Person
of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for relief under any bankruptcy
law or similar law for the relief of debtors and that any discharge of any of
the Obligations pursuant to any such bankruptcy or similar law or

-61-



--------------------------------------------------------------------------------



 



other law shall not diminish, discharge or otherwise affect in any way the
Obligations of that Borrower under this Agreement, and that upon the institution
of any of the above actions, such Obligations shall be enforceable against that
Borrower.
     (j) Limitation; Insolvency Laws. As used in this Section 10.17(j): (a) the
term “Applicable Insolvency Laws” means the laws of the United States of America
or of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. 547, 548, 550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Agreement
against any Borrower, or any Specified Lien is in issue; and (b) “Specified
Lien” means any security interest, mortgage, lien or encumbrance granted by any
Borrower securing the Obligations, in whole or in part. Notwithstanding any
other provision of this Agreement, if, in any proceeding, a court of competent
jurisdiction determines that with respect to any Borrower, this Agreement or any
Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Agreement and each such Specified Lien shall be valid and enforceable
against such Borrower, only to the maximum extent that would not cause this
Agreement or such Specified Lien to be subject to avoidance, recovery or
unenforceability. To the extent that any payment to, or realization by, the
Lenders or the Agent on the Obligations exceeds the limitations of this Section
and is otherwise subject to avoidance and recovery in any such proceeding, the
amount subject to avoidance shall in all events be limited to the amount by
which such actual payment or realization exceeds such limitation, and this
Agreement as limited shall in all events remain in full force and effect and be
fully enforceable against such Borrower. This Section is intended solely to
reserve the rights of the Lenders and the Agent hereunder against each Borrower,
in such proceeding to the maximum extent permitted by Applicable Insolvency Laws
and neither the Borrowers, any guarantor of the Obligations nor any other Person
shall have any right, claim or defense under this Section that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.
     Section 10.21 USA Patriot Act Notice. Each Lender and the Agent (on behalf
of itself as Agent and a Lender but not on behalf of the other Lenders) hereby
notify the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law on October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrowers in accordance with the Act.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

-62-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this instrument to
be duly executed as of the date first above written.

              DHI MORTGAGE COMPANY, LTD.,
(FORMERLY KNOWN AS CH MORTGAGE COMPANY I, LTD.)
 
            By: DHI Mortgage Company GP, Inc.,
(formerly known as CH Mortgage Company GP, Inc.),its General Partner
 
       
 
  By:        /s/ Mark C. Winter
 
       
 
      Mark C. Winter
 
      Chief Financial Officer and
 
      Vice President

STATE OF TEXAS
COUNTY OF TRAVIS
On this the 6th day of April, 2006, personally appeared Mark C. Winter, as
EVP/CFO of DHI Mortgage Company, GP, Inc., a Delaware corporation, as general
partner of DHI Mortgage Company, Ltd., a Texas limited partnership (the
“Company”), and before me executed this Amended and Restated Credit Agreement,
on behalf of the Company.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

         
 
 
/s/ Melody A. Hansen
 
        Signature of Notary Public, State of Texas

 
                  (Print, Type or Stamp Commissioned Name of Notary Public)

 
            Personally known                     ; OR Produced Identification
                         Type of ID produced
                                                            

 
            (NOTARIAL SEAL)


 S-1

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,
as Agent and Lender
 
       
 
  By:         /s/ Edwin D. Jenkins
 
       
 
      Edwin D. Jenkins
 
      Senior Vice President
 
            COMERICA BANK
 
       
 
  By:         /s/ Heather D. Slapak
 
       
 
      Heather D. Slapak
 
      Vice President
 
            NATIONAL CITY BANK OF KENTUCKY
 
            By:            /s/ Jerry W. Johnston
 
            Name:   Jerry W. Johnston
 
            Title:   Executive Vice President
 
       
 
            BANK OF AMERICA, N.A.
 
       
 
  By:         /s/ Elizabeth Kurilecz
 
       
 
      Elizabeth Kurilecz
Managing Director
 
            BNP PARIBAS
 
       
 
  By:         /s/ Shawn March
 
       
 
      Shawn March
Director
 
       
 
  By:         /s/ Angela Arnold
 
       
 
      Angela Arnold
Director

 S-2

 



--------------------------------------------------------------------------------



 



              WASHINGTON MUTUAL BANK, FA
 
       
 
  By:         /s/ Brad Johnson
 
       
 
      Brad Johnson
Vice President
 
            JPMORGAN CHASE BANK
 
       
 
  By:         /s/ Cynthia E. Crites
 
       
 
      Cynthia E. Crites
 
      Senior Vice President
 
            SCOTIABANC, INC.
 
            By           /s/ Dana Maloney
 
                Dana Maloney
 
            Its   Managing Director
 
       
 
            SOCIETE GENERALE
 
            By           /s/ Eric E.O. Siebert, Jr.
 
                Eric E.O. Siebert, Jr.
 
            Its   Managing Director
 
       

 S-3

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ELIGIBLE MORTGAGE LOAN
     “Eligible Mortgage Loan” means a Mortgage Loan with respect to which each
of the following statements is accurate and complete (and the Borrowers by
including such Mortgage Loan in any computation of the Borrowing Base shall be
deemed to so represent and warrant to Agent and Lenders at and as of the date of
such computation):
     (i) Such Mortgage Loan is a binding and valid obligation of the Obligor
thereon, in full force and effect and enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar terms affecting creditor’s rights in general and
by general principles of equity;
     (ii) Such Mortgage Loan is genuine in all respects as appearing on its face
and as represented in the books and records of the Borrowers, and all
information set forth therein is true and correct;
     (iii) Such Mortgage Loan is free of any default (other than as permitted by
subparagraph (iv) below) of any party thereto (including the Borrowers),
counterclaims, offsets and defenses, including the defense of usury, and from
any rescission, cancellation or avoidance, and all right thereof, whether by
operation of law or otherwise;
     (iv) No payment under such Mortgage Loan is more than thirty (30) days past
due the payment due date set forth in the underlying Mortgage Note and Mortgage;
     (v) Such Mortgage Loan contains the entire agreement of the parties thereto
with respect to the subject matter thereof, has not been modified or amended in
any respect not expressed in writing therein and is free of concessions or
understandings with the Obligor thereon of any kind not expressed in writing
therein;
     (vi) Such Mortgage Loan is in all respects in accordance with all
Requirements of Law applicable thereto, including, without limitation, the
federal Consumer Credit Protection Act and the regulations promulgated
thereunder and all applicable usury laws and restrictions, and all notices,
disclosures and other statements or information required by law or regulation to
be given, and any other act required by law or regulation to be performed, in
connection with such Mortgage Loan have been given and performed as required;
     (vii) All advance payments and other deposits on such Mortgage Loan have
been paid in cash, and no part of said sums has been loaned, directly or
indirectly, by the Borrowers to the Obligor, and, other than as disclosed to
Agent in writing, there have been no prepayments;
     (viii) Such Mortgage Loan was originated, purchased by the Borrowers or
converted from a variable rate Mortgage Loan to a fixed rate Mortgage Loan,
whichever

Schedule 1-1



--------------------------------------------------------------------------------



 



is latest not more than ninety (90) days prior to the inclusion of such Mortgage
Loan in any computation of the Borrowing Base and matures within 30 years after
such date of origination;
     (ix) At all times such Mortgage Loan will be free and clear of all Liens,
except in favor of Agent for the benefit of Lenders and any other Lien which has
been disclosed to Agent in writing and is permitted hereunder;
     (x) The Property covered by such Mortgage Loan is insured against loss or
damage by fire and all other hazards normally included within standard extended
coverage in accordance with the provisions of such Mortgage Loan with the
Borrowers named as a loss payee thereon;
     (xi) The loan to value ratio for such Mortgage Loan does not exceed 100%
except for Mortgage Loans qualifying for purchase by Fannie Mae or Freddie Mac,
FHA insured loans and VA guaranteed loans and to the extent the loan to value
ratio exceeds 80%, such Mortgage Loan is covered by mortgage insurance.
     (xii) On origination of the Mortgage Loan no policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased.
     (xiii) No characteristic of the Mortgage Loan or its origination
(A) triggers the thresholds of Section 32 of Regulation Z of the Federal Reserve
Board (12.C.F.R. 226.32) or is a “high cost”, “predatory”, “covered”, “high
risk” or “threshold” loan, as the case may be, under any applicable state,
county or municipal law, but only to the extent that such law expressly exposes
assignees of Mortgage Loans to possible civil or criminal liability or damages,
or exposes any Lender, the Agent or Syndication Agent to regulatory action or
enforcement proceedings, penalties or other sanctions, or would materially
impair the enforceability, or the marketability to Investors, of the Mortgage
Loan, or (B) contains any term or condition, or involves any loan origination
practice, that has been defined as “predatory” under any such applicable
federal, state, county or municipal law, or that has been expressly categorized
as an “unfair” or “deceptive” term, condition or practice in any such applicable
federal, state, county or municipal law.
     (xiv) The Required Mortgage Documents have been delivered to Agent prior to
the inclusion of such Mortgage Loan in any computation of the Borrowing Base or,
if such items have not been delivered to Agent on or prior to the date such
Mortgage Loan is first included in any computation of the Borrowing Base,
(1) the Borrower has agreed to pledge and deliver all Required Mortgage
Documents pursuant to an Agreement to Pledge delivered to Agent prior to such
inclusion, and (2) the Collateral Value of such Mortgage Loan when added to the
Collateral Value of all other Mortgage Loans for which Agent has not received
the Required Mortgage Documents does not exceed the Wet Warehousing Sublimit,
provided that, all Required Documents with respect to such Mortgage Loan shall
be delivered to Agent within seven (7) Business Days after the date of the
borrowing request with respect thereto and all other documents requested by
Agent pursuant to Section 4.02 of the Security Agreement shall be delivered to
Agent within five Business Days after such request.

Schedule 1-2



--------------------------------------------------------------------------------



 



     (xv) If such Mortgage Loan is included in the Borrowing Base and has been
withdrawn from the possession of Agent on terms and subject to conditions set
forth in the Security Agreement:
     (1) If such Mortgage Loan was withdrawn by the Borrowers for purposes of
correcting clerical or other non-substantive documentation problems, the
promissory note and other documents relating to such Mortgage Loan are returned
to Agent within nineteen (19) calendar days from the date of withdrawal; and the
Collateral Value of such Mortgage Loan when added to the Collateral Value of
other Mortgage Loans which have been similarly released to the Borrowers and
have not been returned does not exceed $5,000,000;
     (2) If such Mortgage Loan was shipped by Agent directly to a permanent
investor for purchase or to a custodian for the formation of a pool, the full
purchase price therefor has been received by Agent (or such Mortgage Loan has
been returned to Agent) within forty-five (45) days of the date of shipment;
provided, however, that the time for receipt of payment by Agent or return of
such Mortgage Loan is extended to ninety (90) days from the date of shipment by
Agent so long as the principal amount of such Mortgage Loans does not exceed 25%
of the Aggregate Commitment Amounts; and provided, further, that the time for
receipt of payment by Agent or return of such Mortgage Loan is extended to one
hundred (120) days from the date of shipment by Agent so long as the principal
amount of such Mortgage Loans does not exceed 10% of the Aggregate Commitment
Amounts.
     (xvi) If such Mortgage Loan is a Jumbo Mortgage Loan, the Collateral Value
of such Mortgage Loan when added to the Collateral Value of all other Jumbo
Mortgage Loans does not exceed the Jumbo Sublimit.
     (xvii) If such Mortgage Loan is a Super Jumbo Mortgage Loan, the Collateral
Value of such Mortgage Loan when added to the Collateral Value of all other
Super Jumbo Mortgage Loans does not exceed the Super Jumbo Sublimit;
     (xviii) If such Mortgage Loan is a HELOC Mortgage Loan or Second Lien
Mortgage Loan, the Collateral Value of such Mortgage Loan when added to the
Collateral Value of all other HELOC Mortgage Loans and Second Lien Mortgage
Loans does not exceed the HELOC and Second Lien Mortgage Loan Sublimit and if
such HELOC Mortgage Loan or Second Lien Mortgage Loan is a Subprime Mortgage
Loan, it is accompanied by a first lien Mortgage Loan (as specifically
represented and warranted by the Borrower).
     (xix) If such Mortgage Loan is an Aged Loan, the Collateral Value of such
Mortgage Loan when added to the Collateral Value of all Mortgage Loans that are
Aged Loans does not exceed the Aged Loan Sublimit;
     (xx) If such Mortgage Loan is an Uncovered Mortgage Loan, the Collateral
Value of such Mortgage Loan when added to the Collateral Value of all Mortgage
Loans

Schedule 1-3



--------------------------------------------------------------------------------



 



that are Uncovered Mortgage Loans does not exceed the Uncovered Mortgage Loan
Sublimit;
     (xxi) If such Mortgage Loan is an Alt A Mortgage Loan, the Collateral Value
of such Mortgage Loan when added to the Collateral Value of all Mortgage Loans
that are Alt A Mortgage Loans does not exceed the Alt A Loan Sublimit.
     (xxii) If such Mortgage Loan is a Subprime Mortgage Loan, the Collateral
Value of such Mortgage Loan when added to the Collateral Value of all Mortgage
Loans that are Subprime Mortgage Loans does not exceed the Subprime Sublimit.
     (xxiii) If such Mortgage Loan is a Non-Owner Occupied Mortgage Loan, the
Collateral Value of such Mortgage Loan when added to the Collateral Value of all
Mortgage Loans that are Non-Owner Occupied Mortgage Loans does not exceed the
Non-Owner Occupied Sublimit.
     (xxiv) If such Mortgage Loan is a Negatively Amortizing Mortgage Loan or
Pay Option ARM, the Collateral Value of such Mortgage Loan when added to the
Collateral Value of all Mortgage Loans that are Negatively Amortizing Mortgage
Loans or Pay Option ARMs does not exceed the Negatively Amortizing Mortgage Loan
or Pay Option ARM Sublimit.
     (xxv) If such Mortgage Loan is a Forty/Thirty Year Mortgage Loan, the
Collateral Value of such Mortgage Loan when added to the Collateral Value of all
Mortgage Loans that are Forty/Thirty Year Mortgage Loans does not exceed the
Forty/Thirty Year Sublimit.
     (xxvi) Such Mortgage Loan has not been included in the Borrowing Base for
more than (A) ninety (90) days, if such Mortgage Loan is a Nonconforming
Mortgage Loan, (including Alt A Mortgage Loans, Second Lien Loans, Forty/Thirty
Year Mortgage Loans, Subprime Mortgage Loans, Negatively Amortizing Mortgage
Loans or Pay Option ARMs) or a HELOC Mortgage Loan (excluding HELOC Mortgage
Loans that are Uncovered Mortgage Loans), (B) one hundred twenty (120) days, if
such Mortgage Loan is a Jumbo Mortgage Loan or a Super Jumbo Mortgage Loan,
(C) one hundred twenty (120) days, if such Mortgage Loan is a Conforming
Mortgage Loan or Uncovered Mortgage Loan (D) one hundred eighty days if such
Mortgage Loan is made in connection with a bond program, or (E) three hundred
sixty (360) days, if such Mortgage Loan is an Aged Loan;
     (xxvii) Except as otherwise provided above and unless such Mortgage Loan is
an Uncovered Mortgage Loan, such Mortgage Loan is covered by a Hedging Agreement
or Take-Out Commitment reasonably acceptable to the Agent and the Syndication
Agent which is in full force and effect, and the Borrowers and such Mortgage
Loan are in full compliance therewith;
     (xxviii) Such Mortgage Loan is secured by a first or second Mortgage on
Property consisting of a completed one-to-four unit single family residence
(other than a

Schedule 1-4



--------------------------------------------------------------------------------



 



mobile home, a manufactured home or a cooperative) which is not used for
commercial purposes and which is not a construction loan; and
     (xxix) The face amount of the Mortgage Note underlying such Mortgage Loan
does not exceed $1,000,000 ($1,500,000 for Super Jumbo Mortgage Loans).
     Agent may, in its discretion, waive one or more of the foregoing
eligibility requirements with respect to any Mortgage Loan, provided that the
aggregate Collateral Value of all Mortgage Loans with respect to which such
eligibility requirements have been waived shall not at any time exceed
$3,000,000.

Schedule 1-5



--------------------------------------------------------------------------------



 



SCHEDULE 2
DHI Mortgage Investors

      Investor Code/Investor Description   Primary Location
ARGE — Argent Mortgage Company LLC
  ARGE1 — Argent Mortgage Company
 
  2550 Gulf Road
 
  East Tower 7th Floor
 
  Rolling Meadows IL
 
   
AULS — Aurora Loan Services
  AULS1 — Aurora Loan Services
 
  2530 S. Parker Road
 
  Suite 600
 
  Aurora CO 80014
 
   
CHBK — Charter Bank
  CHBK1 — Charter Bank
 
  5200 Eubank Blvd., NE
 
  Albuquerque NM 87111
 
   
CHFA — CALIFORNIA HOUSING FINANCE AGENCY
  CHFA1 — CALIFORNIA HOUSING FINANCE AGENCY
 
  1121 L STREET
 
  77th FLOOR
 
  SACRAMENTO CA 95814
 
   
CHMB — Chase Manhattan Bank USA, N.A.
  CHMB1 — Chase Manhattan Bank USA, N.A.
 
  c/o Chase Home Equity
 
  8934 Brecksville Rd. Suite 498
 
  Brecksville OH 44113
 
   
CHMM — Chase Manhattan Mortgage Corp.
  CHMM1 — Chase Manhattan Mortgage Corp.
 
  10151 Deerwood Park Blvd.
 
  Building 300, 4th Floor
 
  Jacksonville FL 32256  
CIIN — CITIMORTGAGE, INC.
  CIIN1- CITIMORTGAGE, INC.
 
  27555 Farmington Road
 
  Suite 300

Schedule 2-1



--------------------------------------------------------------------------------



 



      Investor Code/Investor Description   Primary Location
 
  Farmington Hills MI 48334
 
   
COHF — Colorado Housing & Finance Authority
  COHF1 — Colorado Housing & Finance Authority
 
  Loan Purchase Department
 
  1981 Blake Street
 
  Denver CO 80202
 
   
COHL — Countrywide Home Loans, Inc.
  COHL1 — Countrywide Home Loans, Inc.
 
  8501 Fallbrook Avenue
 
  West Hills CA 91304
 
   
DEUT — Deutsche Bank
  DEUT1 — Deutsche Bank
 
  31 W. 52nd St.
 
  6th Floor, Room 28
 
  New York, NY 10019
 
   
DHIM — DHI Mortgage Company, LTD.
  DHIM1 — DHI Mortgage Company, LTD.
 
  12357 Riata Trace Parkway
 
  Suite C150
 
  Austin TX 78727
 
   
EMC — EMC Mortgage Corporation
  EMC1 — EMC Mortgage Corporation
 
  222 Las Colinas Blvd
 
  Suite 600
 
  Irving TX 75039
 
   
EMPI — Empire Mortgage, Inc.
  EMPI1 — Empire Mortgage, Inc.
 
  11350 McCormick Road
 
  Executive Plaza III, Suite 502
 
  Hunt Valley MD 21031
 
   
ENCC — Encore Credit Corporation
  ENCC1 — Freemont Investment and Loan  
FHMC — Federal Home Loan Mortgage Corp
  FHMC1 — Federal Home Loan Mortgage
 
  8100 Jones Branch Drive
 
  Mailstop B4D
 
  McLean VA 10022
 
   
FIBA — First Bank of Arizona
  FIBA1 — First Bank of Arizona
 
  17600 N Perimeter Drive
 
  Attn: Correspondent Lending
 
  Scottsdale AZ 85255  
FIHH — First Horizon Home Loan Corporation
  FIHH1 — First Horizon Home Loan Corporation
 
  4000 Horizon Way

Schedule 2-2



--------------------------------------------------------------------------------



 



      Investor Code/Investor Description   Primary Location
 
  Mail Code 4700
 
  Irving TX 75063
 
   
GHFA — Georgia Housing & Finance Authority
  GHFA1 — Georgia Housing & Finance Authority
 
  60 Executive Parkway South
 
  Suite 250
 
  Atlanta GA 30329
 
   
GOLD — Goldman, Sachs & Co.
  GOLD1 — Goldman, Sachs & Co.  
GRMF — Greenpoint Mortgage Funding, Inc.
  GRMF1 — Greenpoint Mortgage Funding, Inc.
 
  1100 Larkspur Landing Circle Suite 101
 
  Attn: Correspondent Lending Department
 
  Larkspur CA 94939
 
   
IMPA — IMPAC Funding Corp.
  IMPA1 — IMPAC Funding Corp.
 
  1401 Dove St
 
  Suite 100
 
  Newport Beach CA 922660
 
   
INDY — IndyMac Bank
  INDY1 — IndyMac Bank
 
  7667 Folsom Blvd.
 
  Suite 101
 
  Sacramento CA 95826
 
   
LEBB — LEHMAN BROTHERS BANK, FSB
  LEBB1 — LEHMAN BROTHERS BANK, FSB
 
  2530 SOUTH PARKER ROAD
 
  SUITE 601
 
  AURORA CO 80014
 
   
MAFS — MATRIX FINANCIAL SERVICES CORP.
  MAFS1 — Matrix Financial Services Corp
 
  700 Corporate Park Drive
 
  St. Louis MO 63105
 
   
MSDW — Morgan Stanley Dean Witter
  MSDW1 — Morgan Stanley Dean Witter
 
  1585 Broadway
 
  New York NY 10036
 
   
NACM — National City Mortgage Co.
  NACM1 — National City Mortgage Co.
 
  LOC#06-671
 
  116 Allegheny Center
 
  Pittsburgh PA 15212

Schedule 2-3



--------------------------------------------------------------------------------



 



      Investor Code/Investor Description   Primary Location
NCHA — North Caroline Housing Finance
  NCHA1 — North Carolina Housing Finance
 
  3508 Bush Street
 
  Raleigh NC 27609
 
   
NCMG — New Century Mortgage Corporation
  NCMG1 — New Century Mortgage Corporation
 
  Attn: Lisa Spaid
 
  1000 Plaza Drive, Suite 40
 
  Schaumburg IL 60173
 
   
NOMI — Novastar Mortgage, Inc.
  NOMI1 — Novastar Mortgage, Inc.
 
  23046 Avenida De La Carlotta
 
  3rd Floor
 
  Laguna Hills CA 92653
 
   
OPFS — Opteum Financial Services, LLC
  OPFS1 — Opteum Financial Services, LLC
 
  27442 Portola Parkway
 
  Suite 250
 
  Foothill Ranch CA 92610
 
   
OPOM — Option One Mortgage Corporation
  OPOM1 — Option One Mortgage Corporation
 
  3333 East CamelBack Road
 
  Suite 260
 
  Phoenix AZ 85018
 
   
PIFC — Pinnacle Financial Corporation & Mortgage
  PIFC1 — Pinnacle Financial Corporation & Mortgage Florida, LC
 
  1500 Lee Road, Suite 200
 
  Orlando FL 32810
 
   
PRRM — Principal Residential Mortgage,
  PRRM1 — Principal Residential Mortgage,
 
  699 Walnut Street
 
  Des Moines IA 50309
 
   
RBMG — Resource Bancshares Mortgage Group
  RBMG1 — Resource Bancshares Mortgage Group, Inc.
 
  7909 Parklane Road
 
  Columbia SC 29223
 
   
SOCS — South Carolina State Housing Finance
  SOCS1 — South Carolina State Housing Finance
 
  Loan Purchasing
 
  711 Bluff Road
 
  Columbia SC 29201

Schedule 2-4



--------------------------------------------------------------------------------



 



      Investor Code/Investor Description   Primary Location
SOFU — Southstar Funding
  SOFU1 — Southstar Funding
 
  400 Northridge Road
 
  Suite 1000
 
  Atlanta GA 30350
 
   
UPMI — Union Planters Mortgage, Inc.
  UPMI1 — Union Planters Mortgage, Inc.
 
  215 Forrest Street
 
  Hattiesburg MS 39401
 
   
USBK — USBK
  USBK1 — USBK
 
  4801 Frederica St.
 
  Owensboro KY 42301
 
   
WAMC — Wachova Mortgage Corporation
  WAMC1 — Wachovia Mortgage Corporation
 
  Corr Lending
 
  One Jefferson Square
 
  Waterbury CT 06706
 
   
WAMU — Washington Mutual
  WAMU1 — Washington Mutual
 
  3333 N. Mayfair
 
  Milwaukee WI 53222
 
   
WEFB — Wells Fargo Bank West, N.A.
  WEFB1 — Wells Fargo Bank West, N.A.
 
  4455 Arrow West Drive
 
  Colorado Springs CO 80907`
 
   
WEFH — Wells Fargo Bank, N.A.
  WEFH1 — Wells Fargo Bank, N.A.
 
  3200 Robbins Road
 
  Springfield IL 62704
 
   
WFHE — Wells Fargo Bank, N.A.
  WFHE1 — Wells Fargo Bank, N.A.
 
  16454 N. 28th Ave.
 
  MAC S3826-012
 
  Phoenix AZ 85023

Schedule 2-5



--------------------------------------------------------------------------------



 



SCHEDULE 3
SUBSIDIARIES
     D.R. Horton, Inc. — Los Angeles, a Delaware corporation (100% interest held
by the Company)
     CH Funding, LLC, a Delaware limited liability company (100% interest held
by the Company)

Schedule 3-1



--------------------------------------------------------------------------------



 



SCHEDULE 4
PERMITTED LIENS
NONE

Schedule 4-1



--------------------------------------------------------------------------------



 



SCHEDULE 5
COMMITMENT AMOUNTS AND PERCENTAGE SHARES
From Closing Date to May 1, 2006

          Lender   Commitment   Percentage
U.S. Bank National Association
       
 
       
JPMorgan Chase Bank
       
 
       
National City Bank of Kentucky
       
 
       
Bank of America
       
 
       
BNP Paribas
       
 
       
Comerica Bank
       
 
       
Scotiabanc
       
 
       
Societe Generale
       
 
       
Washington Mutual
       
 
       
Total
  $670,000,000   100%

Schedule 5-1



--------------------------------------------------------------------------------



 



Schedule 5 Continued
On and After May 1, 2006

                  Lender   Commitment   Percentage
U.S. Bank National Association
               
 
               
JPMorgan Chase Bank
               
 
               
National City Bank of Kentucky
               
 
               
Bank of America
               
 
               
BNP Paribas
               
 
               
Comerica Bank
               
 
               
Scotiabanc
               
 
               
Societe Generale
               
 
               
Washington Mutual
               
 
               
Total
  $ 540,000,000       100 %

Schedule 5-2



--------------------------------------------------------------------------------



 



EXHIBIT A TO
CREDIT AGREEMENT
FORM OF NOTE
PROMISSORY NOTE

     
$                                           
  Minneapolis, Minnesota

                                        , 2006
     FOR VALUE RECEIVED, DHI MORTGAGE COMPANY, LTD., (formerly known as CH
MORTGAGE COMPANY I, LTD.), a Texas limited partnership (the “the Company”),
hereby promises to pay to the order of                                         
(the “Lender”) at the main office of the Agent (as such term and each other
capitalized term used herein are defined in the Credit Agreement hereinafter
referred to) in Minneapolis, Minnesota, in lawful money of the United States of
America in Immediately Available Funds, the principal sum of
                     MILLION AND NO/100 DOLLARS ($                    ) or the
aggregate unpaid principal amount of all Loans [and Swingline Loans]* made by
the Lender pursuant to the Credit Agreement described below, whichever is less,
and to pay interest in like funds from the date hereof on the unpaid balance
thereof at the rates per annum and at such times as are specified in the Credit
Agreement. Interest (computed on the basis of actual days elapsed and a year of
360 days) shall be payable at said office at the times specified in the Credit
Agreement.
     Principal hereof shall be payable in the amounts and at the times set forth
in the Credit Agreement.
     This note is one of the Notes referred to in the Second Amended and
Restated Credit Agreement dated as of                     , 2006, between the
Company, the Lender, the other lenders party thereto, U.S. Bank National
Association, as Agent, JPMorgan Chase Bank, N.A., as Syndication Agent (as the
same may be amended, modified or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to such terms in the Credit Agreement. This note
is subject to certain mandatory and voluntary prepayments and its maturity is
subject to acceleration, in each case upon the terms provided in the Credit
Agreement. The Notes are issued in substitution and replacement, but not in
payment, of notes issued under the Prior Credit Agreement (as defined in the
Credit Agreement).
     The Company hereby waives diligence, presentment, demand, protest, and
notice (except such notice as is required under the Loan Documents) of any kind
whatsoever. The nonexercise by the Lender of any of its rights hereunder or
under the other Loan Documents in any particular instance shall not constitute a
waiver thereof in any subsequent instance.
     The Company reserves the right to prepay the outstanding principal balance
of this Note, in whole or in part at any time and from time to time without
premium or penalty in accordance with the terms of the Credit Agreement.
Exhibit A-1

 



--------------------------------------------------------------------------------



 



     This note is entitled to the benefit of the Security Agreement and the
other Loan Documents.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. In the event of default
hereunder, the undersigned agrees to pay all costs and expenses of collection,
including but not limited to reasonable attorneys’ fees.
     [Notwithstanding the foregoing paragraphs and all other provisions of this
note and the Credit Agreement, none of the terms and provisions of this note or
the Credit Agreement shall ever be construed to create a contract to pay to the
Lender, for the use, forbearance or detention of money, interest in excess of
the maximum amount of interest permitted to be charged by the Lender to the
undersigned under applicable state or federal law from time to time in effect,
and the undersigned shall never be required to pay interest in excess of such
maximum amount. If, for any reason, interest is paid hereon in excess of such
maximum amount (whether as a result of the payment of this note prior to its
maturity or otherwise), then promptly upon any determination that such excess
has been paid the Lender will, at its option, either refund such excess to the
undersigned or apply such excess to the principal owing hereunder. All interest
paid shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period of the Company’s credit
relationship with the Lender until payment in full of the principal (including
the period of any renewal or extension) so that the interest for such full
period shall not exceed the maximum rate of interest permitted by applicable
law.]**

              DHI MORTGAGE COMPANY, LTD.,     (FORMERLY KNOWN AS CH MORTGAGE
COMPANY I, LTD.)
 
            By: DHI Mortgage Company GP, Inc.,     (formerly known as CH
Mortgage Company GP, Inc.), its General Partner
 
       
 
  By    
 
       
 
  Its    
 
       

 
* Include in Note payable to U.S. Bank.
** Include in Notes payable to Lenders headquartered in the State of Texas.
Exhibit A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO
CREDIT AGREEMENT
FORM OF CONFIRMATION OF
BORROWING/PAYDOWN/CONVERSION
[On the Company’s Letterhead]
[Date]
U.S. Bank National Association,
as Agent
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: Mortgage Banking Services Division BC-MN-HO3B
     Re: Confirmation of Borrowing/Paydown/Conversion
Ladies and Gentlemen:
     Reference is made to the Second Amended and Restated Credit Agreement dated
as of                     , 2006 (as said Agreement may be amended, supplemented
or restated from time to time, the “Credit Agreement”), between DHI Mortgage
Company, Ltd. (the “Company”), the Lenders party thereto, U.S. Bank National
Association (“U.S. Bank”) as Agent for the Lenders (in such capacity, the
“Agent”) and JPMorgan Chase Bank, N.A. as Syndication Agent. Each capitalized
term used herein shall have the meaning ascribed to such term in the Credit
Agreement.
     The Company and the undersigned hereby confirm and certify to the Agent as
follows:
     1. The undersigned is authorized to submit this Confirmation of Borrowing/
Paydown/Conversion on behalf of the Company.
     2. On                                         ,                     , the
Company (a) requested the Lenders to make Loans in the aggregate principal
amount of $                                        , (b) requested U.S. Bank to
make a Swingline Loan in the aggregate principal amount of
$                                        , (c) made principal payments on
outstanding Loans in the aggregate amount of
$                                         or(d) converted outstanding Advances
to outstanding Advances of another type, * as follows:

             
 
  Prime Rate   LIBOR Rate   Balance Funded Rate
 
           

 

*   For purposes of this Certificate, Advances being converted shall be
described as principal payments, and the new Advances into which such Advances
are being converted shall be described as new Advances.

Exhibit B-1

 



--------------------------------------------------------------------------------



 



                         
Advance
  $                          $                          $                       
Payment
  $                          $                          $                       
Net Amount Outstanding
  $                          $                          $                       
Interest Rate
    — %     — %     0.750 %

     3. In connection with any requested Loans or Swingline Loans, please
disburse $                                         as follows [include wire
instructions]:
     4. In connection with any requested Loans or Swingline Loans: (a) no Event
of Default or Default has occurred or will exist upon the making of any such
Loans or Swingline Loans; (b) the representations and warranties contained in
Article IV of the Credit Agreement and in Section 5 of the Security Agreement
are true and correct in all material respects with the same force and effect as
if made on and as of the date hereof; and (c) after giving effect to the Loans
or Swingline Loans requested herein, the sum of the outstanding principal
balance under the Notes shall not exceed the Borrowing Base or the Aggregate
Commitment Amounts.
     5. In connection with any requested Loans or Swingline Loans, without
affecting the generality of the provisions of 4 above, the undersigned
specifically represents and warrants that any Loans or Swingline Loans used to
fund HELOC Mortgage Loans and Second Lien Mortgage Loans or Negatively
Amortizing Mortgage Loans or Pay Option ARMs will not exceed the applicable
Sublimits.

              Very truly yours,       DHI MORTGAGE COMPANY, LTD.  
 
  By    
 
       
 
  Its    
 
       

Exhibit B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO
CREDIT AGREEMENT
FORM OF
BORROWING BASE CERTIFICATE
[On the Company’s Letterhead]
U.S. Bank National Association, as Agent
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: Mortgage Banking Services Division BC-MN-HO3B
Ladies and Gentlemen:
     We submit this certificate to you in accordance with the terms of the
Second Amended and Restated Credit Agreement dated as of                     ,
2006 (as amended and as the same may be amended, supplemented or restated from
time to time, the “Credit Agreement”) between DHI Mortgage Company, Ltd., the
lenders party thereto (the “Lenders”), U.S. Bank National Association, as Agent
for the Lenders (in such capacity, the “Agent”) and JPMorgan Chase Bank, N.A. as
Syndication Agent. Each capitalized term used herein and not defined herein has
the same meaning ascribed to such term in the Credit Agreement or the Security
Agreement.
     The undersigned hereby certifies the following as of the close of business
on                                         ,                      the Borrowing
Base was calculated as follows:
Collateral Value

                  (a)   Pledged Mortgage Loan       $                      
 
      Conforming Mortgage Loans   $                          
 
      Conforming Non-Agency Loans   $                          
 
      Jumbo Mortgage Loans   $                          
 
      Super Jumbo Mortgage Loans   $                          
 
      Alt A Mortgage Loans   $                          
 
      Subprime Mortgage Loans   $                          
 
      HELOC Mortgage Loans   $                          
 
      Second Lien Loans   $                          
 
      Non-Owner Occupied Mortgage Loans   $                        

Exhibit C-1

 



--------------------------------------------------------------------------------



 



         
 
  Aged Loans   $                       
 
  Uncovered Mortgage Loans   $                       
 
  Negatively Amortizing or Pay Option   $                       
 
  ARM Mortgage Loans      
 
  Forty/Thirty Year Mortgage Loans   $                     

Less:

         
(b)
  Pledged Mortgage Loans with No    
 
  Collateral Value (i.e., not    
 
  Eligible Mortgage Loans)   $                     

Conforming Mortgage Loans
– 121 days or more since
date of pledge; $ ___________
Jumbo Mortgage Loans – 121 days
or more since date of pledge; $ ________
Uncovered Mortgage Loans
– 121 days or more since
date of pledge; $ ___________
HELOC Mortgage Loans-91 days or more
since date of pledge; $ ________
Second Lien Mortgage Loans-91 days or more
since date of pledge; $ ________
Alt A Mortgage Loans-91 days or more
since date of pledge $ ________
Super Jumbo Mortgage Loans-121 days or more
since date of pledge; $ ________
Forty/Thirty Year Mortgage Loans-91 days or more
since date of pledge; $ ________
Subprime Mortgage Loans-91 days or more
since date of pledge; $ ________
Negatively Amortizing or
Pay Option ARM Mortgage Loans-91 days or more
since date of pledge; $ ________
Pledged more than 91 to 120 days $                     
Exhibit C-2

 



--------------------------------------------------------------------------------



 



         
 
  (120/360 days for Aged Loans)   $                     (less than121
 
  days)   $                      from 121 to
 
  360days)    

         
 
  Collateral Document not returned (19 days)   $                     
 
       
 
  In default (one full reporting period)   $                     
 
  Requested documents not delivered    
 
  (5 Business Days) $___    

Promissory Note and/or Collateral Documents
not delivered (wet funding loans;
7 Business Days) $ _____

         
 
  Wet funding loans in excess of sublimit   $                       
 
  Wet funding loans not closed   $                     

Jumbo Mortgage Loans in excess
of applicable sublimit $ _____
HELOC Mortgage Loans and Second Lien Loans in excess of
applicable sublimit $ _____
Alt A Mortgage Loans in excess of
applicable sublimit $ _____________
Super Jumbo Mortgage Loans in excess of
applicable sublimit $ _____________
Forty/Thirty Year Mortgage Loans in excess of
applicable sublimit $ _____________
Subprime Mortgage Loans in excess of
applicable sublimit $ _____________
Negatively Amortizing or Pay Option ARM
Mortgage Loans in excess of
applicable sublimit $ ____________
Aged Loans in excess
of Aged Loan Sublimit $ __________
Uncovered Mortgage Loans in excess
of applicable sublimit $ ____________

         
 
  Not marketable   $                     

Exhibit C-3

 



--------------------------------------------------------------------------------



 



                 
 
      Agent does not have perfected, first priority        
 
      security interest   $                        
 
               
 
      Other ineligible   $                        
 
                (c)   Eligible Mortgage Loans ((a) — (b))  
$                    
 
                (d)   2% of (c) (after deduction of Super Jumbo, Uncovered, and
Aged Loans)   $                    
 
                (e)   5% of loans included in Aged Loan Sublimit and included in
Borrowing Base 121 or more days   $                    
 
                (f)   3% of Loans included in Super Jumbo and Uncovered Mortgage
Loan Sublimits   $                    
 
                (g)   further deduction for loans shipped to investors for which
purchase price not received within 45 days (para. (b) of Collateral Value)  
$                    
 
                (h)   further deduction for loans shipped to investors for which
purchase price not received within 90 days (para. (b) of Collateral Value)  
$                    
 
                (i)   100% of loans shipped to investors for which purchase
price not received within 120 days   $                    
 
                (j)   Total deductions from Eligible Loans (sum of (d) through
(i))   $                    
 
                (j)   Total Collateral Value (Borrowing Base) ((c) minus (j))  
$                    

     Attached hereto is a schedule of the “Pledged Mortgage Loans” (as defined
in the Security Agreement) that have no Collateral Value at the date hereof.
Dated:                     , 20___

                  DHI MORTGAGE COMPANY, LTD.    
 
           
 
  By        
 
     
 
   
 
  Its        
 
           

Exhibit C-4



--------------------------------------------------------------------------------



 



EXHIBIT D TO
Credit Agreement
FORM OF
COMPLIANCE CERTIFICATE
[On the Company’s Letterhead]
U.S. Bank National Association, as Agent
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: Mortgage Banking Services
Division BC-MN-HO3B
Ladies and Gentlemen:
          We submit this certificate to you in accordance with the terms of the
Second Amended and Restated Credit Agreement dated as of ___, 2006 (as the same
may be amended, supplemented or restated from time to time, the “Credit
Agreement”) between DHI Mortgage Company, Ltd., the lenders party thereto (the
“Lenders”), U.S. Bank National Association, as Agent for the Lenders (in such
capacity, the “Agent”) and JPMorgan Chase Bank, N.A. as Syndication Agent. Each
capitalized term used herein and not defined herein has the same meaning
ascribed to such term in the Credit Agreement.
          The undersigned hereby certifies the following as of the close of
business on                     , ___         , the Company’s compliance and/or
noncompliance with Sections 6.13, 6.14 and 6.15 of the Credit Agreement was as
follows:

                  Financial Covenants Required Compliance Actual (or in
1)
  Tangible Net Worth (6.13)   $ 100,000,000     $                    
 
               
2)
  Tangible Net Worth Ratio (6.14) not more than12.0 to 1.0           to 1.0
 
               
3)
  Net Income (6.15)   not less than $1.00   $                    

The undersigned further certifies as follows:

Exhibit D-1



--------------------------------------------------------------------------------



 



(a)   The undersigned is the duly elected President, Chief Financial Officer or
Controller of the General Partner of the Company.   (b)   The undersigned has
reviewed the terms of the Credit Agreement and has made, or has caused to be
made under the supervision of the undersigned, a detailed review of the
transactions and conditions of the Company during the accounting period covered
by this Certificate; and   (c)   These examinations did not disclose, and the
undersigned has no knowledge, whether arising out of such examinations or
otherwise, of the existence of any condition or event that constitutes an Event
of Default or a Default during or at the end of the accounting period covered by
this Certificate, except as described in a separate attachment to this
Certificate, the exceptions listing, in detail, the nature of the condition or
event, the period during which it has existed and the action that the Company
has taken, is taking, or proposes to take with respect to each such condition or
event.

Dated:                     ,_

                  DHI MORTGAGE COMPANY, LTD.    
 
           
 
  By        
 
           
 
  Its        
 
     
 
   

Exhibit D-2



--------------------------------------------------------------------------------



 



EXHIBIT E TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
FORM OF
JOINDER AGREEMENT
     This Joinder Agreement dated as of ___ is made by ___ (the “New
Co-Borrower”), a ___ corporation, in favor of the Agent and the Lenders party to
that certain Second Amended and Restated Credit Agreement dated as of ___, 2006,
as amended (the “Credit Agreement”), by and between DHI MORTGAGE COMPANY, LTD.,
a Texas limited partnership (the “Company”), the “Co-Borrowers” (as defined
therein), if any, party thereto, the lenders which are parties thereto
(individually, a “Lender” and, collectively, the “Lenders”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, one of the Lenders, as
agent for the Lenders (in such capacity, the “Agent”), JPMorgan Chase Bank, N.A.
as Syndication Agent and a Lender, and that certain Second Amended and Restated
Pledge and Security Agreement dated as of ___, 2006, as amended (the “Pledge and
Security Agreement”), by and between the Company and the Co-Borrowers, if any,
and the Agent. Capitalized terms used in this Joinder Agreement, but not
otherwise defined, shall have the meanings ascribed to them in the Credit
Agreement and the Pledge and Security Agreement, as applicable.
     WHEREAS, pursuant to the Credit Agreement, the Company desires that New
Co-Borrower become a “Co-Borrower” under the Credit Agreement and the Pledge and
Security Agreement, to borrow up to $ ___ at any time outstanding to finance
Mortgage Loans to be originated or acquired by New Co-Borrower, and to execute
and deliver to the Agent such Loan Documents as the Agent may require, including
without limitation such financing statements and other instruments, agreements
and documents as may be necessary to create in favor of the Agent a valid and
perfected first priority security interest in the Collateral described in the
Pledge and Security Agreement; and
     WHEREAS, as a Co-Borrower, the New Co-Borrower will have all the rights and
obligations of a Co-Borrower under the Credit Agreement and under the Pledge and
Security Agreement.
     NOW THEREFORE, for and in consideration of the mutual covenants,
conditions, stipulations and agreements set forth in the Credit Agreement and
the Pledge and Security Agreement, and other valuable consideration, the receipt
of which is hereby acknowledged, the undersigned hereby consents and agrees as
follows:
     1. Assumptions. The New Co-Borrower hereby assumes and agrees to perform
all of the terms, restrictions, obligations and conditions of a Co-Borrower
under the Credit Agreement and the Pledge and Security Agreement. By execution
of this Joinder Agreement, the New Co-Borrower is hereby designated a
“Co-Borrower” for purposes of, and agrees to be bound by, each and all terms of
the Credit Agreement, the Pledge and Security Agreement, the Notes and the other
Loan Documents.

Exhibit E-1



--------------------------------------------------------------------------------



 



     2. Security. As collateral security for the due and punctual payment of the
Obligations, the New Co-Borrower does hereby pledge, hypothecate, assign,
transfer and convey to the Agent, for the benefit of the Lenders, and grants to
the Agent, for the benefit of the Lenders, a security interest in and to the
following described property (the “Collateral”):
     (a) all right, title and interest of the New Co-Borrower in and to the
Pledged Mortgage Loans and Related Mortgage-backed Securities and all promissory
notes, participation agreements, participation certificates, or other
instruments or agreements which evidence the Pledged Mortgage Loans and Related
Mortgage-backed Securities;
     (b) all right, title and interest of the New Co-Borrower in and to all
Mortgage Notes, Mortgages and other notes, real estate mortgages, deeds of
trust, security agreements, chattel mortgages, assignments of rent and other
security instruments whether now or hereafter owned, acquired or held by the New
Co-Borrower which evidence or secure (or constitute collateral for any note,
instrument or agreement securing) any of the Pledged Mortgage Loans;
     (c) all right, title and interest of the New Co-Borrower under all
agreements between the New Co-Borrower and Persons other than the New
Co-Borrower pursuant to which the New Co-Borrower undertakes to service Mortgage
Loans which are related to Mortgage Notes described in paragraph (b) above,
including without limitation the rights of the New Co-Borrower to income and
reimbursement thereunder.
     (d) all right, title and interest of the New Co-Borrower in and to all
financing statements perfecting the security interest of any of the Pledged
Mortgage Loans or property securing any Pledged Mortgage Loan;
     (e) all right, title and interest of the New Co-Borrower in and to all
guaranties and other instruments by which the persons or entities executing the
same guarantee, among other things, the payment or performance of the Pledged
Mortgage Loans;
     (f) all right, title and interest of the New Co-Borrower in and to all
title insurance policies, title insurance binders, commitments or reports
insuring or relating to any Pledged Mortgage Loan or property securing any
Pledged Mortgage Loan;
     (g) all right, title and interest of the New Co-Borrower in and to all
surveys, bonds, hazard and liability insurance policies, participation
agreements and any other agreement, instrument or document pertaining to,
affecting, obtained by the Borrower in connection with, or arising out of, the
Pledged Mortgage Loans;
     (h) all right, title and interest of the New Co-Borrower in and to all
Take-Out Commitments and other agreements to purchase any Pledged Mortgage Loans
or Related Mortgage-backed Securities;
     (i) all right, title and interest of the New Co-Borrower in and to all
collections on, and proceeds of or from, any and all of the foregoing
(hereinafter collectively called “Collections”);

Exhibit E-2



--------------------------------------------------------------------------------



 



     (j) all right, title and interest of the Borrower in and to any other asset
of the New Co-Borrower which has been or hereafter at any time is delivered to
the Agent hereunder;
     (k) all files, surveys, certificates, correspondence, appraisals, computer
programs, tapes, discs, cards, accounting records, and other records,
information, and data of the New Co-Borrower relating to the Pledged Mortgage
Loans and Related Mortgage-backed Securities (including all information, data,
programs, tapes, discs and cards necessary to administer and service the Pledged
Mortgage Loans and Related Mortgage-backed Securities);
     (l) all private mortgage insurance, FHA insurance and VA guaranties
relating to any Pledged Mortgage Loans and the proceeds of any such insurance
and guaranties; and
     (m) any and all balances, credits, deposits, accounts or moneys of, or in
the name of, the New Co-Borrower representing or evidencing the foregoing or any
proceeds thereof, and any and all proceeds of any of the foregoing.
     3. Representations and Warranties. The New Co-Borrower represents to the
Agent and the Lenders that as of the date hereof all of the representations and
warranties set forth in the Credit Agreement applicable to the Co-Borrowers are
true with respect to the New Co-Borrower.
     4. Authorization. The New Co-Borrower hereby authorizes the Company, on its
behalf, to execute and deliver subsequent Joinder Agreements, Notes and
amendments to the Loan Documents on its behalf, as and to the extent provided in
the Credit Agreement.
     5. Company Fee. As consideration for the Company’s execution and delivery
of this Joinder Agreement and the credit to be extended to the New Co-Borrower
pursuant to the Credit Agreement, the New Co-Borrower hereby agrees to pay to
the Company, on or before the date the same becomes due to the Agent under the
Credit Agreement, all principal and interest due on Loans and Swingline Loans
made to enable the New Co-Borrower to originate or acquire Mortgage Loans, all
fees, costs and expenses relating to such Loans and Swingline Loans and the New
Co-Borrower’s performance or non-performance of its Obligations under the Credit
Agreement, and a fee (the “Credit Fee”) in an amount equal to ___% per annum on
the average outstanding principal amount of such Loans and Swingline Loans
during each month. The Credit Fee is payable with interest on such Loans and
Swingline Loans for each month.

Exhibit E-3



--------------------------------------------------------------------------------



 



     6. Notices. The New Co-Borrower hereby acknowledges and confirms that
neither the Agent nor any Lender shall be obligated to provide the New
Co-Borrrower with any notices under the Loan Documents. Any notice or request
required or permitted to be given to the New Co-Borrower under or in connection
with the Credit Agreement, the Notes or the other Loan Documents shall be
provided as set forth in Section 10.01 of the Credit Agreement to the following
address:

                   
 
       
 
       
 
       
 
       
 
  Attention:    
 
  Telephone: (___) ___- _______________________    
 
  Telecopier: (___) ___- _______________________    

or at such other addresses or to such individual’s or department’s attention as
the New Co-Borrower may have furnished to the Agent and the Company in writing.
     7. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF,
BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL
BANKS. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be interpreted in such manner as to be effective and
valid under such applicable law, but, if any provision of this Agreement or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto.
     8. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
     9. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

                 
NEW CO-BORROWER:
  [           ]
 
  By:                          
 
      Its:        
 
               

Exhibit E-4



--------------------------------------------------------------------------------



 



                  COMPANY:   DHI MORTGAGE COMPANY, LTD.         By:   DHI
Mortgage Company GP, Inc.,             Its: General Partner    
 
               
 
  By:                          
 
      Its:        
 
               
 
                AGENT:   U.S. BANK NATIONAL ASSOCIATION,         as Agent    
 
               
 
  By:                          
 
      Its:        
 
               

Exhibit E-5



--------------------------------------------------------------------------------



 



EXHIBIT F
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
     This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
(“Agreement”), dated as of April 7, 2006, by and between DHI MORTGAGE COMPANY,
LTD., a Texas limited partnership (formerly known as CH Mortgage Company I, Ltd)
(the “Company” and also a “Borrower”), and U. S. BANK NATIONAL ASSOCIATION, a
national banking association, as agent for the “Lenders” (as defined below)
(together with any successor agent under the Credit Agreement referred to below,
the “Agent”).
RECITALS:
     A. The Company, the lenders party thereto (together with any lender that
subsequently becomes a party to the Credit Agreement, the “Lenders”), and the
Agent have entered into a Second Amended and Restated Credit Agreement dated as
of April 7, 2006 (as the same may be amended or modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to provide
certain credit facilities to the Borrower.
     B. It is a condition precedent to the effectiveness of the Credit Agreement
and the Lenders’ obligations to extend the various credit accommodations
thereunder that this Agreement be executed and delivered by the Borrower, which
condition precedent the Lenders have not waived and will not waive.
     C. The Borrower finds it advantageous, desirable and in the Borrower’s best
interest to comply with the requirement that it execute and deliver this
Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and in order to induce the Lenders to become parties
to, and to extend credit under, the Credit Agreement, the parties hereto agree
as follows:
     Section 1. DEFINITIONS. Each capitalized term used herein which is not
otherwise defined herein shall have the meaning ascribed to such term in the
Credit Agreement, including Exhibits C and E thereto. In addition, the following
terms shall have the following respective meanings:
     “Agreement to Pledge”: an agreement to pledge substantially in the form of
Attachment 1(A) hereto.
     “Agreement to Pledge Letter”: an agreement to pledge letter substantially
in the form of Attachment 1(B) hereto.
     “Bailee Letter”: a letter substantially in the form of Attachment 2 hereto.

Exhibit F-1



--------------------------------------------------------------------------------



 



     “Borrower”: the Company and each Person that becomes a Co-Borrower under
the Credit Agreement. When used herein the term Borrower shall mean the
Borrowers, each Borrower or the applicable Borrower, as the context may require.
     “Closing Agent”: with respect to any Mortgage Loan, the title company or
other Person performing the functions of a title company in connection with the
closing of such Mortgage Loan.
     “Collateral”: as defined in Section 2 hereof.
     “Collections”: as defined in Section 2(h) hereof.
     “Electronic Tracking Agreement”: means that certain Electronic Tracking
Agreement dated as of July 24, 2003, among the Company, the Agent, MERS, and
MERSCORP and as the same may be amended or modified from time to time.
     “Fannie Mae Security”: a Mortgage-backed Security guaranteed or issued by
Fannie Mae.
     “FIRREA Qualifying Appraisal”: with respect to any Pledged Mortgage Loan,
an appraisal of the real estate securing such Pledged Mortgage Loan which meets
the requirements of the applicable appraisal regulations under Title XI of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, including,
without limitation, the appraisal regulations applicable to mortgage warehousing
loans (but if said regulations do not require an appraisal with respect to a
Pledged Mortgage Loan, then no appraisal shall be required with respect thereto
hereunder).
     “Freddie Mac Security”: a Mortgage-backed Security guaranteed or issued by
Freddie Mac.
     “Ginnie Mae Security”: a Mortgage-backed Security guaranteed by Ginnie Mae.
     “Good Funds Wire Clearing Account”: as defined in the Credit Agreement.
     “Hedging Agreements”: as defined in the Credit Agreement.
     “Loan Detail Listing”: a loan detail listing substantially in the form of
Attachment 3(b) hereto or the fields of information set forth in Attachment 3(a)
hereto as electronically transmitted to the Agent and reproduced by the Agent
from such transmission.
     “MERS”: Mortgage Electronic Registration Systems, Inc.
     “MERS Agreements”: The Electronic Tracking Agreement and any other
agreement, document or instrument setting forth the terms of or otherwise
affecting the MERS System and the Company’s membership in MERSCORP.
     “MERSCORP”: MERSCORP, Inc.

Exhibit F-2



--------------------------------------------------------------------------------



 



     “MERS System”: shall mean MERSCORP’s mortgage electronic registry system,
as more particularly described in the MERS Procedures Manual in the form
attached to the Electronic Tracking Agreement, as amended from time to time.
     “Obligor”: a person or other entity who now or hereafter is or becomes
liable to the Borrower with respect to any of the Collateral.
     “Pledged Mortgage Loans”: Mortgage Loans deemed to have been delivered to
the Agent as provided in Section 4.01 hereof and Mortgage Loans delivered to the
Agent as provided in Section 4.02 hereof.
     “Related Mortgage-backed Security”: a Mortgage-backed Security that
represents an interest in, or is secured by, any Mortgage Loans that were
Pledged Mortgage Loans at the time of formation of the related pool, whether
certificated or uncertificated.
     “Transmittal Letter”: a transmittal letter substantially in the form of
Attachment 4 hereto.
     “Trust Receipt”: a trust receipt substantially in the form of Attachment 5
hereto.
     Section 2. PLEDGE. As collateral security for the due and punctual payment
of the Obligations, the Borrower does hereby pledge, hypothecate, assign,
transfer and convey to the Agent, for the benefit of the Lenders, and grants to
the Agent, for the benefit of the Lenders, a security interest in and to the
following described property (the “Collateral”):
     (a) all right, title and interest of the Borrower in and to the Pledged
Mortgage Loans and Related Mortgage-backed Securities and all promissory notes,
participation agreements, participation certificates, or other instruments or
agreements which evidence the Pledged Mortgage Loans and Related Mortgage-backed
Securities;
     (b) all right, title and interest of the Borrower in and to all Mortgage
Notes, Mortgages and other notes, real estate mortgages, deeds of trust,
security agreements, chattel mortgages, assignments of rent and other security
instruments whether now or hereafter owned, acquired or held by the Borrower
which evidence or secure (or constitute collateral for any note, instrument or
agreement securing) any of the Pledged Mortgage Loans;
     (c) all right, title and interest of the Borrower under all agreements
between the Borrower and Persons other than the Borrower pursuant to which the
Borrower undertakes to service Mortgage Loans which are related to Mortgage
Notes described in paragraph (b) above, including without limitation the rights
of the Borrower to income and reimbursement thereunder.
     (d) all right, title and interest of the Borrower in and to all financing
statements perfecting the security interest of any of the Pledged Mortgage Loans
or property securing any Pledged Mortgage Loan;

Exhibit F-3



--------------------------------------------------------------------------------



 



     (e) all right, title and interest of the Borrower in and to all guaranties
and other instruments by which the persons or entities executing the same
guarantee, among other things, the payment or performance of the Pledged
Mortgage Loans;
     (f) all right, title and interest of the Borrower in and to all title
insurance policies, title insurance binders, commitments or reports insuring or
relating to any Pledged Mortgage Loan or property securing any Pledged Mortgage
Loan;
     (g) all right, title and interest of the Borrower in and to all surveys,
bonds, hazard and liability insurance policies, participation agreements and any
other agreement, instrument or document pertaining to, affecting, obtained by
the Borrower in connection with, or arising out of, the Pledged Mortgage Loans;
     (h) all right, title and interest of the Borrower in and to all Take-Out
Commitments and other agreements to purchase any Pledged Mortgage Loans or
Related Mortgage-backed Securities (including, without limitation any Hedging
Agreements);
     (i) all right, title and interest of the Borrower in and to all collections
on, and proceeds of or from, any and all of the foregoing (hereinafter
collectively called “Collections”);
     (j) all right, title and interest of each Borrower in and to any other
asset of the Borrower which has been or hereafter at any time is delivered to
the Agent hereunder;
     (k) all files, surveys, certificates, correspondence, appraisals, computer
programs, tapes, discs, cards, accounting records, and other records,
information, and data of each Borrower relating to the Pledged Mortgage Loans
and Related Mortgage-backed Securities (including all information, data,
programs, tapes, discs and cards necessary to administer and service the Pledged
Mortgage Loans and Related Mortgage-backed Securities);
     (l) all balances, credits and deposits of each Borrower contained in the
Funding and Settlement Account;
     (m) all private mortgage insurance, FHA insurance and VA guaranties
relating to any Pledged Mortgage Loans and the proceeds of any such insurance
and guaranties; and
     (n) any and all balances, credits, deposits, accounts or moneys of, or in
the name of, each Borrower representing or evidencing the foregoing or any
proceeds thereof, and any and all proceeds of any of the foregoing.
     Section 3. REPORTS CONCERNING EXISTING COLLATERAL AND HEREAFTER ACQUIRED
COLLATERAL; ELECTRONIC REPORTING. From time to time hereafter as reasonably
requested by the Agent, the Company will promptly give a written report to the
Agent describing and listing each document, instrument or other paper which
evidences, secures, guarantees, insures or pertains to any item of the
Collateral whether now or hereafter owned, acquired or held by the Borrowers.
Such written report shall contain sufficient

Exhibit F-4



--------------------------------------------------------------------------------



 



information to enable the Agent to identify each such document, instrument or
other paper. The Company (a) upon the request of the Agent, shall promptly
provide additional information concerning, or a more complete description of,
each such document, instrument or other paper and (b) at the request of the
Agent, shall promptly deliver the same to the Agent. The Co-Borrowers shall, at
the request of the Company, cooperate with the Company in complying with the
requirements of this Section 3. The Company may execute and deliver to the Agent
the U.S. Bank Mortgage Banking Services Division WEB Authorization Form
including the Terms of the U.S. Bank Mortgage Banking Services Division Internet
Based Services as incorporated therein (the “WEB Authorization Form”) and thus
use U.S. Bank Mortgage Banking Services Division internet based services for
reporting and transmitting information and documents to the Agent in conformance
with the terms of the WEB Authorization Form. Notwithstanding the provisions of
this Agreement that require a specific form for submission of reports or
transmission of information or documents to the Agent, the Company may submit
such reports and transmit such information or documents electronically as
allowed under the WEB Authorization Form and such reports so submitted and
information and documents so transmitted shall satisfy the applicable
requirements of this Agreement.
     Section 4. DELIVERY OF COLLATERAL DOCUMENTS.
     4.01 Delivery of Mortgage Loans. A Mortgage Loan shall be deemed to have
been delivered and pledged to the Agent, for the benefit of the Lenders, under
this Pledge and Security Agreement when:
     (a) the Agent has received, with respect to such Mortgage Loan, (i) an
Agreement to Pledge, duly completed and executed by the Borrower, and (ii) a
Loan Detail Listing, duly completed; and
     (b) either
     (i) a wire transfer of funds from the Good Funds Wire Clearing Account has
been initiated for the purpose of funding the origination or purchase of such
Mortgage Loan or funds have been deposited by the Agent into the Operating
Account upon confirmation of delivery of wire to title company, closing agent or
loan seller;
     (ii) a wire transfer of funds to a title company or closing agent from the
Operating Account has been initiated for the purpose of funding the origination
of such Mortgage Loan; or
     (iii) a check or draft drawn upon the Agent for the purpose of funding the
origination or purchase of such Mortgage Loan has been accepted by the Agent, or
the Agent has otherwise assured payment thereof.
The documents referred to in clause (a) of the preceding sentence shall be
transmitted to the Agent by telecopier or electronic data transmission not later
than (A) 1:00 P.M. (Minneapolis time) on the applicable Borrowing Date if such
Mortgage Loan is to be financed from proceeds of Loans and (B) 3:00 P.M.
(Minneapolis time) on the applicable

Exhibit F-5



--------------------------------------------------------------------------------



 



Borrowing Date if such Mortgage Loan is to be financed from proceeds of a
Swingline Loan.
     (c) Notwithstanding the prior provisions of this Section, a Mortgage Loan
shall also be deemed to have been delivered and pledged to the Agent, for the
benefit of the Lenders, under this Agreement when a wire has been initiated from
the Operating Account to a title company or closing agent and, within two
Business Days of the initiation of such wire, the Agent receives an Agreement to
Pledge Letter, the Loan Detail Listing and a copy of the wire so initiated.
     4.02 Delivery of Pledged Mortgage Loan Documentation. The Borrower shall
deliver to the Agent, for the benefit of the Lenders, with respect to each
Pledged Mortgage Loan, the following described instruments and documents within
seven Business Days after the Borrowing Date on which the applicable Loans or
Swingline Loans were made for the purpose of funding such Mortgage Loan:
     (a) the original Mortgage Note evidencing such Pledged Mortgage Loan, duly
endorsed in blank as follows:

                  “Pay to the order of,    
 
                    ,         without recourse    
 
                DHI MORTGAGE COMPANY, LTD.         (or as listed on Attachment
6)    
 
           
 
  By:   DHI MORTGAGE COMPANY GP, INC.    
 
      Its General Partner    
 
           
 
  By        
 
           
 
  Name        
 
           
 
  Title        
 
           

     (b) a copy of the Mortgage securing such Pledged Mortgage Loan, certified
by the Closing Agent or the Borrower to be a true and exact copy of the original
Mortgage as submitted for recording;
     (c) a duly executed appropriate assignment of said Pledged Mortgage Loan
(other than any Pledged Mortgage Loan (i) which is registered on the MERS System
under the Electronic Tracking Agreement and (ii) for which the Borrower has not
withdrawn or re-registered such Pledged Mortgage Loan on the MERS System as set
forth in the Electronic Tracking Agreement) in blank and in recordable form.
     (d) if there are any intermediate assignments of said Mortgage, two copies
of each such assignment, certified by the Closing Agent or the Borrower to be a
true and exact copy of the original thereof as submitted for recording;

Exhibit F-6



--------------------------------------------------------------------------------



 



     (e) if any of the foregoing documents was executed on behalf of a party
thereto by another Person under a power of attorney, a copy of the original
executed copy of such power of attorney, certified by the Closing Agent to be a
true and exact copy of the original thereof; and
     (f) a Transmittal Letter listing all documents being delivered to the
Agent.
     The Agent’s responsibility for reviewing the documents delivered to it
pursuant to this Section 4.02 is limited to the following steps:
     (i) determining that all submitted documents, including the Transmittal
Letter and the Loan Detail Listing, appear to be consistent as to borrower name,
loan face amount, loan type (FHA, VA, or conventional; fixed rate or adjustable
rate) and the Borrower’s loan number;
     (ii) determining that the Mortgage Note and Mortgage each bears an original
signature or signatures which appear to be those of the person or persons named
as the Obligor(s), or, in the case of a certified copy of the Mortgage (which
certification shall be by either the closing agent or the Borrower), such copy
bears what appears to be a reproduction of such signature or signatures;
     (iii) except for (a) the endorsement to the Borrower of the Mortgage Note
in the event such Mortgage Loan was purchased by the Borrower and (b) the
endorsement in blank of the Mortgage Note by the Borrower, determining that
neither the Mortgage Note, the Mortgage, nor the assignment(s) of the Mortgage
contain any irregular writings which appear on their face to affect the validity
of any such endorsement or to restrict the enforceability of the document on
which they appear;
     (iv) determining that the Mortgage Note is endorsed in blank, without
recourse, and such endorsement appears to bear an original signature of an
authorized officer of the Borrower, based on the current list of such officers
supplied by the Borrower; and
     (v) determining that the assignment of the Mortgage (if such assignment is
required under Section 4.02(c) hereof), which shall be in blank, appears to bear
an original signature of an authorized officer of the applicable Borrower,
acting either for a Borrower or for MERS, based on the current list of such
officers supplied by the Borrower.
     4.03 Delivery of Additional Mortgage Loan Documents Upon Request. Within
five Business Days after receiving a written request from the Agent to deliver
the same with respect to any Pledged Mortgage Loan, the Borrower shall deliver
to the Agent the following:
     (a) All original guaranties, assignments of rents and other instruments and
documents relating to security for and payment of such Pledged Mortgage Loan,
together with duly executed assignments thereof;

Exhibit F-7



--------------------------------------------------------------------------------



 



     (b) A mortgagee’s title insurance policy (or commitment therefor) in the
form of an American Land Title Association standard policy (revised coverage,
most recent form) from a substantial and reputable title insurance company
acceptable to Fannie Mae and Freddie Mac in favor of the Borrower insuring the
lien of the Mortgage securing such Pledged Mortgage Loan (subject only to such
liens and encumbrances as are generally acceptable to reputable lending
institutions, mortgage investors and securities dealers) or, if such a
mortgagee’s title policy (or commitment therefor) is generally not available in
the state in which the real property subject to such Mortgage is located, an
opinion of an attorney reasonably acceptable to the Agent to the effect that the
Mortgage securing such Pledged Mortgage Loan is a valid first lien free and
clear of all other liens, encumbrances and restrictions except such as are
generally acceptable to reputable lending institutions, mortgage investors and
securities dealers;
     (c) Evidence satisfactory to the Agent that the premises covered by the
Mortgage securing such Pledged Mortgage Loan is insured against fire and perils
of extended coverage for an amount at least equal to the lesser of (i) the
greater of 80% of the full insurable value of such premises and the outstanding
principal balance of such Pledged Mortgage Loan or (ii) the full replacement
cost of such premises;
     (d) With respect to each Pledged Mortgage Loan and each Related
Mortgage-backed Security, copies of the applicable Take-Out Commitment, Hedging
Agreement and all documents and instruments called for thereunder, together with
a certificate signed by an officer of the Borrower that, as of the date of
delivery thereof, such Pledged Mortgage Loan or Related Mortgage-backed
Security, as the case may be, and all documentation therefor satisfies all
requirements and conditions of the applicable Take-Out Commitment or Hedging
Agreement;
     (e) With respect to each Pledged Mortgage Loan secured by a Mortgage which
is insured by the FHA or guaranteed by the VA, a certificate signed by an
officer of the Borrower that, as of the date of delivery thereof, the Borrower
either has possession of the applicable FHA insurance certificate or VA
guarantee covering such Pledged Mortgage Loan, or has complied with all
requirements and conditions for obtaining possession of such applicable FHA
insurance certificate or VA guarantee;
     (f) Originals, or photocopies, as the Agent may request, of surveys (or
plat maps, if surveys are not available) and all other instruments, documents
and other papers pertaining to each such Pledged Mortgage Loan which are in the
possession or control of the Borrower or which the Borrower has the right to
possess or control;
     (g) The original of each Mortgage referred to in Section 4.02(b) hereof,
together with satisfactory evidence of its recordation, or, if the original
recorded Mortgage has not been returned to the Borrower by the applicable
recording officer, a copy of the original recorded Mortgage certified as a true
and exact copy thereof by the applicable recording officer;
     (h) Evidence satisfactory to the Agent that the Borrower has obtained and
maintains in its files, as agent for the Agent and the Lenders, a FIRREA
Qualifying

Exhibit F-8



--------------------------------------------------------------------------------



 



Appraisal with respect to such Pledged Mortgage Loan, which evidence may
include, but is not limited to, a copy of such FIRREA Qualifying Appraisal
certified by the Borrower to be a true and exact copy of the original thereof as
maintained in the Borrower’s files; and
     (i) copies of all truth-in-lending disclosures as required by Regulation Z
of the Board of Governors of the Federal Reserve System and copies of all
disclosures under the Real Estate Settlement Procedures Act of 1974, as amended.
     4.04 Form of Assignments. All assignments executed and delivered by the
Borrower pursuant to this Section 4 shall be in form satisfactory for recording
in the real estate records of the applicable jurisdiction and in form and
substance acceptable to and approved by the Agent.
     4.05 Effect of Transmittal Letters. Any Transmittal Letter delivered to the
Agent hereunder, together with the documents accompanying such Transmittal
Letter, shall conclusively be presumed to have been delivered to the Agent on
behalf of the Borrower by a person who has been authorized in writing to do so
by the Borrower through its Board of Directors or otherwise.
     4.06 Endorsement and Delivery of Checks, Etc. The Borrower will from time
to time whenever an Event of Default exists, upon the request of the Agent,
endorse and deliver to the Agent any draft, check, note or other writing which
evidences a right to the payment of money which constitutes Collateral.
     4.07 Defects in Collateral Documentation; Loss of Collateral Value. A
Pledged Mortgage Loan which has been delivered to the Agent under this Pledge
and Security Agreement in accordance with Section 4.01 or Section 4.02 hereof
shall be and remain Collateral which is subject to the lien and security
interest granted to the Agent under Section 2 hereof until such Pledged Mortgage
Loan is sold to an Investor in accordance with Sections 10.02 and 10.03 hereof
(in which case the proceeds thereof, including, without limitation, any Related
Mortgage-backed Security, shall constitute Collateral) or released pursuant to
Section 10.04 hereof or until this Pledge and Security Agreement terminates in
accordance with Section 19 hereof, notwithstanding (a) any defect in any
document delivered to the Agent pursuant to Section 4.01, 4.02, or 4.03 hereof,
(b) the failure of such Pledged Mortgage Loan to have or continue to have
Collateral Value, as applicable, (c) the failure of the Borrower to make timely
delivery of any document required to be delivered to the Agent under
Section 4.02 hereof, (d) the failure of the Borrower to make timely delivery of
any document required to be delivered to the Agent under Section 4.03 hereof, or
(e) any other fact, circumstance, condition or event whatsoever. For purposes of
the preceding sentence, the funding of the origination or purchase of a Pledged
Mortgage Loan from the proceeds of Loans or Swing-Line Loans and/or the
assignment of Collateral Value to such Pledged Mortgage Loan by the Agent shall
be deemed to be conclusive evidence of the delivery of such Pledged Mortgage
Loan under Section 4.01 hereof, notwithstanding any subsequent determination by
the Agent that the documentation delivered for such Pledged Mortgage Loan was
incomplete or defective in any respect or that such Pledged Mortgage Loan should
not have been assigned Collateral Value; provided that, in the exercise of its
reasonable discretion, the Agent may reduce the Collateral Value to zero for any
Pledged Mortgage Loan due to any material defect in any deed, power of attorney
or assignment of

Exhibit F-9



--------------------------------------------------------------------------------



 



mortgage related to such Pledged Mortgage Loan as to which the Agent has given
notice to the Borrower of such material defect, if such material defect is not
corrected within 3 Business Days after such notice from the Agent.
     Section 5. REPRESENTATIONS AND WARRANTIES.
     The Borrower hereby represents and warrants that:
     (a) all of the representations and warranties set forth in the Credit
Agreement are true and correct;
     (b) the Borrower is or will be the legal and equitable owner of the
Collateral and its interests therein are or will be free and clear of all liens,
security interests, charges and encumbrances of every kind and nature (other
than as created hereunder or under Take-Out Commitments or under assignments to
purchasers under such Take-Out Commitments);
     (c) no financing statement or other evidence of lien covering any of the
Collateral is or will be on file in any public office other than financing
statements filed with respect to the Borrower as debtor and the Agent as secured
party;
     (d) the Borrower has good right, power and lawful authority to pledge,
assign and deliver the Collateral in the manner hereby done or contemplated;
     (e) no consent or approval of any governmental body, regulatory authority,
person, trust, or entity is or will be (i) necessary to the validity or
enforceability of the rights created hereunder or (ii) required prior to the
assignment, transfer and delivery of any of the Collateral to the Agent;
     (f) to the Borrower’s knowledge, no material dispute, right of setoff,
counterclaim or defense exists with respect to all or any part of the
Collateral;
     (g) this Agreement constitutes the legal, valid and binding obligation of
the Borrower enforceable against the Borrower and the Collateral in accordance
with its terms (subject to limitations as to enforceability which might result
from bankruptcy, reorganization, arrangement, insolvency or other similar laws
affecting creditors’ rights generally);
     (h) in making and closing each Pledged Mortgage Loan, the Borrower has or
will have fully complied in all material respects with, and all collateral
documents delivered with respect to such Pledged Mortgage Loan comply or will
comply in all material respects with, all applicable federal, state and local
laws, regulations and rules, including, but not limited to, (i) usury laws,
(ii) if applicable, the Real Estate Settlement Procedures Act of 1974, (iii) if
applicable, the Equal Credit Opportunity Act, (iv) if applicable, the Federal
Truth in Lending Act, (v) if applicable, Regulation Z of the Board of Governors
of the Federal Reserve System and (vi) all other consumer protection and
truth-in-lending laws which may apply, and in each case with the regulations
promulgated in connection therewith, as the same may be amended from time to
time;

Exhibit F-10



--------------------------------------------------------------------------------



 



and the Borrower shall maintain sufficient documentary evidence in its files
with respect to such Pledged Mortgage Loans to substantiate such compliance;
     (i) the Borrower has obtained or will obtain prior to the delivery of any
Mortgage Loan to the Agent in accordance with Section 4.01 hereof, and will
maintain in its files as agent for the Agent and the Lenders, a FIRREA
Qualifying Appraisal with respect to such Mortgage Loan;
     (j) immediately upon the last to occur of (i) the execution and delivery of
the Credit Agreement, the Notes and the other Loan Documents, (ii) the
acquisition by the Borrower of rights in a Mortgage Loan funded by a Loan, and
(iii) the delivery of a Mortgage Loan to the Agent, for the benefit of the
Lenders, pursuant to Section 4.01 or Section 4.02 hereof, the Agent, for the
benefit of the Lenders, will have a valid and perfected first priority security
interest in such Mortgage Loan and in the related Mortgage Note and Mortgage
evidencing and securing such Mortgage Loan (even if the Agent has not taken
possession of said Mortgage Note);
     (k) immediately upon (i) the execution and delivery of the Credit
Agreement, the Notes and the other Loan Documents, (ii) the acquisition by the
Borrower of rights in such Collateral and (iii) the filing with the Secretary of
State of Texas of a financing statement showing the Borrower as debtor and the
Agent as secured party and describing the Collateral, the Agent, for the benefit
of the Lenders, shall have a valid and perfected first priority security
interest in the Collateral which is other than as described in clause (j) of
this Section 5, to the extent that a security interest in such other Collateral
can be perfected by filing a financing statement;
     (l) each Pledged Mortgage Loan has been fully advanced and is a first or
second lien on the premises described therein;
     (m) each Pledged Mortgage Loan complies with all requirements of this
Agreement and the Credit Agreement applicable thereto;
     (n) except as described in the reports provided by the Company to the
Lenders pursuant to Section 4.01 of the Credit Agreement, or as otherwise
disclosed to the Agent, there is no monetary default existing under any Pledged
Mortgage Loan that remains in effect on the date the Borrowing Base Certificate
for the month in which such default occurred is required to be delivered to the
Lenders pursuant to the Credit Agreement and, to the knowledge of the Company,
there is no other default existing under any Pledged Mortgage Loan; and
     (o) all Pledged Mortgage Loans secured by properties located in special
flood hazard areas designated by the Secretary of Housing and Urban Development
are and shall continue to be covered by flood insurance under the National Flood
Insurance Program.
     Section 6. POSSESSION OF COLLATERAL; STANDARD OF CARE. The Agent shall
exercise reasonable care in the custody and preservation of the Collateral,
shall keep the documents delivered to it in connection with Pledged Mortgage
Loans at a

Exhibit F-11



--------------------------------------------------------------------------------



 



facility protected against fire and shall keep the Collateral separate from
similar collateral furnished by third parties. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it takes such action for that purpose as
Borrower requests in writing, but failure of the Agent to comply with any such
request shall not itself be deemed a failure to exercise reasonable care, and no
failure of the Agent to preserve or protect any rights with respect to such
Collateral not so requested by the Borrower shall be deemed a failure to
exercise reasonable care in the custody or preservation of such Collateral. The
Agent shall also be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Agent accords its own property
of like kind. The Agent agrees to maintain its status as a “Member” of MERSCORP
as defined in the MERS Agreements so long as this Agreement is in effect.
     Section 7. COLLECTIONS ON COLLATERAL BY THE BORROWER; ACCOUNTING. Until the
Agent gives notice to the Borrower pursuant to the penultimate sentence of this
Section 7 or exercises its rights under Sections 8 or 13, the Borrower shall be
entitled to receive all Collections and use the same in the normal course of
business. Upon notice from the Agent to the Borrower given after the occurrence
and during the continuation of an Event of Default or a Default, the Borrower
shall furnish to the Agent not later than the tenth Business Day after the end
of each month a report on all Collections received during the preceding month
and provide the same accounting therefor as the Borrower customarily furnishes
the permanent investors therein, including with respect to Collections on each
Pledged Mortgage Loan: (a) the name of the Obligor(s), (b) the Borrower’s loan
number for such Pledged Mortgage Loan, (c) the current principal balance of such
Pledged Mortgage Loan, (d) the current escrow balance with respect to such
Pledged Mortgage Loan, (e) the number and amount of past due payments on such
Pledged Mortgage Loan and (f) the amount of the collections received during such
month with respect to such Pledged Mortgage Loan, itemized to show (i) principal
portion, (ii) interest portion and (iii) portion thereof representing amounts
paid in escrow for real estate taxes and insurance.
     Upon notice from the Agent to the Borrower given after the occurrence and
during the continuation of an Event of Default or of a Default, the Borrower
shall hold all collections representing principal payments and prepayments and
escrows for real estate taxes and insurance in trust for the Lenders and shall
promptly remit the same to the Agent. All amounts representing the principal
payments and prepayments delivered to the Agent pursuant to the preceding
sentence shall be deposited in the Funding and Settlement Account and all
amounts representing real estate taxes and insurance escrows delivered to the
Agent pursuant to the preceding sentence shall be deposited in an escrow account
with any bank satisfactory to the Borrower and the Agent.
     Section 8. COLLECTIONS ON COLLATERAL BY THE AGENT. Upon the occurrence and
during the continuation of an Event of Default or a Default, the Agent may (and
shall, if so directed by the Majority Lenders) at any time and from time to
time, notify and direct any or all Obligors with respect to any of the
Collateral thereafter to make all payments on such Collateral directly to the
Agent, regardless of whether the Borrower was previously making collections
thereon. The Agent shall promptly account to the Borrower for all such payments

Exhibit F-12



--------------------------------------------------------------------------------



 



received by the Agent. Each Obligor making such payment to the Agent shall be
fully protected in relying on the written statement of the Agent that the Agent
then holds the security interests herein granted and assigned, which entitle the
Agent to receive such payment, and the receipt of the Agent for such payment
shall be full acquittance therefor to the Obligor making such payment.
     Section 9. DEFAULTED LOANS; COLLECTION AND FORECLOSURE PROCEEDINGS. If the
Borrower wishes to institute collection or foreclosure proceedings with respect
to a Pledged Mortgage Loan, it shall substitute other Collateral or pay down the
amount outstanding under such Pledged Mortgage Loan so that it is entitled
pursuant to the terms of the Credit Agreement and/or this Agreement to a release
of such Pledged Mortgage Loan. If the Borrower does not own sufficient other
Collateral to obtain a release of such Pledged Mortgage Loan, then so long as an
Event of Default or a Default has not occurred and is continuing, the Agent,
upon written request of the Borrower, will deliver, upon such terms and
conditions as the Agent in its sole discretion may establish, to an attorney at
law, as the agent of the Agent and the Lenders, to the extent necessary for the
purpose of enabling said attorney to institute, in the name of the Borrower or
the Agent, or in their names or in the names of their nominees, as the Agent may
determine, collection and/or foreclosure proceedings on any Pledged Mortgage
Loan in default the following: (a) the promissory note or other instrument
evidencing such Pledged Mortgage Loan in default and (b) the mortgage or deed of
trust, if any, that secures such promissory note, or other Collateral needed by
said attorney in connection with such collection and/or foreclosure proceedings
in such manner and in such form as the Agent deems necessary or desirable to
preserve its security interests in such Collateral, provided such Collateral and
all proceeds of any such collection and/or foreclosure efforts shall remain
subject to this Agreement and the security interests granted herein and all such
proceeds shall be delivered to the Agent as and when and in the form received to
the extent required by the terms of the Credit Agreement. The Borrower hereby
covenants and agrees that, without first obtaining the prior written consent of
the Agent, it will not request or accept any discount on, or any conveyance,
endorsement, transfer or assignment of any right, title or interest in and to
any of the real, personal or mixed properties sold, pledged, mortgaged,
hypothecated, assigned, transferred, set over or conveyed to the Agent as
security for, any of the promissory notes or other instruments or agreements
which evidence Pledged Mortgage Loans in lieu of foreclosure proceedings if,
after giving effect to any such proposed transaction, the Borrowing Base would
be less than the aggregate unpaid principal amount of the outstanding Loans and
Swing-Line Loans. At such time as such delivery of the Collateral is no longer
required in connection with said collection and/or foreclosure efforts, to the
extent such Collateral has not been released pursuant to this Agreement, the
same shall be reassigned and redelivered to the Agent.
     Section 10. SALES AND RELEASES OF COLLATERAL.
     10.01 Redelivery of Collateral for Correction. If no Event of Default or
Default exists, the Agent may redeliver to the Borrower, for correction, any
instrument or document which constitutes or relates to any of the Collateral;
provided, that any such redelivery shall be made against a Trust Receipt duly
completed and executed by the Borrower requiring, within 20 days after the
redelivery thereof to the Borrower, the return to the Agent of each such
instrument and document. The Borrower shall deliver to the Agent each such
instrument and document as soon

Exhibit F-13



--------------------------------------------------------------------------------



 



as it has completed the correction thereof and, in any event, within 19 days
after its receipt thereof.
     10.02 Delivery for Sale of Pledged Mortgage Loans. (a) If no Event of
Default or Default exists, the Borrower shall direct the Agent to, and the Agent
will, transmit on behalf of the Borrower Pledged Mortgage Loans, accompanied by
a duly completed and executed Bailee Letter, to an Investor who has issued a
Take-Out Commitment. All sale proceeds transferred to the Agent pursuant to such
Bailee Letter and all Mortgage Notes and other documents returned to the Agent
pursuant to such Bailee Letter shall remain a part of the Collateral unless and
until released pursuant to Section 10.04 of this Pledge and Security Agreement.
If required by the applicable Take-Out Commitment, Pledged Mortgage Loans may be
duly assigned of record to the issuer of such Take-Out Commitment subject to
reassignment if not purchased and with beneficial title to any such assigned
Pledged Mortgage Loans being subject to the above-stated escrow condition. All
Pledged Mortgage Loans which are so transmitted or otherwise delivered but not
paid for shall constitute Collateral and shall, subject to the limits contained
herein, be included in determining the Borrowing Base. The Borrower further
agrees that the initial certifications and the settlements in connection with
Fannie Mae, Freddie Mac and Ginnie Mae pools are to be performed by the Agent or
its designated agent. The proceeds received by the Agent from the sale of any
Pledged Mortgage Loans pursuant to this Section 10.02 shall be deposited by the
Agent in the Funding and Settlement Account and shall be promptly applied to the
payment of principal of the Notes; provided, however, that if an Event of
Default has occurred and is continuing, such proceeds shall be applied in
accordance with Section 17 hereof.
     (b) So long as no Default or Event of Default exists, at the request of the
Borrower, the Agent will transmit Pledged Mortgage Loans to other lenders for
financing under other warehousing facilities allowed under the Credit Agreement;
provided, however, that the Agent shall transmit such Pledge Mortgage Loans with
a Lender’s Release of Security Interest substantially in the form of Attachment
7 if, after giving effect to such transmittal, there would not be excess
Collateral Value for all Pledged Mortgage Loans. The proceeds received by the
Agent for such Pledged Mortgage Loans shall be applied under the provisions of
Section 10.02(a) above.
     10.03 Formation of Pools. (a) With respect to each Pledged Mortgage Loan
which is intended for inclusion in a pool of Mortgage Loans backing Ginnie Mae
Securities, the Borrower shall enter into and conform with such custody and
related agreements and procedures as are reasonably required by the Agent to
permit the creation, transmittal to, maintenance and sale of Ginnie Mae
Securities in both certificated and uncertificated book-entry form. The Agent
may enter into such agreements as may be necessary or appropriate in the sole
discretion of the Agent in order to effectuate the issuance, maintenance and
transfer of such Ginnie Mae Securities under any such book-entry system or
program.
     (b) With respect to each Pledged Mortgage Loan which is intended for
inclusion in a Fannie Mae or Freddie Mac Mortgage Loan pool to back book-entry
Fannie Mae Securities or Freddie Mac Securities, the Borrower agrees that it
will enter into and conform to such agreements and procedures as are established
by the Agent in its reasonable judgment from time to time for the delivery of
Pledged Mortgage Loans to a Freddie Mac or Fannie Mae pool custodian (or
directly to Freddie Mac or Fannie Mae,

Exhibit F-14



--------------------------------------------------------------------------------



 



as the case may be) and the issuance, maintenance and transfer of Freddie Mac
Securities or Fannie Mae Securities under such book-entry system or program. The
Agent may enter into such agreements as may be necessary or appropriate in the
reasonable judgment of the Agent in order to effectuate the issuance,
maintenance and transfer of such Fannie Mae Securities or Freddie Mac Securities
under such book-entry system or program.
     (c) The Agent or its designated agent will use its best efforts to complete
documents in a timely manner and otherwise to cooperate with the Borrower in the
issuance of Mortgage-backed Securities and the formation of pools of Mortgage
Loans as contemplated by this Section 10.03, subject, however, to the provisions
of Sections 6 and 20 hereof, and will cause all Mortgage Loans delivered to a
pool custodian to be accompanied by a Bailee Letter. The Agent and its
designated agent shall be entitled to rely on the written instructions of the
Borrower and the written instructions and published guidelines of the applicable
Investor in this regard and shall have no obligation to act in the absence of
such written instructions or published guidelines.
     10.04 Release of Particular Collateral. (a) If no Event of Default or
Default has occurred which is continuing, the Agent shall, at the written
request of the Company, release its security interest in any item of Collateral
specified by the Company in such written request, provided that, after giving
effect to such requested release, the Borrowing Base (including therein the
Collateral Value of any Collateral given in substitution for the Collateral to
be released) shall not be less than the aggregate principal amount outstanding
under the Notes. If the Company requests and is entitled to a release of a
Pledged Mortgage Loan pursuant to the preceding sentence, the Agent shall
promptly redeliver to the Company the Mortgage Note evidencing such Pledged
Mortgage Loan, with any previous endorsement or assignment, without recourse
upon or representation or warranty by the Agent or the Lenders, of any part of
the Collateral that secures such Mortgage Note.
     (b) Whether or not the Borrower, by terms of this Section 10.04, is
entitled to a release of the Agent’s security interest in the Collateral, the
Agent shall release such security interest in any Pledged Mortgage Loan to the
extent necessary to permit the Borrower to execute any full or partial release
of any mortgage, deed of trust, security agreement, financing statement or other
security instrument or deed which the Borrower is contractually obligated to
release upon payment thereof, provided the Borrower arranges to have such
payment remitted directly by the Obligor or closing agent to the Agent for
application upon the unpaid principal amount outstanding under the Notes, as
provided in the Credit Agreement, unless an Event of Default has occurred which
is continuing, in which case such payment shall be applied as provided in
Section 17 hereof.
     (c) Upon the Agent’s receipt of the proceeds from the sale of a Pledged
Mortgage Loan delivered to an Investor pursuant to Section 10.02 hereof, the
security interest of the Agent in such Pledged Mortgage Loan and in the Mortgage
Note and other documents related thereto shall terminate without further action
by the Agent, provided that (i) the Agent’s security interest in the proceeds of
such Pledged Mortgage Loan, Mortgage Note and other documents shall continue in
full force and effect, and (ii) the

Exhibit F-15



--------------------------------------------------------------------------------



 



Agent shall be authorized to execute any release required in order to obtain
such proceeds.
     (d) Upon the Agent’s receipt of the proceeds from the sale of a Related
Mortgage-backed Security representing an interest in, or which is secured by,
Pledged Mortgage Loans delivered pursuant to Section 10.03 hereof, the security
interest of the Agent in such Related Mortgage-backed Security and in such
Pledged Mortgage Loans shall terminate without further action by the Agent,
provided that (i) the Agent’s security interest in the proceeds of such
Mortgage-backed Security shall continue in full force and effect, and (ii) the
Agent shall be authorized to execute any release required in order to obtain
such proceeds.
     Section 11. FURTHER ASSURANCES. The Borrower, upon the request of the
Agent, will promptly correct any patent defect, error or omission which may be
discovered in the contents of this Agreement or in the execution hereof and will
do such further acts and things, and execute, acknowledge, endorse and deliver
such further instruments, agreements, schedules and certificates, including, but
not limited to, notes, mortgages, deeds of trust, assignments, chattel
mortgages, security agreements and financing statements covering the title to
any real, personal or mixed property now owned or hereafter acquired by the
Borrower and now or hereafter constituting Collateral, schedules and
certificates respecting all or any of the Collateral at the time subject to the
security interest hereunder, the items or amounts received by the Borrower in
full or partial payment, or otherwise as proceeds of any of the Collateral and
supplements to and amendments of this Agreement, that the Agent may at any time
and from time to time reasonably request in connection with the administration
or enforcement of this Agreement or related to the Collateral or any part
thereof or in order to assure and confirm unto the Agent the rights, powers and
remedies hereunder or to subject all of the real, personal or mixed properties
now owned or hereafter acquired by the Borrower and now or hereafter
constituting Collateral to, or to confirm or clearly establish that all of said
properties are subject to and encumbered by, a lien to secure the due and
punctual payment of the Obligations. Any such instrument, agreement, schedule or
certificate shall be executed by a duly authorized officer of the Borrower and
shall be in such form and detail as the Agent may reasonably specify.
     The Borrower will do all acts and things, and will execute and file or
record all instruments (including mortgages, pledges, assignments, security
agreements, financing statements, amendments to financing statements,
continuation statements, etc.) required or reasonably requested by the Agent to
establish, perfect, maintain and continue the perfection and priority of the
security interest of the Agent, for the benefit of the Lenders, in the
Collateral and will pay the costs and expenses of: all filings and recordings,
including taxes thereon; all searches necessary or reasonably deemed necessary
by the Agent to establish and determine the validity and the priority of such
security interest of the Agent; and also to satisfy all other liens which in the
reasonable opinion of the Agent might prejudice, imperil or otherwise affect the
Collateral or the existence or priority of such security interest. A carbon,
photographic or other reproduction of this Agreement or of a financing statement
shall be sufficient as a financing statement and may be filed in lieu of the
original in any or all jurisdictions which accept such reproductions.

Exhibit F-16



--------------------------------------------------------------------------------



 



     Section 12. COVENANTS OF THE BORROWER.
     12.01 Covenants Generally. So long as this Agreement shall remain in
effect, the Borrower will (a) defend the right, title and interest of the Agent,
for the benefit of the Lenders, in the Collateral against the claims and demands
of all Persons; (b) not amend, modify, or waive any of the terms and conditions
of, or settle or compromise any claim in respect of, any Collateral in a manner
which would materially adversely affect the interests of the Agent, for the
benefit of the Lenders; (c) not sell, assign, transfer, or otherwise dispose of,
or grant any option with respect to, or pledge or otherwise encumber, or
release, any of the Collateral or any interest therein except in a manner
whereby the Agent alone would be entitled to receive the proceeds therefrom;
(d) notify the Agent monthly of any default that continues beyond any applicable
notice or grace period under any Pledged Mortgage Loan which has Collateral
Value; (e) maintain, or cause to be maintained, in its chief executive office or
in the offices of a computer service bureau approved by the Agent, for the
processing of Mortgage Notes and Mortgage-backed Securities, originals, or
copies if the original has been delivered to the Agent, of its Mortgage Notes
and all files, surveys, certificates, correspondence, appraisals, computer
programs, tapes, discs, cards, accounting records and other records, information
and data, relating to the Collateral, and give the Agent written notice of the
place where such records, information and data will be maintained; and
(f) maintain sufficient documentary evidence in its files with respect to each
Pledged Mortgage Loan to substantiate compliance with all applicable federal,
state and local laws, regulations and rules, including but not limited to those
specified in Section 5(h) hereof.
     12.02 MERS Covenants. So long as this Agreement shall remain in effect, the
Borrower will (a) be a “Member” (as defined in the MERS Agreements) of MERSCORP,
(b) maintain the Electronic Tracking Agreement in full force and effect and
timely perform all of its obligations thereunder, (c) provide the Agent with
copies of any new MERS Agreement or any amendment, supplement or other
modification of any MERS Agreement (other than the Electronic Tracking
Agreement), (d) not amend, terminate or revoke, or enter into any agreement that
contradicts, the Electronic Tracking Agreement, (e) identify to the Agent each
Pledged Mortgage Loan that is registered in the MERS System, at the earlier of
the time it is so registered or the time it is pledged or deemed pledged
hereunder, as so registered, (f) at any time at the request of the Agent, take
such actions as may be necessary to register the pledge of any Pledged Mortgage
Loan to the Agent on the MERS System, (g) at the request of the Agent, take such
actions as may be requested by the Agent to (i) transfer beneficial ownership of
any Pledged Mortgage Loan to the Agent on the MERS System, or (ii) de-register
or re-register any Pledged Mortgage Loan on, or withdraw any Pledged Mortgage
Loan from, the MERS System, (h) provide the Agent with copies of any or all of
the following reports with respect to the Pledged Mortgage Loans registered on
the MERS System, at the request of the Agent: (v) Co-existing Security Interest
Reports, (w) Release of Security Interest by Interim Funding Reports, (x) Paid
in Full Verification Reports, (y) Interim Funding Rejects Reports, and (z) such
other reports as the Agent may request to verify the status of any Pledged
Mortgage Loan on the MERS System, (i) notify the Agent of any withdrawal or
deemed withdrawal of the Borrower’s membership in the MERS System or any
deregistration of any Pledged Mortgage Loan previously registered on the MERS
System, and (j) obtain the prior written consent of the Majority Lenders before
entering into an electronic tracking agreement (other than the Electronic
Tracking Agreement) with any other Person.

Exhibit F-17



--------------------------------------------------------------------------------



 



     Section 13. AGENT APPOINTED ATTORNEY-IN-FACT. Effective upon the occurrence
and continuation of an Event of Default or a Default, the Borrower hereby
appoints the Agent the Borrower’s attorney-in-fact, with full power of
substitution, to submit any Pledged Mortgage Loan or Mortgage-backed Security
which constitutes Collateral and related documents to a purchaser under a
Take-Out Commitment and for the purpose of carrying out the provisions of this
Agreement and taking any action and executing in the name of the Borrower
without recourse to the Agent or any Lender any instrument, including, but not
limited to, the instruments described in Section 2 hereof, which the Agent may
deem necessary or advisable to accomplish the purpose hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Agent shall have the right and power to receive, endorse and
collect checks and other orders for the payment of money made payable to the
Borrower representing any payment or reimbursement made under, or pursuant or
with respect to, the Collateral or any part thereof and to give full discharge
for the same. Whether or not an Event of Default or a Default shall have
occurred or be continuing, the Borrower hereby authorizes the Agent in its
discretion at any time and from time to time to (i) complete or cause to be
completed any assignment of real estate mortgage or deed of trust which
heretofore was, or hereafter at any time may be, executed and delivered by the
Borrower to the Agent so that such assignment describes a real estate mortgage
or deed of trust which is security for any Pledged Mortgage Loan now or
hereafter at any time constituting Collateral and (ii) complete or cause to be
completed any other assignment or endorsement that was delivered in blank
hereunder.
     Section 14. EVENTS OF DEFAULT; REMEDIES. If one or more Events of Default
shall occur and be continuing, then the Agent, in addition to any and all other
rights and remedies which it may then have hereunder, under the Credit Agreement
or any other Loan Document, or under any other instrument, or which the Agent,
the Lenders or the Majority Lenders may have at law, in equity or otherwise,
may, at its option, (a) in the name of the Borrower, or otherwise, demand,
collect, receive and receipt for, compound, compromise, settle and give
acquittance for, and prosecute and discontinue any suits or proceedings in
respect of any or all of the Collateral; (b) take any action which the Agent may
deem necessary or desirable in order to realize on the Collateral, including,
without limitation, the power to perform any contract, endorse in the name of
the Borrower without recourse to the Borrower any checks, drafts, notes or other
instruments or documents received in payment of or on account of the Collateral;
(c) enter upon the premises where any of the Collateral not in the possession of
the Agent is located and take possession thereof and remove the same, with or
without judicial process; (d) at the direction of the Majority Lenders, reduce
the claims of the Agent and the Lenders to judgment or foreclosure or otherwise
enforce the security interests herein granted and assigned, in whole or in part,
by any available judicial procedure; (e) after notification, if any, provided
for herein (the Borrower agrees that, to the extent notice of sale shall be
required at law, at least ten days’ prior notice to the Borrower of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification), sell, lease, or otherwise dispose of,
at the office of the Agent, on the premises of the Borrower, or elsewhere, all
or any part of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, and any such sale or other
disposition may be as a unit or in parcels, by public or private proceedings,
and by way of one or more contracts at any exchange, broker’s board, or at any
of the Agent’s offices or elsewhere, for cash, or credit, or for future
delivery, without assumption of any credit risk, and upon such other terms as
the Agent may deem commercially reasonable (it being agreed that the sale of any
part of Collateral shall

Exhibit F-18



--------------------------------------------------------------------------------



 



not exhaust the power of sale granted hereby, but sales may be made from time to
time, and at any time, until all the Collateral has been sold or until all
Obligations have been fully paid and performed, and it being further agreed that
the Agent shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given, and that the Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was adjourned), and at any such sale it shall not be necessary
to exhibit any of the Collateral; (f) at its discretion, surrender any policies
of insurance on the Collateral consisting of real or personal property owned by
the Borrower and receive the unearned premiums, and in connection therewith the
Borrower hereby appoints the Agent as the agent and attorney-in-fact for the
Borrower to collect such premiums; (g) at its discretion, retain the Collateral
in satisfaction of the Obligations whenever the circumstances are such that the
Agent and the Lenders are entitled to do so under the Code or otherwise;
(h) exercise any and all other rights, remedies and privileges which the Agent
may have under this Agreement, or any of the other promissory notes,
assignments, mortgages, deeds of trust, chattel mortgages, security agreements,
transfers of lien, and any other instruments, documents, and agreements executed
and delivered pursuant to the terms hereof or pursuant to the terms of the
Credit Agreement; and (i) exercise any other remedy available to it as a secured
party under the Uniform Commercial Code of the State of Minnesota or of any
other pertinent jurisdiction (the “Code”). The Borrower acknowledges and agrees
that (x) a private sale of the Collateral pursuant to any Take-Out Commitment
shall be deemed to be a sale of the Collateral in a commercially reasonable
manner and (y) the Collateral is intended to be sold or refinanced and that none
of the Collateral is a type or kind intended by the Borrower to be held for
investment or any purpose other than for sale.
     Section 15. WAIVERS. The Borrower, for itself and all who may claim under
the Borrower, as far as the Borrower now or hereafter lawfully may, also waives
all right to have all or any portion of the Collateral marshalled upon any
foreclosure hereof and agrees that any court having jurisdiction over this
Agreement may order the sale of all or any portion of the Collateral as an
entirety. Any sale of, or the grant of options to purchase (for the option
period thereof or after exercise thereof), or any other realization upon, all or
any portion of the Collateral under clause (e) of Section 14 hereof shall
operate to divest all right, title, interest, claim and demand, either at law or
in equity, of the Borrower in and to the Collateral so sold, optioned or
realized upon, and shall be a perpetual bar both at law and in equity against
the Borrower and against any and all persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon or any part thereof, from, through
and under the Borrower. No delay on the part of the Agent in exercising any
power of sale, lien, option or other right hereunder and no notice or demand
which may be given to or made upon the Borrower with respect to any power of
sale, lien, option or right hereunder shall constitute a waiver thereof, or
limit or impair the right of the Agent or any Lender to take any action or to
exercise any power of sale, lien, option or any other right under this Agreement
or the Credit Agreement, or otherwise, nor shall any single or partial exercise
thereof, or the exercise of any power, lien, option or other right under this
Agreement or otherwise, all without notice or demand (except as otherwise
provided by the terms of this Agreement), prejudice their rights against the
Borrower in any respect. Each and every remedy given the Agent or the Lenders
shall, to the extent permitted by law, be cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity or by statute.

Exhibit F-19



--------------------------------------------------------------------------------



 



     Section 16. NOTICES. Reasonable notification of the time and place of any
public sale of any Collateral, or reasonable notification of the time after
which any private sale or other intended disposition of any of the Collateral is
to be made shall be sent to the Company (with a copy to any applicable
Co-Borrower) and to any other person entitled under the Code to notice;
provided, that if any of the Collateral threatens to decline speedily in value,
or is of a type customarily sold on a recognized market, the Agent may sell or
otherwise dispose of the Collateral without notification, advertisement, or
other notice of any kind. The Borrowers acknowledge and agree that Mortgage
Loans are property of a type subject to widely distributed standard price
quotations and Mortgage-backed Securities are property of a type ordinarily sold
on a recognized market, and agrees that the Agent may purchase Mortgage Loans
and Mortgage-backed Securities at a private sale thereof and may sell
Mortgage-backed Securities without providing prior notice thereof to the
Borrower. It is agreed that notice sent or given not less than ten (10) calendar
days prior to the taking of the action to which the notice relates is reasonable
notification and notice of the purposes of this Section 16. All notices and
other communications provided for in this Agreement shall be given to the
parties at their respective addresses set forth in the Credit Agreement or, as
to each such party, at such other address as shall be designated by such party
in a written notice to the other parties in accordance with the Credit
Agreement. All such notices and other communications shall be given by one or
more of the means specified in Section 10.01 of the Credit Agreement and, upon
being so given, shall be deemed to have been given as of the earliest time
specified in said Section 10.01 for the means so used. Each Co-Borrower hereby
authorizes the Agent to send all notices of sale of any Collateral to the
Company, on behalf of such Co-Borrower, and the Company undertakes to provide
such notices to the applicable Co-Borrower(s).
     Section 17. APPLICATION OF PROCEEDS. Until all Obligations owed to the
Agent and the Lenders have been paid in full, any and all proceeds ever received
by the Agent from any sale or other disposition of the Collateral, or any part
thereof, or the exercise of any other remedy pursuant to Section 8 hereof or by
virtue of Section 14 hereof, shall be applied by the Agent as follows:
First: ratably to the payment of the Agent fees and the costs and expenses of
the Agent and the Lenders in connection with the enforcement of this Agreement
(including, without limitation, the sale or other disposition of the Collateral)
and the reasonable fees and out-of-pocket expenses of counsel employed in
connection therewith, to the payment of all costs and expenses incurred by the
Agent in connection with the administration of this Agreement and to the payment
of all advances made by the Agent and the Lenders for the account of the
Borrower hereunder, to the extent that such costs, expenses and advances have
not been reimbursed to the Agent or the Lenders, as the case may be;
Second: to the payment in full of the principal of, accrued interest on and
Balances Deficiency Fees with respect to Swingline Loans;
Third: to the payment in full of the principal of, accrued interest on and
Balances Deficiency Fees and Commitment Fees with respect to the Loans and
Commitments;

Exhibit F-20



--------------------------------------------------------------------------------



 



Fourth: to the payment in full of the other Obligations; and
Fifth: the balance (if any) of such proceeds shall be paid to the Borrowers,
their successors or assigns, or as a court of competent jurisdiction may direct,
provided, that if such proceeds are not sufficient to satisfy the Obligations in
full, the Company and, to the extent provided in Section 10.20 of the Credit
Agreement, each Co-Borrower, shall remain liable to the Agent and the Lenders
for any deficiency.
     Section 18. INDEMNIFICATION AND COSTS AND EXPENSES. The Borrower will
(a) pay all reasonable out-of-pocket expenses, including, without limitation,
any recording or filing fees, fees of title insurance companies in connection
with records or filings, costs of mortgage insurance policies and endorsements
thereof and mortgage registration taxes (or any similar fees or taxes), incurred
by the Agent and the Lenders in connection with the enforcement and
administration of this Agreement (whether or not the transactions hereby
contemplated shall be consummated), the Credit Agreement and the other Loan
Documents, the enforcement of the rights of the Agent and the Lenders in
connection with this Agreement, the Credit Agreement and the other Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel for the Agent and the Lenders; (b) pay, and hold the Agent and the
Lenders harmless from and against, any and all present and future stamp and
other similar taxes with respect to the foregoing matters and save the Agent and
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes; and (c) pay,
and indemnify and hold harmless the Agent and the Lenders and each director,
officer, agent, attorney, employee, representative and Affiliate of the Agent or
any Lender (each an “Indemnified Party”) from and against, any and all
liabilities, obligations, losses, damages, penalties, judgments, suits, costs,
expenses and disbursements (including reasonable fees of attorneys, accountants,
experts and advisors) of any kind whatsoever (the “Indemnified Liabilities”)
which may be imposed on, incurred by or asserted against it in any way relating
to or arising out of this Agreement, the Credit Agreement, the other Loan
Documents or any of the transactions contemplated hereby or thereby, WHETHER OR
NOT THE SAME ARE CAUSED BY THE SIMPLE NEGLIGENCE OF THE AGENT OR ANY LENDER,
unless the same are caused by the gross negligence or willful misconduct of the
relevant Indemnified Party, as the case may be. The undertakings of the Borrower
set forth in this Section 18 shall survive the payment in full of the
Obligations and the termination of this Agreement, the Credit Agreement and the
other Loan Documents.
     Section 19. TERMINATION. This Agreement shall terminate when all the
Obligations have been fully paid and performed and the Commitments have expired,
at which time the Agent shall reassign and redeliver, without recourse upon, or
representation or warranty by, the Agent or the Lenders and at the expense of
the Borrower, to the Borrower, or to such other person or persons as the
Borrower shall designate, against receipt, such of the Collateral (if any) as
shall not have been sold or otherwise disposed of by the Agent pursuant to the
terms hereof, of the Credit Agreement or of the other Loan Documents, and shall
still be held by the Agent, together with appropriate instruments of
reassignment and release; provided, however, that this Agreement shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any of the Obligations is rescinded or must otherwise be returned by the

Exhibit F-21



--------------------------------------------------------------------------------



 



Agent, the Lenders or any other Person upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.
     Section 20. NON-ASSUMPTION OF LIABILITY; NO FIDUCIARY RESPONSIBILITY.
Nothing herein contained shall relieve the Borrower from performing any
covenant, agreement or obligation on the part of the Borrower to be performed
under or in respect of any of the Collateral or from any liability to any party
or parties having an interest therein or impose any liability on the Agent or
the Lenders for the acts or omissions of the Borrower in connection with any of
the Collateral. The Agent and the Lenders shall not assume or become liable for,
nor shall any of them be deemed or construed to have assumed or become liable
for, any obligation of the Borrower with respect to any of the Collateral, or
otherwise, by reason of the grant to the Agent, for the benefit of the Lenders,
of security interests in the Collateral. While the Agent shall use reasonable
care in the custody and preservation of the Collateral as provided in Section 6
hereof, the Agent shall not have any fiduciary responsibility to the Borrower
with respect to the holding, maintenance or transmittal of the Collateral
delivered hereunder.
     Section 21. WAIVERS, ETC. No failure on the part of the Agent to exercise
and no delay in exercising, any power or right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law. This Agreement may not be amended or waived except
in accordance with Section 10.02 of the Credit Agreement.
     Section 22. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW, BUT NOT THE LAW OF CONFLICTS, OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION AND VENUE OF ANY NEW YORK
STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF NEW YORK, FOR ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS, AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING. THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED OR
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 8.02 OF THE CREDIT
AGREEMENT, AND SERVICE SO MADE SHALL BE DEEMED COMPLETED ON THE THIRD BUSINESS
DAY AFTER SUCH SERVICE IS DEPOSITED IN THE MAIL. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE
 Exhibit F-22

 



--------------------------------------------------------------------------------



 



AGENT, ANY LENDER OR ANY OTHER INDEMNIFIED PERSON TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW. THE BORROWER AND THE AGENT HEREBY IRREVOCABLY WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED
UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 23. MISCELLANEOUS
     (a) Benefit of Agreement. This Agreement shall be binding upon and inure to
the benefit of the Borrower and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Lenders and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Lenders.
     (b) Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants made by the Borrower to the Agent or
the Lenders in connection with this Agreement shall survive the execution and
delivery of this Agreement. All statements contained in any certificate or other
instrument delivered to the Agent or the Lenders pursuant to this Agreement
shall be deemed representations, warranties and covenants hereunder of the
Borrower.
     (c) Headings. Section headings in this Agreement are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of this Agreement.
     (d) Execution in Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 Exhibit F-23

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

                  DHI MORTGAGE COMPANY, LTD.
 
           
 
  By                  
 
      Its    
 
           
 
                U. S. BANK NATIONAL ASSOCIATION,
     as Agent
 
           
 
  By                  
 
      Its    
 
           

 Exhibit F-24

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1(A) SECOND AMENDED AND RESTATED PLEDGE
AND SECURITY AGREEMENT
AGREEMENT TO PLEDGE
(Security Agreement as provided for
by the Uniform Commercial Code of New York)
     For new value this day received, and as collateral security for the payment
of any and all indebtedness and liability of the undersigned under that certain
Second Amended and Restated Credit Agreement dated as of April 7, 2006 (as the
same may be amended, restated, modified or supplemented and in effect from time
to time, the “Credit Agreement”) between DHI Mortgage Company, Ltd.(the
“Company”), the “Co-Borrowers” (as defined in the Credit Agreement), if any,
party thereto, the “Lenders” (as defined in the Credit Agreement) party thereto
and U.S. Bank National Association, a national banking association, as agent for
the Lenders (together with any successor agent under the Pledge and Security
Agreement referred to below, the “Agent”) and JPMorgan Chase Bank, N.A. as
Syndication Agent, and consistent with the terms of that certain Second Amended
and Restated Pledge and Security Agreement dated as of April 7, 2006 (as the
same may be amended, restated, modified or supplemented and in effect from time
to time, the “Pledge and Security Agreement”) between the Company and the Agent
and each Joinder Agreement between the Agent, the Company and each Co-Borrower,
the Borrower hereby pledges to the Agent for the benefit of the Agent and the
Lenders, creates and grants in favor of the Agent, for the benefit of the Agent
and the Lenders, a security interest in and to the documents and Mortgage Loans
described in the Loan Detail Listing of even date herewith as electronically
transmitted to the Agent and all proceeds thereof. The Agent is authorized to
reproduce the Loan Detail Listing as electronically transmitted and attach the
same hereto to identify the documents subject to the pledge and security
interest so granted. Each Loan Detail Listing so transmitted and reproduced is
made a part hereof.
     Capitalized terms used herein which are defined in the Credit Agreement or
the Pledge and Security Agreement and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement or the Pledge and
Security Agreement.
     The Borrower agrees to deliver the instruments and documents described in
Section 4.02 of the Pledge and Security Agreement to the Agent within seven
Business Days following the date hereof, as provided in said Section 4.02. The
Borrower further agrees to deliver the instruments and documents described in
Section 4.03 of the Pledge and Security Agreement to the Agent within five
Business Days after the Borrower’s receipt of the Agent’s written request
therefor.
     The Borrower further agrees that the Agent does not assume any duty or
responsibility in respect of any of the documents described in each Loan Detail
Listing as electronically transmitted and made a part hereof, and that the Agent
does not waive any right of possession to any of such documents for the failure
to demand or receive such possession.
     In connection with each such Mortgage Loan, the [Company] [Co-Borrower]
hereby certifies that the [Company] [Co-Borrower] has not pledged or delivered,
and will not, pledge
 Attachment 1a-1

 



--------------------------------------------------------------------------------



 



or deliver, such Mortgage Loan, any assignment thereof, or other instrument,
document or paper related thereto to any party other than the Agent, unless
released to the [Company] [Co-Borrower] and then only pursuant to the terms of
such release.
     The Borrower further agrees that this Agreement to Pledge shall be binding
upon and inure to the benefit of the legal representatives, successors or
assigns of the Borrower.
     The Borrower further agrees that all rights, interests, duties and
liabilities arising hereunder shall be determined according to the laws of the
State of Minnesota, without giving effect to conflict of laws principles
thereof.
Dated as of ______________, ______.

                  [DHI MORTGAGE COMPANY, LTD.]
[CO-BORROWER]  
 
  By                    
 
      Its    
 
           

 Attachment 1a-2

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1(B) SECOND AMENDED AND RESTATED PLEDGE
AND SECURITY AGREEMENT
AGREEMENT TO PLEDGE LETTER
(Security Agreement as provided for
by the Uniform Commercial Code of New York)
U.S. Bank National Association
Mortgage Banking Services
800 Nicollet Mall – BC-MN-H03B
Minneapolis, MN 55402-7020
Attention:
     Pursuant to the provisions of Section 4.01(c) of that certain Second
Amended and Restated Pledge and Security Agreement date as of April 7, 2006 (as
the same may be amended, restated, modified or supplemented from time to time,
the “Pledge and Security Agreement”) executed in connection with that certain
Second Amended and Restated Credit Agreement dated as of April 7, 2006 (as the
same may be amended, restated, modified or supplemented and in effect from time
to time, the “Credit Agreement”) between DHI Mortgage Company, Ltd.(the
“Company”), the “Co-Borrowers” (as defined in the Credit Agreement), if any,
party thereto, the “Lenders” (as defined in the Credit Agreement) party thereto
and U.S. Bank National Association, a national banking association, as agent for
the Lenders (together with any successor agent under the Pledge and Security
Agreement, the “Agent”) and JPMorgan Chase Bank, N.A. as Syndication Agent, and
each Joinder Agreement between the Agent, the Company and each Co-Borrower, the
Borrower hereby gives notice to the Agent that it has funded from its Operating
Account the Mortgage Loans described in the Loan Detail Listing (for direct
fundings) of even date herewith, and pledges to the Agent for the benefit of the
Agent and the Lenders, creates and grants in favor of the Agent, for the benefit
of the Agent and the Lenders, a security interest in and to the documents and
Mortgage Loans described in such Loan Detail Listing of even date herewith as
electronically transmitted to the Agent and all proceeds thereof. The Company
also submits herewith a copy of the wire transfer funding such Mortgage Loans.
The Agent is authorized to reproduce the Loan Detail Listing as electronically
transmitted and attach the same hereto to identify the documents subject to the
pledge and security interest so granted. Each Loan Detail Listing so transmitted
and reproduced is made a part hereof.
     Capitalized terms used herein which are defined in the Credit Agreement or
the Pledge and Security Agreement and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement or the Pledge and
Security Agreement.
     The Borrower agrees to deliver the instruments and documents described in
Section 4.02 of the Pledge and Security Agreement to the Agent within seven
Business Days following the date hereof, as provided in said Section 4.02. The
Borrower further agrees to deliver the instruments and documents described in
Section 4.03 of the Pledge and Security Agreement to
 Attachment 1b-1

 



--------------------------------------------------------------------------------



 



the Agent within five Business Days after the Borrower’s receipt of the Agent’s
written request therefor.
     The Borrower further agrees that the Agent does not assume any duty or
responsibility in respect of any of the documents described in each Loan Detail
Listing as electronically transmitted and made a part hereof, and that the Agent
does not waive any right of possession to any of such documents for the failure
to demand or receive such possession.
     In connection with each such Mortgage Loan, the [Company] [Co-Borrower]
hereby certifies that the [Company] [Co-Borrower] has not pledged or delivered,
and will not, pledge or deliver, such Mortgage Loan, any assignment thereof, or
other instrument, document or paper related thereto to any party other than the
Agent, unless released to the [Company] [Co-Borrower] and then only pursuant to
the terms of such release.
     The Borrower further agrees that this Agreement to Pledge shall be binding
upon and inure to the benefit of the legal representatives, successors or
assigns of the Borrower.
     The Borrower further agrees that all rights, interests, duties and
liabilities arising hereunder shall be determined according to the laws of the
State of Minnesota, without giving effect to conflict of laws principles
thereof.
     The Company further authorizes the Agent to advance loan proceeds
sufficient to fund said Mortgage Loans to the Company’s Operating Account as per
the detail on the attached warehousing report.
Dated as of ______________, ______.

                  [DHI MORTGAGE COMPANY, LTD.]
[CO-BORROWER]  
 
  By                    
 
      Its    
 
           

 Attachment 1b-2

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT
FORM OF BAILEE LETTER
[Letterhead of U.S. Bank National Association]
[Date]

     
[NAME OF CUSTODIAN], as Custodian
  {include if applicable
for [NAME OF INVESTOR]
   
[ADDRESS OF CUSTODIAN]
     
[NAME AND ADDRESS OF INVESTOR]
  {include if no Custodian

                    Re:   Mortgage Loan No(s).                     
Seller: [DHI Mortgage Company, Ltd.] [Name of Co-Borrower]

Ladies/Gentlemen:
     Pursuant to the terms and conditions set forth below, we hereby deliver to
[___, as Custodian (in such capacity, the “Custodian”) for] ___ (the
“Investor”), with this letter, the original executed promissory note(s) (the
“Note(s)”) (and the other Loan Documents (defined below)) evidencing the
mortgage loan(s) described on the schedule attached hereto (the “Loan(s)”). U.S.
Bank National Association, as agent for certain lenders (in such capacity, the
“Agent”) has a perfected first lien security interest in the Loan(s) for the
benefit of such lenders pursuant to a Second Amended and Restated Pledge and
Security Agreement between the Agent and the Seller [and a Joinder Agreement
between DHI Mortgage Company, Ltd., the Agent and the Seller]. The Agent
expressly retains and reserves all of its rights in the Loan(s), the Note(s) and
all related security instruments, files, and documents (the “Loan Documents”)
until the Investor has paid the Agent the Warehouse Purchase Amount (as
hereinafter defined) for the Loan(s) in accordance with this letter (“this
Bailee Letter”).
     By taking physical possession of this Bailee Letter, the Note(s) and the
other Loan Documents, [the Investor] [the Custodian] hereby agrees:
     (i) to hold in trust, as bailee for the Agent, the Note(s) and all other
Loan Documents which it receives related to the Loan(s), until its status as
bailee is terminated as set forth herein;
     (ii) not to release or deliver, or authorize the release or delivery of,
the Note(s) or any other Loan Document to the Seller or any other entity or
person or take any other action with respect to the Note(s) or any other Loan
Document which release, delivery or other action could cause the security
interest of the Agent to become unperfected or
 Attachment 2-1

 



--------------------------------------------------------------------------------



 



which could otherwise jeopardize the perfected security interest of the Agent in
the Loan(s);
     (iii) in the case of any Note(s) that are endorsed in blank, not to
complete such blank endorsements unless and until (A) the Loan(s) evidenced by
such Note(s) have been accepted for purchase by the Investor and (B) the
Warehouse Purchase Amount has been irrevocably paid to the Agent in accordance
with the terms hereof;
     (iv) to return the Note(s) and any related Loan Documents immediately to
the Agent (A) upon receipt of a written request by the Agent or (B) in the event
that the Note(s) require completion and/or correction;
     (v) not to honor any requests or instructions from the Seller relating to
any Note (other than for correction), or any other documents relating thereto
(other than for correction or replacement thereof or to supplement such
documents);
     (vi) promptly upon the Investor’s acceptance or rejection of the Loan(s)
for purchase, and in any event within forty-five (45) days after the date of
delivery of this Bailee Letter, to either (A) remit the Warehouse Purchase
Amount to the Agent or (b) return the Notes and any related Loan Documents to
the Agent;
     (vii) to deliver, or to cause to be delivered, the Warehouse Purchase
Amount or the Notes and related Loan Documents, as the case may be, only to the
Agent pursuant to the terms set forth below and to honor a change in such terms
only upon receipt of written instructions from the Agent; and
     (viii) that any interest it may have in the Loan(s), the Note(s) and/or the
Loan Documents, including without limitation any claim of setoff it may at any
time have, is subject to and subordinate to the security interest of the Agent
in the Loan(s), the Note(s) and the other Loan Document(s) and that it will not
exercise any right with respect to the Loan(s), the Note(s) or the other Loan
Documents without the prior written consent of the Agent.
     Please note that should the Investor remit the Warehouse Purchase Amount to
any other entity or person, the Agent will not consider the Warehouse Purchase
Amount to have been paid and will not release its security interest or terminate
the responsibilities of the [Investor] [Custodian] as bailee for the Agent until
the Warehouse Purchase Amount has been properly remitted to the Agent as set
forth herein.
     The Agent agrees that its security interest in the Loan(s) shall be fully
released and the responsibilities of the [Investor] [Custodian] as bailee shall
terminate upon the Investor’s irrevocable payment to the Agent of an amount (the
“Warehouse Purchase Amount”) equal to the greater of (1) the purchase price for
the Loan(s) agreed to by the Investor and the Seller and (2) $ ___, which is the
aggregate collateral value assigned by the Agent to the Loan(s). All payments by
the Investor shall be remitted via federal funds pursuant to the following wire
transfer instructions:
 Attachment 2-2

 



--------------------------------------------------------------------------------



 



             
 
  Receiving Bank:   U.S. Bank National Association
 
  Address:   Minneapolis, Minnesota
 
  ABA Number:   091000022    
 
  Account Name:   DHI Mortgage Company, Ltd. Funding and Settlement Account
 
  Account        
 
  Account Number:   104756234365    

     Note(s) and other Loan Documents which are to be returned to the Agent
should be delivered, by overnight air courier, to:
U.S. Bank National Association
Mortgage Banking Services Division
U.S. Bancorp Center –BC-MN-HO3B
800 Nicollet Mall
Minneapolis, Minnesota 55402
     If you have any questions, please address your inquiries to Jeannine L.
Coyne, Vice President, whose phone number is (612) 303-3958 or Edwin D. Jenkins,
Senior Vice President, whose phone number is (612) 303-3582.
     We request that you acknowledge receipt of this Bailee Letter by signing in
the space provided at the foot of the enclosed counterpart hereof and returning
it to the Agent at the address set forth above (but your failure to do so in no
way nullifies your agreements resulting from your acceptance of the enclosed
Note(s), as set forth in this Bailee Letter).
     In the event of any inconsistency between the provisions of this Bailee
Letter and the provisions of any other instrument or document delivered by the
Agent to the Investor [or the Custodian] with this letter or in connection with
the Loan(s), including, without limitation, any “release” or similar document,
the provisions of this Bailee Letter shall control.

              U.S. BANK NATIONAL ASSOCIATION, AS AGENT
 
       
 
  BY    
 
       
 
       
 
  ITS    
 
       

     
Receipt acknowledged:
   
 
   
[                                        ,
  {include if no Custodian
as Investor
   

 Attachment 2-3

 



--------------------------------------------------------------------------------



 



                 
By
                         
Title
                             
Date
                         

     
[                                        ,
  {include if applicable
as Custodian
   

                 
By
                         
Title
                             
Date
                         
Enclosures
               

         
cc:
  [NAME AND ADDRESS OF   {include if letter is addressed
 
  INVESTOR]   to Custodian

 Attachment 2-4

 



--------------------------------------------------------------------------------



 



Attachment 3(a) to Amended and Restated Pledge and Security Agreement
Mortgage Loan Detail Listing
(Transmission of the following data fields)
Mortgage Loan Information

     
Loan Number
   
Borrower First and Last Name
   
Property Address
   
City
   
State
   
Zipcode
   
Product Type
  FHA, VA, Conventional, HELOC
Property Type
  Condo, Manufactured, Multifamily, PUD
Amortization Type:
  ARM, Balloon,
Interest Rate
   
Term
   
Lien Position
  First or Second
Note Date
   
Note Amount
   
Unpaid Principal Balance
  Required for HELOCs
FICO Score
   
Investor Name
   
Investor Commitment Price
   
Mers Identification Number
   
Collateral Category Code
   
Combined LTV
   
LTV
   
Occupancy Code
   
 
   
Wire Transfer Information
   
 
   
Receiving Bank Name
   
ABA Number
   
Dollar Amount of Wire
   
Crediting Account Name
   
Crediting Account Number
   
Reference Information
   

Attachment 3a-1

 



--------------------------------------------------------------------------------



 



Attachment 3(b) to Second Amended and Restated Pledge & Security Agreement
(to be provided)
Attachment 3b-1

 



--------------------------------------------------------------------------------



 



ATTACHMENT 4
TRANSMITTAL LETTER
WAREHOUSE COLLATERAL PACKAGE

     
BORROWER’S NAME:
   
 
   

     
LOAN #:
   
 
   

     
LOAN TYPE:
   
 
   

     
NOTE DATE:
   
 
   

     
PRINCIPAL AMOUNT:
   
 
   

     
INTEREST RATE:
   
 
   

     
TERM:
   
 
   

Assemble in the following order in a manila file folder. Print borrower last
name & loan # on the tab.

                       ORIGINAL NOTE – ENDORSED IN BLANK AND APPLICABLE
ADDENDUMS

                       CERTIFIED COPY OF THE BORROWER’S POWER OF ATTORNEY (IF
APPLICABLE)

                       CERTIFIED COPY OF THE DEED OF TRUST/MORTGAGE AND
APPLICABLE RIDERS

                       ORIGINAL EXECUTED ASSIGNMENT (IN BLANK) IN RECORDABLE
FORM, IF NOT MERS REGISTERED

                       TWO CERTIFIED COPIES OF EACH INTERVENING ASSIGNMENT (IF
APPLICABLE)

We hereby certify that this loan is pledged to U.S. Bank National Association,
as Agent, in accordance with the Pledge and Security Agreement between us and
U.S. Bank National Association. Capitalized terms used herein have the meanings
ascribed thereto in said Credit Agreement.
We also certify that this loan is subject to a Take-Out Commitment, and certify
that sufficient fire and extended insurance coverage is in effect and will be
maintained on the property. All other documents pertaining to this loan will be
held and maintained by us for U.S. Bank National Association, as Agent, for the
Lenders.
Attachment 4-1

 



--------------------------------------------------------------------------------



 



DHI MORTGAGE COMPANY, LTD.
                                         Regional Closing Center
Phone: (512) 502-0545 Fax: (512) 533-1569
 
Forward overnight to:
U.S. Bank National Association
Mortgage Banking Services
800 Nicollet Mall – BC-MN-H03B
Minneapolis, MN 55402-7020
Attention:
(612) 303-3565
Note: If any errors, U.S. Bank will e-mail a list daily to the Regional Closing
Center showing any loans where documents need to be corrected.
Attachment 4-2

 



--------------------------------------------------------------------------------



 



ATTACHMENT 5 TO
SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
TRUST RECEIPT
Temporary Release of Collateral
     The undersigned hereby acknowledges receipt this                      day
of                                         ,                     , from U.S.
Bank National Association(the “Agent”) of the following described property
(hereinafter called “Collateral”):
     Loan #                      Mortgagor Name:
                                        
     The undersigned represents, warrants and agrees that:
     1. The undersigned has requested and obtained possession of the Collateral
from the Agent for one of the purposes set forth below and for no other purpose:
                    Correction of:
                                                            
     2. The Collateral and the proceeds thereof are and will remain subject to
the security interest held by the Agent and the undersigned will keep the
Collateral and any such proceeds segregated and identifiable and free and clear
of all liens, charges and encumbrances.
     3. The Collateral will be redelivered to the Agent or its designee as soon
as the purpose for which possession was taken has been accomplished, and in any
event within twenty (20) days from the date of taking possession.
     4. In the event of any default in the performance of any term or condition
of this Trust Receipt, all or any part of the indebtedness secured by the
Collateral may be declared immediately due and payable without notice or demand.
     5 Additional limitations, if any:

                  [DHI MORTGAGE COMPANY, LTD.]     [CO-BORROWER]
 
           
 
  By                  
 
      Its    
 
           

Attachment 5-1

 



--------------------------------------------------------------------------------



 



Attachment 6
Official name in various states
(BORROWER TO UPDATE)

          StateName   StateID   Closing Doc Name
Alabama
  AL   DHI Mortgage Company, LTD.
Arizona
  AZ   DHI Mortgage Company, LTD., Limited Partnership
California
  CA   DHI Mortgage Company, LTD., L.P.
Colorado
  CO   DHI Mortgage Company, LTD.
Florida
  FL   DHI Mortgage Company, LTD.
Georgia
  GA   Awaiting final name notification
Hawaii
  HI   DHI Mortgage Company, LTD.
Illinois
  IL   DHI Mortgage Company, Ltd.
Maryland
  MD   DHI Mortgage Company, LTD.
Minnesota
  MN   DHI Mortgage Company Limited Partnership
New Mexico
  NM   DHI Mortgage Company, LTD.
North Carolina
  NC   DHI Mortgage Company, Limited Partnership
Oregon
  OR   DHI Mortgage Company, LTD., Limited Partnership
South Carolina
  SC   DHI Mortgage Company, LTD.
Texas
  TX   DHI Mortgage Company, LTD.
Virginia
  VA   Awaiting final name notification
Wisconsin
  WI   DHI Mortgage Company Limited Partnership

Attachment 6-1

 



--------------------------------------------------------------------------------



 



Attachment 7
WAREHOUSE LENDER’S RELEASE LETTER
Date:

     
Calyon New York Branch, Administrative Agent
  Via Facsimile: (212) 459-3258
1301 Avenue of the Americas
   
17th Floor
   
New York, NY 10014
   

     RE      DHI Mortgage Company, Ltd.

     
Number of Loans:                     
  Principal Balance: $                                         

          U. S. Bank National Association, agent for the warehouse lenders (the
“Agent”) hereby releases all right, interest or claim of any kind with respect
to the mortgage loans (including all related items constituting the complete
file for each such mortgage loan) identified on the attached schedule. Such
release to be effective automatically without any further action by any party,
upon payment for the account of the borrower of
$                                         in immediately available funds to the
following account of Borrower or its affiliate:

     
Bank:
  U.S. Bank National Association
ABA:
   091000022
Acct Name:
   
Acct #:
   

Until such payment is received by the Agent, the Agent’ security interest in the
mortgage loans shall remain in full force and effect, and you shall hold
possession of the documents evidencing the mortgage loans as bailee for the
Agent.

              Very truly yours,     U. S. Bank National Association, as Agent
 
       
 
  By:    
 
            Name: Kerry Koch     Title: Relationship Business Associate    
Telephone: 612-303-3545

Attachment 7-1

 



--------------------------------------------------------------------------------



 



EXHIBIT G TO
Credit Agreement
Statement to be included in Closing Instructions
to Closing Agents for Wet Funded Loans
     “You are hereby notified that U.S. Bank National Association (the “Bank”)
as agent for various lenders, has a security interest in the deed of trust or
mortgage note, the deed of trust or mortgage and all other supporting documents
for the above-referenced loan. Unless the Bank otherwise instructs you, (i) if
the mortgage loan is not funded within two (2) business days after your receipt
of funds from the Bank, said funds are to be returned by you to: U.S. Bank
National Association, Minneapolis, Minnesota, ABA No. 091000022 for credit to
our Funding and Settlement Account No. 104756234365, and (ii) all loan documents
are to be returned to us by the second business day after settlement.
Exhibit G-1

 



--------------------------------------------------------------------------------



 



EXHIBIT H TO
Credit Agreement
HEDGE REPORT
Portfolio Hedge Position-Market Value Analysis

Effective Date:                       [Date/Time]

                                      Pool   Pipeline   Amount   Basis   Lock  
Value   Gain/Loss   Hedge Cost   Market   Gain/Loss

Total

          Net Result =   Change in Value of Locks   Change in Value of
Securities

                      Applications   Locked loans       Locked Account Portfolio
   
 
                        Lock Ratio   Best Effort %   Mandatory %   FMV Best
Efforts

              Mandatory/Hedged Portfolio   At Risk Portfolio

                          Date   Pipeline   FMV Change   MBS FMV Change  
Net$$Net % Coverage Effective   Locked   Closed

Exhibit H-1

 



--------------------------------------------------------------------------------



 



DHI Mortgage Company
Alt A Portfolio Profile

                                  Market Price Basis: (date) Market Value
Analysis Product Description   Count   Total Balance   Risk Weight   Book   Lock
Price   Market   % Change   $Change

Portfolio Total
Net Hedge Value:          
Security Portfolio

                              Security Type   Balance   Risk Factor   Risk
Weight   Book Price   Market Price   % Change   $Change

Portfolio Total
Exhibit H-2

 